Exhibit 10

 

--------------------------------------------------------------------------------

[Published CUSIP Number: ________________]1

FIRST AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of August 8, 2006

among

HIGHWOODS PROPERTIES, INC.,

HIGHWOODS SERVICES, INC.,

HIGHWOODS REALTY LIMITED PARTNERSHIP,

HIGHWOODS/TENNESSEE HOLDINGS, L.P.

and

HIGHWOODS FINANCE, LLC

as Borrowers,

BANK OF AMERICA, N.A.,

as Administrative Agent, Swing Line Lender

and

L/C Issuer,

and

The Other Lenders Party Hereto

BANC OF AMERICA SECURITIES LLC,

as

Sole Lead Arranger and Sole Book Manager

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

1 A published CUSIP number entitles subscribers (primarily banks and brokers) of
Standard & Poor’s CUSIP Service Bureau to obtain the number and associated CUSIP
data from the Bureau whether or not the subscriber is a Lender under the Credit
Agreement. Associated CUSIP data will include the Borrower’s name, place of
incorporation, the Administrative Agent’s name, the date of the Credit
Agreement, the total amount of the facilities thereunder, and the amount, type
and maturity date of each facility thereunder. CUSIP numbers are unique
identifiers designed to improve accuracy in communications involving a broad
array of financial instruments, whether securities or not, and have no bearing
on the characterization thereof.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Section

        Page

ARTICLE I DEFINITIONS AND ACCOUNTING TERMS

   1

1.01

  

Defined Terms; Accounting Treatment; Borrowers’ Agent and Liabilities

   1

1.02

  

Other Interpretive Provisions

   24

1.03

  

Accounting Terms

   24

1.04

  

Rounding

   25

1.05

  

Times of Day

   25

1.06

  

Letter of Credit Amounts

   25

1.07

  

Calculation of Values

   26

1.08

  

Joint and Several Liability of the Borrowers

   26

1.09

  

Appointment of Principal Borrower as Agent for Borrowers

   27

ARTICLE II THE COMMITMENTS AND CREDIT EXTENSIONS

   27

2.01

  

Committed Loans

   27

2.02

  

Borrowings, Conversions and Continuations of Committed Loans

   28

2.03

  

Letters of Credit

   29

2.04

  

Swing Line Loans

   35

2.05

  

Prepayments

   37

2.06

  

Termination or Reduction of Commitments

   37

2.07

  

Repayment of Loans

   38

2.08

  

Interest

   38

2.09

  

Fees

   38

2.10

  

Computation of Interest and Fees

   39

2.11

  

Evidence of Debt

   39

2.12

  

Payments Generally; Administrative Agent’s Clawback

   39

2.13

  

Sharing of Payments by Lenders

   41

2.14

  

Maturity Date

   41

2.15

  

Increase in Commitments

   42

ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY

   43

3.01

  

Taxes

   43

3.02

  

Illegality

   44

3.03

  

Inability to Determine Rates

   45

3.04

  

Increased Costs

   45

3.05

  

Compensation for Losses

   46

3.06

  

Mitigation Obligations; Replacement of Lenders

   46

3.07

  

Survival

   47

ARTICLE IV CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

   47

4.01

  

Conditions of Initial Credit Extension

   47

4.02

  

Conditions to all Credit Extensions

   49

ARTICLE V REPRESENTATIONS AND WARRANTIES

   49

5.01

  

Existence, Qualification and Power; Compliance with Laws

   49

5.02

  

Authorization; No Contravention

   50

5.03

  

Governmental Authorization; Other Consents

   50

5.04

  

Binding Effect

   50

5.05

  

Financial Statements; No Material Adverse Effect; No Internal Control Event

   50

5.06

  

Litigation

   51

5.07

  

No Default

   51

5.08

  

Ownership of Property; Liens

   51

5.09

  

Environmental Compliance

   51

5.10

  

Insurance

   51

5.11

  

Taxes

   52

5.12

  

ERISA Compliance

   52

5.13

  

Subsidiaries; Equity Interests

   52

5.14

  

Margin Regulations; Investment Company Act; Public Utility Holding Company Act

   53

5.15

  

Disclosure

   53

 

i



--------------------------------------------------------------------------------

5.16

  

Compliance with Laws

   53

5.17

  

Intellectual Property; Licenses, Etc.

   53

ARTICLE VI AFFIRMATIVE COVENANTS

   54

6.01

  

Financial Statements

   54

6.02

  

Certificates; Other Information

   54

6.03

  

Notices

   56

6.04

  

Payment of Obligations

   57

6.05

  

Preservation of Existence, Etc.

   57

6.06

  

Maintenance of Properties

   57

6.07

  

Maintenance of Insurance

   57

6.08

  

Compliance with Laws

   58

6.09

  

Books and Records

   58

6.10

  

Inspection Rights

   58

6.11

  

Use of Proceeds

   58

6.12

  

Additional Guarantors; Release of Guarantors

   58

6.13

  

Non-Guarantor Subsidiary Cash Flows

   60

6.14

  

REIT Status

   60

6.15

  

Environmental Matters

   60

ARTICLE VII NEGATIVE COVENANTS

   61

7.01

  

Liens

   61

7.02

  

Intentionally Omitted

   61

7.03

  

Intentionally Omitted

   61

7.04

  

Fundamental Changes

   61

7.05

  

Dispositions

   61

7.06

  

Intentionally Omitted

   62

7.07

  

Change in Nature of Business

   62

7.08

  

Transactions with Affiliates

   62

7.09

  

Burdensome Agreements

   62

7.10

  

Use of Proceeds

   62

7.11

  

Financial Covenants

   62

7.12

  

Organizational Documents; Ownership of Subsidiaries

   63

7.13

  

Non-Guarantor Subsidiary Restrictions

   64

7.14

  

Negative Pledges

   64

7.15

  

Sale Leasebacks

   64

7.16

  

Prepayments of Indebtedness, etc.

   64

7.17

  

Anti-Terrorism Laws; FCPA

   64

ARTICLE VIII EVENTS OF DEFAULT AND REMEDIES

   65

8.01

  

Events of Default

   65

8.02

  

Remedies Upon Event of Default

   66

8.03

  

Application of Funds

   67

ARTICLE IX ADMINISTRATIVE AGENT

   68

9.01

  

Appointment and Authority

   68

9.02

  

Rights as a Lender

   68

9.03

  

Exculpatory Provisions

   68

9.04

  

Reliance by Administrative Agent

   69

9.05

  

Delegation of Duties

   69

9.06

  

Resignation of Administrative Agent

   69

9.07

  

Non-Reliance on Administrative Agent and Other Lenders

   70

9.08

  

No Other Duties, Etc.

   71

9.09

  

Administrative Agent May File Proofs of Claim

   71

9.10

  

Guaranty Matters

   71

ARTICLE X MISCELLANEOUS

   72

10.01

  

Amendments, Etc.

   72

10.02

  

Notices; Effectiveness; Electronic Communication

   73

10.03

  

No Waiver; Cumulative Remedies

   74

10.04

  

Expenses; Indemnity; Damage Waiver

   74

 

ii



--------------------------------------------------------------------------------

10.05

  

Payments Set Aside

   76

10.06

  

Successors and Assigns

   76

10.07

  

Treatment of Certain Information; Confidentiality

   79

10.08

  

Right of Setoff

   79

10.09

  

Interest Rate Limitation

   80

10.10

  

Counterparts; Integration; Effectiveness

   80

10.11

  

Survival of Representations and Warranties

   80

10.12

  

Severability

   80

10.13

  

Replacement of Lenders

   81

10.14

  

Governing Law; Jurisdiction; Etc.

   81

10.15

  

Waiver of Jury Trial

   82

10.16

  

No Advisory or Fiduciary Responsibility

   82

10.17

  

USA PATRIOT Act Notice

   83

10.18

  

Time of the Essence

   83

10.19

  

Prior Credit Agreement

   83

10.20

  

Entire Agreement

   83

 

iii



--------------------------------------------------------------------------------

SCHEDULES

 

2.01

  

Commitments and Applicable Percentages

2.03

  

Existing Letters of Credit

5.05

  

Supplement to Interim Financial Statements

5.06

  

Litigation

5.09

  

Environmental Matters

5.10

  

Insurance

5.13

  

Subsidiaries and Other Equity Investments

5.17

  

Intellectual Property Matters

10.02

  

Administrative Agent’s Office; Certain Addresses for Notices

10.06

  

Processing and Recordation Fees

 

EXHIBITS

 

A

  

Form of Committed Loan Notice

B

  

Form of Swing Line Loan Notice

C

  

Form of Note

D

  

Form of Officer’s Certificate

E

  

Form of Assignment and Assumption

F

  

Form of Guaranty

G

  

Opinion Matters

 

iv



--------------------------------------------------------------------------------

FIRST AMENDED AND RESTATED CREDIT AGREEMENT

This FIRST AMENDED AND RESTATED CREDIT AGREEMENT (“Agreement”) is entered into
as of August 8, 2006, among HIGHWOODS REALTY LIMITED PARTNERSHIP, a North
Carolina limited partnership (“Highwoods Realty”), HIGHWOODS PROPERTIES, INC., a
Maryland corporation (“Highwoods Properties”), HIGHWOODS FINANCE, LLC, a
Delaware limited liability company (“Highwoods Finance”), HIGHWOODS SERVICES,
INC., a North Carolina corporation (“Highwoods Services”), and
HIGHWOODS/TENNESSEE HOLDINGS, L.P., a Tennessee limited partnership (“Highwoods
Tennessee”) (Highwoods Realty, Highwoods Properties, Highwoods Finance,
Highwoods Services, and Highwoods Tennessee are hereinafter referred to
individually as a “Borrower” and collectively as the “Borrowers”), each lender
from time to time party hereto (collectively, the “Lenders” and individually, a
“Lender”), and BANK OF AMERICA, N.A., as Administrative Agent, Swing Line Lender
and L/C Issuer.

WHEREAS, the Borrowers are parties to the Existing Credit Agreement (as defined
herein);

WHEREAS, the Borrowers have requested that the Lenders amend and restate the
Existing Credit Agreement; and

WHEREAS, the Lenders are willing to do so on the terms and conditions set forth
herein.

NOW, THEREFORE, IN CONSIDERATION of the premises and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

1.01 Defined Terms; Accounting Treatment; Borrowers’ Agent and Liabilities.

As used in this Agreement, the following terms shall have the meanings set forth
below:

“Acquired Properties” means, at any time, all Properties acquired by the Subject
Parties within the previous three (3) calendar months from any third party
entity through an arms length transaction.

“Adjusted EBITDA” means, for any period, the sum of (a) EBITDA for such period,
less (b) aggregate Capital Expenditure Reserves for all Properties with respect
to such period; provided, that such sum shall be exclusive of (i) any amount for
such period attributable to the Straight-Lining of Rents and (ii) the amount (if
any) of amortization of capitalized lease incentive costs which is recorded as a
reduction of revenues under GAAP for any specified period.

“Adjusted NOI” means, with respect to any applicable time period for any
Property, an amount, not less than zero (0), equal to (a) Net Operating Income
for such period with respect to such Property less (b) the sum of (i) the
Capital Expenditure Reserve amount for such Property during such period, plus
(ii) a management fee in the amount of three percent (3%) of total revenues
derived from the Property during such period; provided, that such amount shall
be exclusive of any amount for such period attributable to the Straight-Lining
of Rents and the amount (if any) of amortization of capitalized lease incentive
costs which is recorded as a reduction of revenues under GAAP for any specified
period; provided, further, that, in each case, all amounts included in the above
calculations with respect to Properties owned by Unconsolidated Affiliates (and
not otherwise adjusted for interests in Unconsolidated Affiliates) shall be
adjusted to include only that portion of such amounts attributable to
Unconsolidated Affiliate Interests.

“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify to the
Borrowers and the Lenders.



--------------------------------------------------------------------------------

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

“Aggregate Commitments” means the Commitments of all the Lenders, as adjusted
from time to time in accordance with the terms of this Agreement. The Aggregate
Commitments as of the Closing Date shall be $450,000,000.

“Agreement” means this Agreement, as it may be amended, restated, supplemented
or otherwise modified from time to time.

“Annualized Adjusted NOI” means (a) for each Property owned for twelve
(12) months or more, Adjusted NOI for such Property for the immediately
preceding twelve (12) month period; (b) for each Property owned for a period of
less than twelve (12) months, each Property formerly qualifying as a Non-Income
Producing Property that has been an Income-Producing Property for less than
twelve (12) months and for Highwoods Preserve I and V, Adjusted NOI for such
Property calculated by annualizing acquisition-to-date Adjusted NOI for such
Property and adjusting (through appropriate pro-rating, removal or other
correction) for all annual or one-time lump sum payments or expenses with
respect to the Property or for any extraordinary income or expense items with
respect to such Property; provided, that all amounts included in the above
calculations with respect to Properties owned by Unconsolidated Affiliates (and
not otherwise adjusted for interests in Unconsolidated Affiliates) shall be
adjusted to include only that portion of such amounts attributable to
Unconsolidated Affiliate Interests.

“Applicable Percentage” means with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Aggregate Commitments
represented by such Lender’s Commitment at such time. If the commitment of each
Lender to make Loans and the obligation of the L/C Issuer to make L/C Credit
Extensions have been terminated pursuant to Section 8.02 or if the Aggregate
Commitments have expired, then the Applicable Percentage of each Lender shall be
determined based on the Applicable Percentage of such Lender most recently in
effect, giving effect to any subsequent assignments. The initial Applicable
Percentage of each Lender is set forth opposite the name of such Lender on
Schedule 2.01 or in the Assignment and Assumption pursuant to which such Lender
becomes a party hereto, as applicable.

“Applicable Rate” means, for any day, subject to adjustment as provided in the
penultimate paragraph of this definition, the rate per annum set forth below
opposite the applicable Credit Rating then in effect, it being understood that
the Applicable Rate for (i) Eurodollar Rate Loans shall be the rate set forth
under column “Applicable Rate for Eurodollar Loans”, (ii) Base Rate Loans shall
be the percentage set forth under the column “Applicable Percentage for Base
Rate Loans” (iii) Facility Fees shall be the percentage set forth under the
column “Applicable Percentage for Facility Fees” and (iv) Letter of Credit Fee
shall be the percentage set forth under the column “Applicable Percentage for
Letter of Credit Fee.”

 

Pricing Level

   Credit Rating    Applicable Rate for
Eurodollar Rate Loans   Applicable Rate for
Base Rate Loans   Applicable Rate for
Facility Fees   Applicable Rate for
Letter of Credit Fee

I

   A-/A3 or higher    0.50%   0.00%   0.15%   0.50%

II

   BBB+/ Baa1    0.55%   0.00%   0.15%   0.55%

III

   BBB/ Baa2    0.65%   0.00%   0.15%   0.65%

IV

   BBB-/ Baa3    0.80%   0.10%   0.20%   0.80%

V

   BB+/Ba1 or Lower    see Pricing Level
V Sub-Chart
below   see Pricing Level
V Sub-Chart
below   Unused Fee
Applies   See pricing Level
V Sub-Chart below

 

2



--------------------------------------------------------------------------------

Pricing Level V Sub-Chart (for determination of the Applicable Rate(s) for
Eurodollar Rate Loans and Base Rate Loans when the applicable Credit Rating
dictates use of Pricing Level V in the chart set forth above):

 

Pricing Level

   TL/TA Ratio    Applicable
Rate for Eurodollar Rate Loans
and Letter of Credit Fees   Applicable Rate for
Base Rate Loans

-A

   > 0.55%    1.55%   0.30%

-B

   > 0.50% to £ 0.55%    1.40%   0.25%

-C

   > 0.45% to £ 0.50%    1.20%   0.20%

-D

   > 0.35 to £ 0.45    1.00%   0.15%

-E

   £ 0.35    0.90%   0.10%

The Applicable Rate shall be adjusted effective on the next Business Day
following any change in the Credit Rating; provided, however, that to the extent
the Credit Rating causes the Applicable Rate to be calculated pursuant to the
Pricing Level V Sub-Chart, the Applicable Rate shall be set using the
information provided in the most-recently delivered officer’s certificate
pursuant to Section 6.02(b) hereof and adjusted from time to time thereafter in
accordance with the Pricing Level V Sub-Chart using the applicable TL/TA Ratio.
The Principal Borrower shall notify the Administrative Agent in writing promptly
after becoming aware of any change in the Credit Rating.

Notwithstanding anything to the contrary contained in the foregoing, to the
extent the Principal Borrower fails to deliver any officer’s certificate as of
the date required pursuant to Section 6.02(b) hereof and has a credit rating of
BB+/Ba1, an equivalent rating or lower, the Applicable Rate as of the date
immediately following such required date of delivery and until the delivery of
such officer’s certificate shall be the rate specified in line V-A of the
Pricing Level V Sub-Chart.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arranger” means Banc of America Securities LLC, in its capacity as sole lead
arranger and sole book manager.

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b), and accepted by the Administrative Agent, in
substantially the form of Exhibit E or any other form approved by the
Administrative Agent.

“Attributable Indebtedness” means, on any date, (a) in respect of any capital
lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a capital lease.

“Audited Financial Statements” means the audited consolidated balance sheet of
Highwoods Properties and its Subsidiaries for the fiscal year ended December 31,
2005, and the related consolidated statements of income or operations,
shareholders’ equity and cash flows for such fiscal year of the Highwoods
Properties and its Subsidiaries, including the notes thereto.

“Availability Period” means the period from and including the Closing Date to
the earliest of (a) the Maturity Date, (b) the date of termination of the
Aggregate Commitments pursuant to Section 2.06, and (c) the date of termination
of the commitment of each Lender to make Loans and of the obligation of the L/C
Issuer to make L/C Credit Extensions pursuant to Section 8.02.

“Bank of America” means Bank of America, N.A. and its successors.

 

3



--------------------------------------------------------------------------------

“Base Rate” means for any day a fluctuating rate per annum equal to the higher
of (a) the Federal Funds Rate plus 1/2 of 1% and (b) the rate of interest in
effect for such day as publicly announced from time to time by Bank of America
as its “prime rate.” The “prime rate” is a rate set by Bank of America based
upon various factors including Bank of America’s costs and desired return,
general economic conditions and other factors, and is used as a reference point
for pricing some loans, which may be priced at, above, or below such announced
rate. Any change in such rate announced by Bank of America shall take effect at
the opening of business on the day specified in the public announcement of such
change.

“Base Rate Committed Loan” means a Committed Loan that is a Base Rate Loan.

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

“Borrower” and “Borrowers” have the meanings specified in the introductory
paragraph hereto.

“Borrower Materials” has the meaning specified in Section 6.02.

“Borrowing” means a Committed Borrowing or a Swing Line Borrowing, as the
context may require.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Eurodollar Rate Loan, means any such day on which
dealings in Dollar deposits are conducted by and between banks in the London
interbank eurodollar market.

“Capital Expenditures” means all expenditures required for the leasing of space
within Properties owned and previously leased by the Consolidated Parties,
including upfit expenses and leasing commissions, together with expenses for
renovation or improvement of existing properties that are classified as capital
expenditures under GAAP. Leasing and tenant improvements expenditures with
respect to space not previously leased shall not be included in any calculation
of Capital Expenditures, but must be reported to the Administrative Agent on a
quarterly basis as set forth in Section 6.02.

“Capital Expenditure Reserve” means, with respect to (a) Highwoods Preserve I
and V and any office, industrial, retail or other non-multi family Property that
is an Income-Producing Property or a Non-Income Producing Property for which a
certificate of occupancy has been issued, a normalized annual reserve for
replacement reserves, capital expenditures, tenant improvements, and leasing
commissions in the amount of $1.00 per year per square foot of net leaseable
area contained in such Property (pro rated for the portion of such year that the
applicable Property qualifies under this clause (a)), (b) any multi-family
Property that is an Income-Producing Property or a Non-Income Producing Property
for which a certificate of occupancy has been issued, a normalized annual
reserve for replacement reserves, capital expenditures, tenant improvements, and
leasing commissions in the amount of $250 per year per unit and (c) any other
Non-Income Producing Property, zero (0); provided, that all amounts included in
the above calculations with respect to Properties owned by Unconsolidated
Affiliates (and not otherwise adjusted for interests in Unconsolidated
Affiliates) shall be adjusted to include only that portion of such amounts
attributable to Unconsolidated Affiliate Interests. When the Capital Expenditure
Reserve is used in computing an amount with respect to a period which is shorter
than a year, said amount shall be appropriately pro rated.

“Capitalization Rate” means eight and one half of one percent (8.50%), except
with respect to calculations involving the Adjusted NOI related to the CC Plaza
Project, in which case the “Capitalization Rate” shall be seven and one half of
one percent (7.50%); provided, however, that (a) the Capitalization Rate (both
generally and for the CC Plaza Project) shall be reviewed annually and shall be
subject to an annual adjustment of not more than one quarter of one percent
(0.25%) by the Supermajority Lenders in their sole discretion based upon market
conditions for comparable property types and (b) no adjustment pursuant to the
foregoing clause (a) shall occur until on or after the date occurring one
(1) year following the Closing Date and, following any such adjustment, no
further adjustment to the Capitalization Rate shall occur until the passage of
one (1) year following such adjustment; provided, that to the extent any
adjustment in the Capitalization Rate is the cause of a Default hereunder (and
such

 

4



--------------------------------------------------------------------------------

Default would not have occurred without such adjustment), the Borrowers shall
have the cure period referenced in Section 8.01(b) in which to remedy such
default prior to such Default being considered an Event of Default.

“Cash Collateralize” has the meaning specified in Section 2.03(g).

“Cash Equivalents” means (a) securities issued or directly and fully guaranteed
or insured by the United States of America or any agency or instrumentality
thereof (provided that the full faith and credit of the United States of America
is pledged in support thereof) having maturities of not more than twelve
(12) months from the date of acquisition, (b) U.S. dollar denominated time
deposits and certificates of deposit of (i) any Lender, (ii) any domestic
commercial bank of recognized standing having capital and surplus in excess of
$500,000,000 or (iii) any bank whose short-term commercial paper rating from S&P
is at least A-1 or the equivalent thereof or from Moody’s is at least P-1 or the
equivalent thereof (any such bank being an “Approved Bank”), in each case with
maturities of not more than two hundred seventy (270) days from the date of
acquisition, (c) commercial paper and variable or fixed rate notes issued by any
Approved Bank (or by the parent company thereof) or any variable rate notes
issued by, or guaranteed by, any domestic corporation rated A-1 (or the
equivalent thereof) or better by S&P or P-1 (or the equivalent thereof) or
better by Moody’s and maturing within six (6) months of the date of acquisition,
(d) repurchase agreements with a bank or trust company (including any of the
Lenders) or recognized securities dealer having capital and surplus in excess of
$500,000,000 for direct obligations issued by or fully guaranteed by the United
States of America in which any Loan Party shall have a perfected first priority
security interest (subject to no other Liens) and having, on the date of
purchase thereof, a fair market value of at least 100% of the amount of the
repurchase obligations and (e) Investments, classified in accordance with GAAP
as current assets, in money market investment programs registered under the
Investment Company Act of 1940, as amended, which are administered by reputable
financial institutions having capital of at least $500,000,000 and the
portfolios of which are limited to Investments of the character described in the
foregoing subdivisions (a) through (d).

“CC Plaza Project” means, to the extent owned (in whole or in part) by any
Subject Party, that certain development known as Country Club Plaza located at
310 Ward Parkway, Kansas City Missouri 64112 currently owned by Highwoods
Realty.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority.

“Change of Control” means the occurrence of any of the following events:

(a) any Person or two or more Persons acting in concert shall have acquired
beneficial ownership, directly or indirectly, of, or shall have acquired by
contract or otherwise, or shall have entered into a contract or arrangement
that, upon consummation, will result in its or their acquisition of, control
over, Voting Stock of Highwoods Properties (or other securities convertible into
such Voting Stock) representing thirty-five percent (35.0%) or more of the
combined voting power of all Voting Stock of Highwoods Properties, or

(b) during any period of up to twenty-four (24) consecutive months, commencing
after the Closing Date, individuals who at the beginning of such twenty-four
(24) month period were directors of Highwoods Properties (together with any new
director whose election by Highwoods Properties’ Board of Directors or whose
nomination for election by Highwoods Properties’ shareholders was approved by a
vote of at least two-thirds of the directors then still in office who either
were directors at the beginning of such period or whose election or nomination
for election was previously so approved) cease for any reason to constitute a
majority of the directors of Highwoods Properties then in office, or

(c) Highwoods Properties or any Wholly Owned Subsidiary which is a Loan Party
shall fail to be the sole general partner of Highwoods Realty or own, directly
or indirectly, a majority of the Equity Interests of Highwoods Services or
Highwoods Finance. As used herein, “beneficial ownership” shall have

 

5



--------------------------------------------------------------------------------

the meaning provided in Rule 13d-3 of the Securities and Exchange Commission
under the Securities Exchange Act of 1934.

“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 10.01.

“Code” means the Internal Revenue Code of 1986, as amended, and any successor
statute thereto, as interpreted by the rules and regulations issued thereunder,
in each case as in effect from time to time. References to sections of the Code
shall be construed also to refer to any successor sections.

“Commitment” means, as to each Lender, its obligation to (a) make Committed
Loans to the Borrowers pursuant to Section 2.01, (b) purchase participations in
L/C Obligations, and (c) purchase participations in Swing Line Loans, in an
aggregate principal amount at any one time outstanding not to exceed the amount
set forth opposite such Lender’s name on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable,
as such amount may be adjusted from time to time in accordance with this
Agreement.

“Committed Borrowing” means a borrowing consisting of simultaneous Committed
Loans of the same Type and, in the case of Eurodollar Rate Loans, having the
same Interest Period made by each of the Lenders pursuant to Section 2.01.

“Committed Loan” has the meaning specified in Section 2.01.

“Committed Loan Notice” means a notice of (a) a Committed Borrowing, (b) a
conversion of Committed Loans from one Type to the other, or (c) a continuation
of Eurodollar Rate Loans, pursuant to Section 2.02(a), which, if in writing,
shall be substantially in the form of Exhibit A.

“Consolidated Parties” means a collective reference to the Principal Borrower
and its consolidated Subsidiaries; and “Consolidated Party” means any one of
them.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

“Credit Rating” means, with respect to Highwoods Properties (a) at such time
that Highwoods Properties maintains an unsecured long term debt rating from each
of Moody’s, S&P (or one of their respective successors or assigns) and a Third
Rating Agency, the lower of the two highest of such publicly announced ratings
for the unsecured long term debt rating of Highwoods Properties and (b) at such
time that Highwoods Properties maintains an unsecured long term debt rating from
only two (2) of the above-referenced agencies (one of which must be Moody’s, S&P
or one of their respective successors or assigns), the lower of the publicly
announced ratings from each such agency for the unsecured long term debt rating
of Highwoods Properties or (c) at such time that Highwoods Properties fails to
maintain an unsecured long term debt rating from at least two (2) of the
above-referenced agencies (one of which must be Moody’s, S&P or one of their
respective successors or assigns), the unsecured long term debt rating
equivalent to BB+ from S&P and Ba1 from Moody’s.

“Daily Undrawn Amount” means, for each day during the term hereof, an amount
equal to (a) the Aggregate Commitments existing as of the end of such day, less
(b) the aggregate Outstanding Amount (with respect to both Committed Loans and
L/C Obligations) as of the end of such day.

 

6



--------------------------------------------------------------------------------

“Daily Unused Fee” means, for each day during any Unused Fee Period, an amount
equal to (a) the Daily Undrawn Amount for such day, multiplied by (b) (i) if the
Daily Unused Percentage is greater than 50.0%, a per annum percentage for such
day (as determined for a 360 day year) equal to 0.200% or (ii) if the Daily
Unused Percentage is less than or equal to 50.0%, a per annum percentage for
such day (as determined for a 360 day year) equal to 0.150%.

“Daily Unused Percentage” means, for any day during the term hereof, a
percentage equal to (a) the Daily Undrawn Amount as of the end of such day,
divided by (b) the Aggregate Commitment as of the end of such day.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2% per annum;
provided, however, that with respect to a Eurodollar Rate Loan, the Default Rate
shall be an interest rate equal to the interest rate (including any Applicable
Rate) otherwise applicable to such Loan plus four percent (4.0%) per annum, and
(b) when used with respect to Letter of Credit Fees, a rate equal to the
Applicable Rate plus four percent (4.0%) per annum.

“Defaulting Lender” means any Lender that (a) has failed to fund any portion of
the Committed Loans, participations in L/C Obligations or participations in
Swing Line Loans required to be funded by it hereunder within one Business Day
of the date required to be funded by it hereunder, (b) has otherwise failed to
pay over to the Administrative Agent or any other Lender any other amount
required to be paid by it hereunder within one Business Day of the date when
due, unless the subject of a good faith dispute, or (c) has been deemed
insolvent or become the subject of a bankruptcy or insolvency proceeding.

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.

“Dollar” and “$” mean lawful money of the United States.

“Domestic Subsidiary” means, with respect to any Person, any Subsidiary of such
Person which is incorporated or organized under the laws of any State of the
United States or the District of Columbia.

“EBITDA” means, for any period, the sum of (a) aggregate Net Income during such
period, plus (b) an amount which, in the determination of Net Income for such
period, has been deducted for (i) Interest Expense, (ii) total federal, state,
local and foreign income, value added and similar taxes and (iii) depreciation
and amortization expense, with each of (i), (ii) and (iii) above determined in
accordance with GAAP; provided, that, to the extent the above calculations
include amounts allocable to Unconsolidated Affiliates, such calculations shall
be without duplication and shall only include such amounts to the extent
attributable to any Unconsolidated Affiliate Interests.

“Eligible Assignee” means (a) a Lender; (b) an Affiliate of a Lender; (c) an
Approved Fund; and (d) any other Person (other than a natural person) approved
by (i) the Administrative Agent, the L/C Issuer and the Swing Line Lender, and
(ii) unless an Event of Default has occurred and is continuing, the Principal
Borrower (each such approval not to be unreasonably withheld or delayed);
provided that notwithstanding the foregoing, “Eligible Assignee” shall not
include any Borrower or any of the Borrowers’ Affiliates or Subsidiaries.

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials

 

7



--------------------------------------------------------------------------------

into the environment, including those related to hazardous substances or wastes,
air emissions and discharges to waste or public systems.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of any of the Borrowers, any other Loan Party or any
of their respective Subsidiaries directly or indirectly resulting from or based
upon (a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

“Equity Issuance” means any issuance by the Principal Borrower to any person or
entity which is not a Loan Party of (a) shares of its Equity Interests, (b) any
shares of its Equity Interests pursuant to the exercise of options or warrants
or (c) any shares of its Equity Interests pursuant to the conversion of any debt
securities to equity.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with any of the Borrowers within the meaning of
Section 414(b) or (c) of the Code (and Sections 414(m) and (o) of the Code for
purposes of provisions relating to Section 412 of the Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by any of the Borrowers or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which it was a
substantial employer (as defined in Section 4001(a)(2) of ERISA) or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by any of the Borrowers or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate, the
treatment of a Plan amendment as a termination under Sections 4041 or 4041A of
ERISA, or the commencement of proceedings by the PBGC to terminate a Pension
Plan or Multiemployer Plan; (e) an event or condition which constitutes grounds
under Section 4042 of ERISA for the termination of, or the appointment of a
trustee to administer, any Pension Plan or Multiemployer Plan; or (f) the
imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon any of the
Borrowers or any ERISA Affiliate.

“Eurodollar Base Rate” means, for such Interest Period, the rate per annum equal
to the British Bankers Association LIBOR Rate (“BBA LIBOR”), as published by
Reuters (or other commercially available source providing quotations of BBA
LIBOR as designated by the Administrative Agent from time to time) at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, for Dollar deposits (for delivery on the
first day of such Interest Period) with a term equivalent to such Interest
Period. If such rate is not available at such time for any reason, then the
“Eurodollar Base Rate” for such Interest Period shall be the rate per annum
determined by the Administrative Agent to be the rate at which deposits in
Dollars for delivery on the first day of such Interest Period in same day funds
in the approximate amount of the Eurodollar Rate Loan being made, continued or
converted by Bank of America and with a term equivalent to such Interest Period
would be offered by Bank of America’s London Branch to major banks in the London
interbank eurodollar market at their request at approximately 11:00 a.m. (London
time) two Business Days prior to the commencement of such Interest Period.

 

8



--------------------------------------------------------------------------------

“Eurodollar Rate” means for any Interest Period with respect to a Eurodollar
Rate Loan, a rate per annum determined by the Administrative Agent pursuant to
the following formula:

 

Eurodollar Rate     =        Eurodollar Base Rate       1.00 – Eurodollar
Reserve Percentage   

“Eurodollar Rate Loan” means a Committed Loan that bears interest at a rate
based on the Eurodollar Rate.

“Eurodollar Reserve Percentage” means, for any day during any Interest Period,
the reserve percentage (expressed as a decimal, carried out to five decimal
places) in effect on such day, whether or not applicable to any Lender, under
regulations issued from time to time by the FRB for determining the maximum
reserve requirement (including any emergency, supplemental or other marginal
reserve requirement) with respect to Eurocurrency funding (currently referred to
as “Eurocurrency liabilities”). The Eurodollar Rate for each outstanding
Eurodollar Rate Loan shall be adjusted automatically as of the effective date of
any change in the Eurodollar Reserve Percentage.

“Event of Default” has the meaning specified in Section 8.01.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the L/C Issuer or any other recipient of any payment to be made by or on account
of any obligation of the Borrowers hereunder, (a) taxes imposed on or measured
by its overall net income (however denominated), and franchise taxes imposed on
it (in lieu of net income taxes), by the jurisdiction (or any political
subdivision thereof) under the laws of which such recipient is organized or in
which its principal office is located or, in the case of any Lender, in which
its applicable Lending Office is located, (b) any branch profits taxes imposed
by the United States or any similar tax imposed by any other jurisdiction in
which any of the Borrowers is located and (c) in the case of a Foreign Lender
(other than an assignee pursuant to a request by the Borrowers under
Section 10.13), any withholding tax that is imposed on amounts payable to such
Foreign Lender at the time such Foreign Lender becomes a party hereto (or
designates a new Lending Office) or is attributable to such Foreign Lender’s
failure or inability (other than as a result of a Change in Law) to comply with
Section 3.01(e), except to the extent that such Foreign Lender (or its assignor,
if any) was entitled, at the time of designation of a new Lending Office (or
assignment), to receive additional amounts from the Borrowers with respect to
such withholding tax pursuant to Section 3.01(a).

“Existing Credit Agreement” that certain Credit Agreement dated as of May 1,
2006 by and among the Borrowers, the lenders referenced therein, Bank of
America, N.A., as administrative agent and the other parties thereto, as the
same may have been further amended, restated, supplemented or otherwise modified
from time to time prior to the date hereof and as in effect immediately prior to
the effectiveness hereof.

“Existing Letters of Credit” means those letters of credit set forth on Schedule
2.03 (regardless of whether such letters of credit were issued under the
Existing Credit Agreement or in connection with any other credit facility).

“Extended Maturity Date” has the meaning specified in Section 2.14(b).

“Facility Fee” has the meaning specified in Section 2.09(a).

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.

“Fee Letter” means the letter agreement, dated April 12, 2006, among the
Borrowers, the Administrative Agent and the Arranger.

 

9



--------------------------------------------------------------------------------

“FFO” means, as of any date of determination, Net Income plus depreciation and
amortization of real and personal property assets to the extent deducted in the
determination of Net Income, less any amount added pursuant to clause (b) of the
definition of Net Income except to the extent such amount relates to operating
partnership units and is attributable to Highwoods Realty Limited Partnership by
virtue of the line item “minority interests,” as shown on the consolidated
income statements of the Consolidated Parties.

“Fixed Charges” means, for any period, the sum of (a) Interest Expense for the
applicable period, plus (b) preferred dividends of the Subject Parties permitted
under the Loan Documents for the applicable period, plus (c) Scheduled Funded
Debt Payments for the applicable period; provided, that, to the extent the above
calculations include amounts allocable to Unconsolidated Affiliates, such
calculations shall be without duplication and shall only include such amounts to
the extent attributable to any Unconsolidated Affiliate Interests.

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Principal Borrower is resident for tax
purposes. For purposes of this definition, the United States, each State thereof
and the District of Columbia shall be deemed to constitute a single
jurisdiction.

“Foreign Subsidiary” means any Subsidiary of a Person that is not a Domestic
Subsidiary of such Person.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fully Satisfied” means, with respect to the Obligations as of any date, that,
as of such date, (a) all principal of and interest accrued to such date which
constitute Obligations shall have been irrevocably paid in full in cash, (b) all
fees, expenses and other amounts then due and payable which constitute
Obligations shall have been irrevocably paid in cash, and (c) the Commitments
shall have been expired or terminated in full.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

“Funded Indebtedness” means, with respect to any Person, without duplication,
(a) all Indebtedness of such Person other than Indebtedness of the types
referred to in clauses (c), (h) and (i) of the definition of “Indebtedness” set
forth in this Section 1.01, (b) all Indebtedness of another Person of the type
referred to in clause (a) above secured by (or for which the holder of such
Funded Indebtedness has an existing right, contingent or otherwise, to be
secured by) any Lien on, or payable out of the proceeds of production from,
property owned or acquired by such Person, whether or not the obligations
secured thereby have been assumed, (c) all Guarantees of such Person with
respect to Indebtedness of the type referred to in clause (a) above of another
Person and (d) Indebtedness of the type referred to in clause (a) above of any
partnership or unincorporated joint venture in which such Person is a general
partner or a joint venturer.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Granting Lender” has the meaning specified in Section 10.06(h).

“Guarantee” means, as to any Person, any (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including

 

10



--------------------------------------------------------------------------------

any obligation of such Person, direct or indirect, (i) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or
other obligation, (ii) to purchase or lease property, securities or services for
the purpose of assuring the obligee in respect of such Indebtedness or other
obligation of the payment or performance of such Indebtedness or other
obligation, (iii) to maintain working capital, equity capital or any other
financial statement condition or liquidity or level of income or cash flow of
the primary obligor so as to enable the primary obligor to pay such Indebtedness
or other obligation, (iv) to guaranty to any Person rental income levels (or
shortfalls) or re-tenanting costs (including tenant improvements, moving
expenses, lease commissions and any other costs associated with procuring new
tenants); provided, that such obligations shall be determined to be equal to the
maximum potential amount of the payments due from the Person guaranteeing the
applicable rental income levels over the term of the applicable lease or
(v) entered into for the purpose of assuring in any other manner the obligee in
respect of such Indebtedness or other obligation of the payment or performance
thereof or to protect such obligee against loss in respect thereof (in whole or
in part), or (b) any Lien on any assets of such Person securing any Indebtedness
or other obligation of any other Person, whether or not such Indebtedness or
other obligation is assumed by such Person (or any right, contingent or
otherwise, of any holder of such Indebtedness to obtain any such Lien). The
amount of any Guarantee shall be deemed to be an amount equal to the stated or
determinable amount of the related primary obligation, or portion thereof, in
respect of which such Guarantee is made or, if not stated or determinable, the
maximum reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.

“Guarantors” means, collectively, as of any date of determination, each Person
that has been required, pursuant to the terms of this Agreement and the
Guaranty, to execute a counterpart of the Guaranty, in each case to the extent
such Person has not been released from its obligations under the Guaranty
pursuant to the terms of the Guaranty and this Agreement.

“Guaranty” means the Guaranty dated as of the date hereof made by each of the
Domestic Subsidiaries of the Borrowers existing as of the date hereof (except
the Non-Guarantor Subsidiaries) in favor of the Administrative Agent and the
Lenders, substantially in the form of Exhibit F, as the same may be amended,
restated, supplemented or otherwise modified from time to time and as joined
from time to time by such Persons that either (a) become, following the date
hereof, a Domestic Subsidiary of any Borrower that is not a Non-Guarantor
Subsidiary or (b) cease to qualify as a Non-Guarantor Subsidiary following the
date hereof.

“Harborview Project” means the certain development known as Harborview located
at 3031 N. Rocky Point Drive West, Tampa, Florida 33607 in the SF-HIW Harborview
Plaza, LP joint venture.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Highwoods Finance” has the meaning assigned to such term in the introductory
paragraph hereof.

“Highwoods Properties” has the meaning assigned to such term in the introductory
paragraph hereof.

“Highwoods Services” has the meaning assigned to such term in the introductory
paragraph hereof.

“Highwoods Tennessee” has the meaning assigned to such term in the introductory
paragraph hereof.

“Highwoods Realty” has the meaning assigned to such term in the introductory
paragraph hereof.

“Highwoods Preserve I and V” means the certain development known as Highwoods
Preserve I located at 8125 Highwoods Palm Way, Tampa, Florida 33647 and owned by
581 Highwoods, LP and Highwoods Preserve V located at 18205 Crane Nest Drive,
Tampa, Florida 33647 and owned by 581 Highwoods, LP.

“Income Producing Properties” means, as of any date of determination, all
Properties (other than Highwoods Preserve I and V): (a) which are partially or
fully income producing for financial reporting purposes on the applicable
calculation date and have been continuously partially or fully income producing
for financial

 

11



--------------------------------------------------------------------------------

reporting purposes for the calendar quarter ending immediately preceding the
calculation date, (b) for which an unconditional base building certificate of
occupancy (or its equivalent) has been issued by the applicable governmental
authority, and (c) as to such assets which, in the immediately preceding
reporting period, were classified as Non-Income Producing Properties, which
either (i) are leased to tenants in occupancy and the leases for such tenants in
occupancy (excluding tenants under free rent periods) represent seventy-five
percent (75%) or more of the rentable square footage of the applicable real
property asset; or (ii) have, if not for this clause (c)(ii), qualified as a
Non-Income Producing Property for a period equal to or in excess of eighteen
(18) months following the issuance of an unconditional base building certificate
of occupancy (provided, that different phases of real property developments
shall be treated as different assets for purposes of this determination);
provided, however, that “Income Producing Properties” shall not include
Properties whose income production results from intra or inter-entity
obligations between the Borrower and any of the Subject Parties.

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

(b) all direct or contingent obligations of such Person arising under letters of
credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments;

(c) net obligations of such Person under any Swap Contract;

(d) all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business to the extent not past due for more than one hundred twenty
(120) days after the date on which such trade account payable was created);

(e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;

(f) the principal portion of capital leases, Synthetic Lease Obligations and all
other Off-Balance Sheet Liabilities;

(g) all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Equity Interest in such Person or
any other Person, valued, in the case of a redeemable preferred interest, at the
greater of its voluntary or involuntary liquidation preference plus accrued and
unpaid dividends; provided, however, that such obligations shall not be
considered Indebtedness hereunder to the extent such redemption may be completed
through the issuance by such Person of its capital stock in exchange for the
Equity Interests being redeemed and such Person has elected or may still elect
to issue such capital stock rather than pay other consideration in connection
with such redemption;

(h) all obligations of such Person under take-or-pay or similar arrangements or
under commodities agreements,

(i) all Guarantees of such Person in respect of any of the foregoing.

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date. The amount of any capital lease or Synthetic Lease
Obligation as of any date shall be deemed to be the amount of Attributable
Indebtedness in respect thereof as of such date.

 

12



--------------------------------------------------------------------------------

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Indemnitees” has the meaning specified in Section 10.04(b).

“Information” has the meaning specified in Section 10.07.

“Initial Maturity Date” has the meaning specified in Section 2.14(a).

“Intangible Assets” means assets that are considered to be intangible assets
under GAAP, including customer lists, goodwill, computer software, copyrights,
trade names, trademarks, patents, franchises, licenses, unamortized deferred
charges, unamortized debt discount and capitalized research and development
costs.

“Interest Expense” means, for any period, (a) all interest expense (including,
without limitation, the interest component under capital leases and with respect
to Off-Balance Sheet Liabilities) of the Consolidated Parties for such period,
as determined in accordance with GAAP, plus (b) all interest expense (including
the interest component under capital leases and with respect to Off-Balance
Sheet Liabilities), as determined in accordance with GAAP, of each
Unconsolidated Affiliate multiplied by the respective Unconsolidated Affiliate
Interest in each such entity; provided, that the Facility Fees paid by the
Borrowers during any such period shall constitute a portion of the “Interest
Expense” for purposes of this definition.

“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date; provided, however, that if any Interest Period for a Eurodollar Rate Loan
exceeds three months, the respective dates that fall every three months after
the beginning of such Interest Period shall also be Interest Payment Dates; and
(b) as to any Base Rate Loan (including a Swing Line Loan), the first
(1st) Business Day of each calendar month and the Maturity Date.

“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one (1), two (2), three (3),
six (6), nine (9) or twelve (12) months thereafter, as selected by the Principal
Borrower in its Committed Loan Notice; provided that:

(i) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;

(ii) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period;

(iii) no Interest Period shall extend beyond the Maturity Date; and

(iv) a period of twelve (12) months shall be deemed, as used in connection with
the term “Interest Period”, to be equal to 364 days and any period in excess of
six (6) months shall only be available to the Borrowers to the extent available
to each Lender.

“Internal Control Event” means a material weakness in, or fraud that involves
management or other employees who have a significant role in, the Principal
Borrower’s internal controls over financial reporting, in each case as described
in the Securities Laws.

“IP Rights” has the meaning specified in Section 5.17.

“IRS” means the United States Internal Revenue Service.

 

13



--------------------------------------------------------------------------------

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and any of the Borrowers (or any Subsidiary thereof) or
in favor the L/C Issuer and relating to any such Letter of Credit.

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Applicable Percentage.

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Committed Borrowing.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

“L/C Issuer” means Bank of America in its capacity as issuer of Letters of
Credit hereunder, or any successor issuer of Letters of Credit hereunder.

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.06. For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

“Lender” has the meaning specified in the introductory paragraph hereto and, as
the context requires, includes the Swing Line Lender.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrowers and the
Administrative Agent.

“Letter of Credit” means any standby letter of credit issued hereunder and shall
include the Existing Letters of Credit.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.

“Letter of Credit Expiration Date” means, subject to the Borrowers’ rights under
2.03(g) to extend such date through Cash Collateralization of the applicable
Letters of Credit, the day that is thirty (30) days prior to the Maturity Date
then in effect (or, if such day is not a Business Day, the next preceding
Business Day).

“Letter of Credit Fee” has the meaning specified in Section 2.03(i).

“Letter of Credit Sublimit” means an amount equal to $20,000,000.00. The Letter
of Credit Sublimit is part of, and not in addition to, the Aggregate
Commitments.

 

14



--------------------------------------------------------------------------------

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).

“Loan” means an extension of credit by a Lender to the Borrowers under
Article II in the form of a Committed Loan or a Swing Line Loan.

“Loan Documents” means this Agreement, each Note, each Issuer Document, the Fee
Letter and the Guaranty.

“Loan Parties” means, collectively, each of the Borrowers and each Guarantor.

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities (actual
or contingent), condition (financial or otherwise) or prospects of the
Consolidated Parties, taken as a whole; (b) a material impairment of the ability
of any Loan Party to perform its obligations under any Loan Document to which it
is a party; or (c) a material adverse effect upon the legality, validity,
binding effect or enforceability against any Loan Party of any Loan Document to
which it is a party.

“Maturity Date” means the later to occur of (a) the Initial Maturity Date; and
(b) to the extent maturity is extended pursuant to Section 2.14, the Extended
Maturity Date.

“Moody’s” means Moody’s Investors Service, Inc., and any successor thereto.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which any of the Borrowers or any ERISA
Affiliate makes or is obligated to make contributions, or during the preceding
five plan years, has made or been obligated to make contributions.

“Negative Pledge” means a provision of any agreement (other than this Agreement
or any other Loan Document) that prohibits the creation of any Lien on any
assets of a Person; provided, however, that an agreement that establishes a
maximum ratio of unsecured debt to unencumbered assets, or of secured debt to
total assets, or that otherwise conditions a Person’s ability to encumber its
assets upon the maintenance of one or more specified ratios that limit such
Person’s ability to encumber its assets but that do not generally prohibit the
encumbrance of its assets, or the encumbrance of specific assets, shall not
constitute a “Negative Pledge” for purposes of this Agreement.

“Net Asset Sales Proceeds” means, with respect to any Disposition (other than a
Disposition qualifying as a like kind exchange under Section 1031 of the Code),
the aggregate proceeds received by any Consolidated Party in cash or Cash
Equivalents (including payments in respect of deferred payment obligations when
received in the form of cash or Cash Equivalents and including any proceeds
which are used by the applicable Consolidated Party to retire in whole or in
part any Indebtedness encumbering the property sold) plus the aggregate
principal amount of any Indebtedness encumbering the property sold assumed by
the purchaser of such property, net of (i) direct costs (including, without
limitation, legal, accounting and investment banking fees, sales commissions,
transfer and recording charges and taxes and other closing costs customarily
allocated to sellers), and (ii) taxes paid or payable by the Consolidated
Parties as a result thereof after taking into account any reduction in
consolidated tax liability due to available tax credits, deductions or losses,
any tax sharing arrangements and any distributions to shareholders or partners
otherwise allowed pursuant to the terms hereof; it being understood that “Net
Asset Sales Proceeds” shall include, without limitation and without duplication,
any cash or Cash Equivalents received upon the sale or other disposition of any
non-cash consideration received by any such Consolidated Party in any
Disposition.

“Net Cash Proceeds” means the aggregate cash proceeds received by the
Consolidated Parties in respect of any Equity Issuance, net of (a) direct costs
(including, without limitation, legal, accounting and investment banking fees
and sales commissions) and (b) taxes paid or payable as a result thereof; it
being understood that “Net Cash

 

15



--------------------------------------------------------------------------------

Proceeds” shall include, without limitation, any cash received upon the sale or
other disposition of any non-cash consideration received by the Consolidated
Parties in any Equity Issuance.

“Net Income” means, for any period, the sum of (a) net income (excluding
extraordinary and non-recurring gains and losses, impairments, non-cash
equity-based compensation charges, prepayment penalties, gains or losses on the
sale of property and related tax effects thereto) after taxes for such period of
the Consolidated Parties on a consolidated basis, as determined in accordance
with GAAP, plus (b) without duplication, an amount equal to the line item
“minority interests,” as shown on the consolidated income statements of the
Consolidated Parties, plus (c) without duplication, an amount equal to the
aggregate of net income (excluding extraordinary and non-recurring gains and
losses, impairments, non-cash equity-based compensation charges, prepayment
penalties, gains or losses on the sale of property and related tax effects
thereof) after taxes for such period, as determined in accordance with GAAP, of
each Unconsolidated Affiliate multiplied by the respective Unconsolidated
Affiliate Interest of each such entity.

“Net Operating Income” means, for any given period and with respect to any given
Property or Properties, the amount equal to: (a) the sum of (i) gross revenues
attributable to such Property or Properties for such period, less (ii) to the
extent otherwise included in gross revenues, interest income; less (b) an amount
equal to (i) operating expenses allocable to such Property or Properties
(excluding any management fees paid with respect to such Property or
Properties), less (ii) to the extent included in the calculation of operating
expenses, (A) income taxes, (B) depreciation and amortization, and (C) Interest
Expense.

“NGS Excess Cash Flow” means an amount equal to all net operating income of a
Non-Guarantor Subsidiary minus all debt service payments of such Non-Guarantor
Subsidiary minus all amounts required to fund reserves of such Non-Guarantor
Subsidiary.

“Non-Guarantor Subsidiaries” means, as of any date of determination, a
collective reference to:

(a) those entities specified in the schedules to the Loan Documents;

(b) any Subsidiary of any Loan Party (i) formed for or converted to (in
accordance with the terms and conditions set forth herein) the specific purpose
of holding title to assets which are collateral for indebtedness owing by such
Subsidiary and (ii) which is (or, immediately following its release as a Loan
Party hereunder, shall be) expressly prohibited in writing from guaranteeing
indebtedness of any other person or entity pursuant to (A) a provision in any
document, instrument or agreement evidencing such indebtedness of such
Subsidiary or (B) a provision of such Subsidiary’s organizational documents, in
each case, which provision was included in such organizational document or such
other document, instrument or agreement as an express condition to the extension
of such indebtedness required by the third party creditor providing the subject
financing; provided, that a Subsidiary meeting the above requirements shall only
remain a “Non-Guarantor Subsidiary” for so long as (1) each of the above
requirements are satisfied, (2) such Subsidiary does not guarantee any other
indebtedness and (3) the indebtedness with respect to which the restrictions
noted in clause (ii) are imposed remains outstanding;

(c) any Subsidiary of any Loan Party (i) which becomes a Subsidiary of any Loan
Party following the Closing Date, (ii) which is not a wholly-owned Subsidiary of
the Loan Party, and (iii) with respect to which the Loan Party, as applicable,
does not have sufficient voting power (and is unable, after good faith efforts
to do so, to cause any necessary non-Loan Party equity holders to agree) to
cause such Subsidiary to execute the Guaranty pursuant to the terms of the Loan
Documents or, notwithstanding such voting power, the interests of such non-Loan
Party holders have material economic value in the reasonable judgment of the
Principal Borrower that would be impaired by the execution of the Guaranty; and

(d) any other Subsidiary of a Loan Party to the extent (i) such Subsidiary holds
no assets; or (ii) (A) such Subsidiary holds Total Asset Value with a value of
less than $500,000 and (B) the sum of the values of the Total Asset Value held
by the Subsidiaries already qualifying as Non-Guarantor Subsidiaries pursuant to
subclause (d)(ii)(A) above plus the value of the Total Asset Value held by the
applicable Subsidiary is less than $5,000,000; and

 

16



--------------------------------------------------------------------------------

“Non-Guarantor Subsidiary” means any one of such entities.

“Non-Income Producing Properties” means a collective reference to all Properties
(other than Highwoods Preserve I and V) which do not qualify as “Income
Producing Properties” (following application of subsection (c)(ii) and each
other provision of the definition thereof and including, without limitation,
Properties qualifying as Acquired Properties, Speculative Land and Properties
Under Development).

“Note” means a promissory note made by the Borrowers in favor of a Lender
evidencing Loans made by such Lender, substantially in the form of Exhibit C.

“Notes Receivable” means, all promissory notes or other similar obligations to
pay money, whether secured or unsecured, which are not over thirty (30) days
past due in which any Person has an interest.

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including (i) interest
and fees that accrue under the Loan Documents after the commencement by or
against any Loan Party or any Affiliate thereof of any proceeding under any
Debtor Relief Laws naming such Person as the debtor in such proceeding,
regardless of whether such interest and fees are allowed claims in such
proceeding and (ii) any Swap Contract entered into in connection with the Loans
by any Loan Party with respect to which a Lender or any Affiliate of a Lender is
a party.

“Off-Balance Sheet Liabilities” means, with respect to any Person as of any date
of determination thereof, without duplication and to the extent not included as
a liability on the consolidated balance sheet of such Person and its
Subsidiaries in accordance with GAAP: (a) with respect to any asset
securitization transaction (including any accounts receivable purchase facility)
(i) the unrecovered investment of purchasers or transferees of assets so
transferred and (ii) any other payment, recourse, repurchase, hold harmless,
indemnity or similar obligation of such Person or any of its Subsidiaries in
respect of assets transferred or payments made in respect thereof, other than
limited recourse provisions that are customary for transactions of such type and
that neither (x) have the effect of limiting the loss or credit risk of such
purchasers or transferees with respect to payment or performance by the obligors
of the assets so transferred nor (y) impair the characterization of the
transaction as a true sale under applicable Laws (including Debtor Relief Laws);
(b) the monetary obligations under any financing lease or so-called “synthetic,”
tax retention or off-balance sheet lease transaction which, upon the application
of any Debtor Relief Law to such Person or any of its Subsidiaries, would be
characterized as indebtedness; (c) the monetary obligations under any sale and
leaseback transaction which does not create a liability on the consolidated
balance sheet of such Person and its Subsidiaries; or (d) any other monetary
obligation arising with respect to any other transaction which (i) is
characterized as indebtedness for tax purposes but not for accounting purposes
in accordance with GAAP or (ii) is the functional equivalent of or takes the
place of borrowing but which does not constitute a liability on the consolidated
balance sheet of such Person and its Subsidiaries (for purposes of this
clause (d), any transaction structured to provide tax deductibility as interest
expense of any dividend, coupon or other periodic payment will be deemed to be
the functional equivalent of a borrowing).

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.

 

17



--------------------------------------------------------------------------------

“Outstanding Amount” means (i) with respect to Committed Loans and Swing Line
Loans on any date, the aggregate outstanding principal amount thereof after
giving effect to any borrowings and prepayments or repayments of Committed Loans
and Swing Line Loans, as the case may be, occurring on such date; and (ii) with
respect to any L/C Obligations on any date, the amount of such L/C Obligations
on such date after giving effect to any L/C Credit Extension occurring on such
date and any other changes in the aggregate amount of the L/C Obligations as of
such date, including as a result of any reimbursements by the Borrowers of
Unreimbursed Amounts.

“Participant” has the meaning specified in Section 10.06(d).

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by any of the
Borrowers or any ERISA Affiliate or to which the Borrower or any ERISA Affiliate
contributes or has an obligation to contribute, or in the case of a multiple
employer or other plan described in Section 4064(a) of ERISA, has made
contributions at any time during the immediately preceding five plan years.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by any of the Borrowers or, with respect to
any such plan that is subject to Section 412 of the Code or Title IV of ERISA,
any ERISA Affiliate.

“Platform” has the meaning specified in Section 6.02.

“Preferred Stock Subsidiary” any entity (a) in which a Loan Party owns at least
ninety percent (90.0%) of the Equity Interests but less than ten percent
(10.0%) of the Voting Stock and (b) with respect to which the Principal Borrower
certifies in writing to the Administrative Agent that such entity was formed
with such an ownership structure such that its income would not adversely affect
the qualification of Highwoods Properties status as a REIT.

“Principal Borrower” means Highwoods Properties, together with its successors
and assigns.

“Pro Forma Compliance Certificate” means a certificate of an officer of the
Principal Borrower delivered to the Administrative Agent in connection with a
Disposition and containing reasonably detailed calculations, upon giving effect
to the applicable transaction on a pro forma basis, of the financial covenants
set forth in Section 7.11.

“Properties” means, as of any date of determination, all interests in real
property (direct or indirect), together with all improvements thereon, owned by
any Subject Party; and “Property” means any one of them.

“Properties Under Development” means, as of any date of determination, all
Properties, the primary purpose of which is to be leased in the ordinary course
of business or to be sold upon completion and on which any Subject Party has
commenced construction of a building or other improvements; provided that any
such Property will no longer be considered a Property Under Development when,
(a) such Property qualifies as an Income Producing Property or (b) prior to
substantial completion of the construction work with respect to the property,
such construction work has ceased for a period of thirty (30) days, in which
case such Property shall be considered Speculative Land until such time as
construction has resumed.

“Quarterly Stock Repurchase/Joinder Statement” means a certificate, prepared on
a quarterly basis by the Principal Borrower, setting forth (a) the classes,
number and value of any shares or other evidences of Equity Interests of the
Principal Borrower purchased, redeemed, retired or otherwise acquired for value
by the Principal Borrower during the immediately preceding fiscal quarter, and
the total amount paid for such Equity Interests, (b) detailed calculations for
(i) gross asset sales proceeds and Net Asset Sales Proceeds from
(A) Dispositions not involving Speculative Land and (B) Dispositions of
Speculative Land, in each case for the immediately preceding fiscal quarter,
(ii) a projection of expected Dispositions for the four fiscal quarters
following the quarter referenced in

 

18



--------------------------------------------------------------------------------

clause (i) on a quarter by quarter basis, and (iii) a list of all Subsidiaries
acquired or created during the immediately preceding fiscal quarter, together
with a schedule of the assets owned by each such Subsidiary.

“Register” has the meaning specified in Section 10.06(c).

“Registered Public Accounting Firm” has the meaning specified in the Securities
Laws and shall be independent of the Borrowers as prescribed by the Securities
Laws.

“REIT” means a Person qualifying for treatment as a “real estate investment
trust” under the Code.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Committed Loans, a Committed Loan Notice, (b) with respect to
an L/C Credit Extension, a Letter of Credit Application, and (c) with respect to
a Swing Line Loan, a Swing Line Loan Notice.

“Required Lenders” means, as of any date of determination, Lenders having at
least sixty-six and two-thirds of one percent (66-2/3%) of the Aggregate
Commitments or, if the commitment of each Lender to make Loans and the
obligation of the L/C Issuer to make L/C Credit Extensions have been terminated
pursuant to Section 8.02, Lenders holding in the aggregate at least sixty-six
and two-thirds of one percent (66-2/3%) of the Total Outstandings (with the
aggregate amount of each Lender’s risk participation and funded participation in
L/C Obligations and Swing Line Loans being deemed “held” by such Lender for
purposes of this definition); provided that the Commitment of, and the portion
of the Total Outstandings held or deemed held by, any Defaulting Lender shall be
excluded for purposes of making a determination of Required Lenders.

“Responsible Officer” means the chief executive officer, president, chief
operating officer, chief financial officer, general counsel or treasurer of a
Loan Party, or any other individual who may from time to time be authorized by
the Board of Directors of the Principal Borrower to serve as a “Responsible
Officer” for the purposes hereof. Any document delivered hereunder that is
signed by a Responsible Officer of a Loan Party shall be conclusively presumed
to have been authorized by all necessary corporate, partnership and/or other
action on the part of such Loan Party and such Responsible Officer shall be
conclusively presumed to have acted on behalf of such Loan Party.

“Restricted Payment” means (a) any dividend or other distribution, direct or
indirect, on account of any shares of any class of the Equity Interests of any
Consolidated Party, now or hereafter outstanding (including any payment of
dividends by the Principal Borrower necessary to retain its status as a REIT or
to meet the distribution requirements of Section 857 of the Internal Revenue
Code and any distributions by Highwoods Realty Limited Partnership to the
Principal Borrower necessary to allow the Principal Borrower to maintain its
status as a REIT or to meet the distribution requirements of Section 857 of the
Internal Revenue Code), (b) any redemption, retirement, sinking fund or similar
payment, purchase or other acquisition for value, direct or indirect, of any
shares of any class of the Equity Interests of any Consolidated Party, now or
hereafter outstanding, (c) any payment made to retire, or to obtain the
surrender of, any outstanding warrants, options or other rights to acquire
shares of any class of the Equity Interests of any Consolidated Party, now or
hereafter outstanding and (d) to the extent not otherwise accounted for in items
(a) – (c) above, any payments, dividends or distributions of any type made by
any Consolidated Party with respect to operating partnership units to the extent
attributable to Highwoods Realty Limited Partnership.

“Restricted Period” means any period of time during which the Borrowers have, as
a direct result of an adjustment of the Capitalization Rate by the Lenders in
accordance with the terms of the definition of such term (and for no other
reason), failed to meet any of the financial covenants set forth herein, subject
to the following: (a) each such period shall commence as of the first day on
which any such adjustment occurs and no Restricted Period shall exist with
respect to a given adjustment in the Capitalization Rate to the extent such
adjustment does not, as of the first day on which such adjustment occurs, cause
the Borrowers to fail to meet any of the financial covenants set forth herein;
and (b)

 

19



--------------------------------------------------------------------------------

a Restricted Period in effect with respect to any given adjustment in the
Capitalization Rate shall end on the earlier of (i) the date occurring one
hundred twenty (120) days following the date of the applicable adjustment and
(ii) the date on which the Borrowers are again in compliance with all financial
covenants which were previously violated as a result of such adjustment.

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., and any successor thereto.

“Sarbanes-Oxley” means the Sarbanes-Oxley Act of 2002.

“Scheduled Funded Debt Payments” means, for a given period, the sum of (a) all
scheduled payments of principal on Funded Indebtedness for the Consolidated
Parties on a consolidated basis for the applicable period ending on such date
(including the principal component of payments due on capital leases during the
applicable period), plus (b) an amount equal to the aggregate of all scheduled
payments of principal on Funded Indebtedness for each Unconsolidated Affiliate
for the applicable period (including the principal component of payments due on
capital leases during the applicable period), multiplied by the respective
Unconsolidated Affiliate Interest of each such entity, plus (c) the amount of
the aggregate payments made by the Consolidated Parties during such period as a
result of any guaranties of rental income levels (or shortfalls) or re-tenanting
costs (including tenant improvements, moving expenses, lease commissions and any
other costs associated with procuring new tenants), plus (d) the amount of the
aggregate payments made by any Unconsolidated Affiliate(s) during such period as
a result of any guaranties of rental income levels (or shortfalls) or
re-tenanting costs (including tenant improvements, moving expenses, lease
commissions and any other costs associated with procuring new tenants),
multiplied by the respective Unconsolidated Affiliate Interest of each such
entity; it being understood that Scheduled Funded Debt Payments shall not
include any one-time “bullet”, “lump sum” or “balloon” payments due on the
repayment date of Funded Indebtedness.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Secured Debt” means, for any given calculation date, (a) the total aggregate
principal amount of any Indebtedness (other than Indebtedness incurred
hereunder) of the Consolidated Parties, on a consolidated basis, that is
(i) secured in any manner by any lien or (ii) entitled to the benefit of a
negative pledge (other than under this Agreement), plus (b) the total aggregate
principal amount of any indebtedness (other than Indebtedness incurred
hereunder) of each Unconsolidated Affiliate that is (i) secured in any manner by
any lien or (ii) entitled to the benefit of a negative pledge (other than under
this Agreement), multiplied by the Unconsolidated Affiliate Interest with
respect to each such Unconsolidated Affiliate. Indebtedness in respect of
obligations under any capitalized lease shall not be deemed to be “Secured
Debt.”

“Securities Laws” means the Securities Act of 1933, the Securities Exchange Act
of 1934, Sarbanes-Oxley and the applicable accounting and auditing principles,
rules, standards and practices promulgated, approved or incorporated by the SEC
or the Public Company Accounting Oversight Board, as each of the foregoing may
be amended and in effect on any applicable date hereunder.

“SPC” has the meaning specified in Section 10.06(h).

“Speculative Land” means, at any given time, all land owned by any Subject Party
that has not been developed and is not currently being developed.

“Straight-Lining of Rents” means, with respect to any lease, the method by which
rent received with respect to such lease is considered earned equally over the
term of such lease despite the existence of (i) any free rent periods under such
lease and (ii) any rent step up provisions under such lease.

“Subject Parties” means the Principal Borrower and each of its Subsidiaries and
Affiliates.

“Subsidiary” means, as to any entity, a corporation, partnership, joint venture,
limited liability company or other business entity (a) of which a majority of
the shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only

 

20



--------------------------------------------------------------------------------

by reason of the happening of a contingency) are at the time beneficially owned,
or the management of which is otherwise controlled, directly, or indirectly
through one or more intermediaries, or both, by such Person or (b) the financial
statements of which are required, pursuant to GAAP, to be consolidated with such
entity.

“Supermajority Lenders” means, as of any date of determination, Lenders having
at least seventy-five percent (75.0%) of the Aggregate Commitments or, if the
commitment of each Lender to make Loans and the obligation of the L/C Issuer to
make L/C Credit Extensions have been terminated pursuant to Section 8.02,
Lenders holding in the aggregate at least seventy-five percent (75.0%) of the
Total Outstandings (with the aggregate amount of each Lender’s risk
participation and funded participation in L/C Obligations and Swing Line Loans
being deemed “held” by such Lender for purposes of this definition); provided
that the Commitment of, and the portion of the Total Outstandings held or deemed
held by, any Defaulting Lender shall be excluded for purposes of making a
determination of Required Lenders.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

“Swing Line” means the revolving credit facility made available by the Swing
Line Lender pursuant to Section 2.04.

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.

“Swing Line Lender” means Bank of America in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.

“Swing Line Loan” has the meaning specified in Section 2.04(a).

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit B.

“Swing Line Sublimit” means an amount equal to the lesser of (a) $25,000,000.00
and (b) the Aggregate Commitments. The Swing Line Sublimit is part of, and not
in addition to, the Aggregate Commitments.

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

 

21



--------------------------------------------------------------------------------

“Tangible Net Worth” means, as of any date, the sum of (a) stockholder’s equity
(as stated in the consolidated financial statements of the Principal Borrower),
plus (b) accumulated depreciation with respect to real assets (to the extent
reflected in determining stockholders’ equity), less (c) the value of all
Intangible Assets of the Consolidated Parties on a consolidated basis (to the
extent reflected in determining stockholders’ equity), in each case as
determined in accordance with GAAP.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

“Third Debt Rating” means the unsecured long term debt rating from a Third
Rating Agency.

“Third Rating Agency” means a nationally recognized rating agency (other than
S&P or Moody’s) reasonably satisfactory to the Administrative Agent.

“Threshold Amount” means $10,000,000.00.

“TL/TA Ratio” means, as of any date of calculation, the ratio of (i) Total
Liabilities to (ii) Total Asset Value.

“Total Asset Value” means, as of any date of determination, the sum of, without
duplication, (a) the aggregate Value of all Income Producing Properties; plus
(b) the aggregate Value of all Non-Income Producing Properties; plus (c) cash
and cash equivalents held by the Loan Parties, plus (d) the Value of Highwoods
Preserve I and V and plus (e) Notes Receivable held by the Loan Parties;
provided, that all amounts included in the above calculations with respect to
Properties owned by Unconsolidated Affiliates (and not otherwise adjusted for
interests in Unconsolidated Affiliates) shall be adjusted to include only that
portion of such amounts attributable to Unconsolidated Affiliate Interests.

“Total Liabilities” means, as of any date of determination, the sum of (a) total
liabilities of the Consolidated Parties on a consolidated basis, as determined
in accordance with GAAP, plus (b) an amount equal to the aggregate of total
liabilities, as determined in accordance with GAAP, of each Unconsolidated
Affiliate multiplied by the respective Unconsolidated Affiliate Interest of each
such entity (except to the extent any Loan Party would be legally liable for a
greater percentage of such liabilities, in which such larger percentage shall be
used), plus (c) without duplication, the Indebtedness of the Consolidated
Parties on a consolidated basis plus (d) without duplication, the aggregate of
Indebtedness of each Unconsolidated Affiliate multiplied by the respective
Unconsolidated Affiliate Interest of each such entity (except to the extent any
Loan Party would be legally liable for a greater percentage of such
Indebtedness, in which such larger percentage shall be used).

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.

“Type” means, with respect to a Committed Loan, its character as a Base Rate
Loan or a Eurodollar Rate Loan.

“Unconsolidated Affiliate Interest” means the percentage of the Equity Interests
owned by a Consolidated Party in an Unconsolidated Affiliate accounted for
pursuant to the equity method of accounting under GAAP.

“Unconsolidated Affiliate” means any corporation, partnership, association,
joint venture or other entity in each case which is not a Consolidated Party and
in which a Consolidated Party owns, directly or indirectly, any Equity Interest.

“Unencumbered Assets” means, as of any date of determination, all Properties
that are not subject to any Liens or Negative Pledges and which are wholly-owned
by a Loan Party.

“Unencumbered Asset Value” means, as of any date of determination, the sum of,
without duplication, (a) the Value of all Properties that are Unencumbered
Assets; plus (b) the Value of all Non-Income Producing Properties that are
Unencumbered Assets; plus (c) the Value of cash and Cash Equivalents held by the
Loan Parties to the extent constituting proceeds from Dispositions of assets
previously qualifying as Unencumbered Assets

 

22



--------------------------------------------------------------------------------

completed within the previous thirty (30) days (in the case of cash held with a
qualified intermediary for use in an I.R.C. Section 1031 exchange and intended
for the purchase of an unencumbered parcel of real property, one hundred eighty
(180) days); provided, however, that to the extent the Value of Non-Income
Producing Properties included in the amount calculated pursuant to clause
(b) above, as determined on any calculation date, exceeds fifteen percent
(15.0%) of the total Unencumbered Asset Value, such amount shall be
automatically reduced to an amount which is equal to fifteen percent (15.0%) of
the total Unencumbered Asset Value (taking into account the reduction in the
total Unencumbered Asset Value resulting from such reduction).

“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.

“United States” and “U.S.” mean the United States of America.

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

“Unsecured Debt” means, or any given calculation date, the total aggregate
principal amount of Indebtedness of the Consolidated Parties, on a consolidated
basis, that is not Secured Debt, (including all Indebtedness in respect of
obligations under any capitalized leases); it being understood that Unsecured
Debt shall not include principal amounts available to be drawn (but not drawn)
under outstanding commitments.

“Unused Fee” has the meaning specified in Section 2.09(b).

“Unused Fee Period” means any period during the term hereof during which the
Principal Borrower’s Credit Rating requires the Interest Rates to be calculated
based upon the Pricing Level V Sub-Chart (as set forth in the definition of the
term “Applicable Rate” set forth above (commencing on the first day during which
such Pricing Level V Sub-Chart applies and ending as of the first date on which
pricing is based on any of Pricing Levels I-IV identified in such definition).

“Value” means:

(a) with respect to any Income Producing Property, either (i) the Annualized
Adjusted NOI allocable to such Property, divided by the Capitalization Rate or
(ii) to the extent specifically requested by the Principal Borrower in writing
with respect to such Income Producing Property on or prior to the applicable
date of calculation, the appraised value of such Income Producing Property;
provided, that (y) such appraisal shall be in form and substance acceptable to
the Agent in its discretion and that the “Value” of an Income Producing Property
may not be determined by reference to its appraised value for a period in excess
of one calendar year during the term of this Agreement and (z) to the extent
that any such Income Producing Properties are owned by an Unconsolidated
Affiliate, any appraised value used pursuant to subclause (ii) above shall be
multiplied by the applicable Unconsolidated Affiliate Interest with respect
thereto;

(b) with respect to any Non-Income Producing Property or other assets held by
any Person which do not qualify as Income Producing Properties (other than
Highwoods Preserve I and V), the undepreciated book value of such Property or
assets (as determined in accordance with GAAP) provided, that to the extent that
any such Non-Income Producing Properties are owned by an Unconsolidated
Affiliate, such value shall be multiplied by the applicable Unconsolidated
Affiliate Interest with respect thereto; and

(c) with respect to Highwoods Preserve I and V, (i) to the extent such assets
are not at least 75% occupied with tenants who are not under free-rent periods,
the current appraised value of such asset and (ii) to the extent such assets are
75% or more occupied with tenants who are not under free-rent periods, the Value
thereof as determined pursuant to clause (a) above; provided, that to the extent
that any such properties are owned by an Unconsolidated Affiliate, the value
determined pursuant to this clause (c) shall be multiplied by the applicable
Unconsolidated Affiliate Interest with respect thereto.

 

23



--------------------------------------------------------------------------------

“Voting Stock” means, with respect to any Person, Equity Interests issued by
such Person the holders of which are ordinarily, in the absence of
contingencies, entitled to vote for the election of directors (or persons
performing similar functions) of such Person, even though the right so to vote
has been suspended by the happening of such a contingency.

“Wholly Owned Subsidiary” means, (a) with respect to Highwoods Realty, any
direct or indirect Subsidiary of Highwoods Realty 100% of whose Voting Stock is
owned by (i) Highwoods Realty, (ii) Highwoods Realty and Highwoods Properties,
or (iii) Highwoods Realty and one or more of Highwoods Properties or another
Wholly Owned Subsidiary of Highwoods Realty and (b) with respect to Highwoods
Properties, (i) Highwoods Realty, (ii) any Wholly Owned Subsidiary of Highwoods
Realty, or (iii) any direct or indirect Subsidiary of Highwoods Properties 100%
of whose Voting Stock is owned by Highwoods Properties or by one or more of
Highwoods Realty and a Wholly Owned Subsidiary of Highwoods Realty.

1.02 Other Interpretive Provisions.

With reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such other Loan Document:

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “herein,” “hereof” and
“hereunder,” and words of similar import when used in any Loan Document, shall
be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (vi) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(c) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

1.03 Accounting Terms.

(a) Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Audited Financial Statements, except
as otherwise specifically prescribed herein.

(b) Changes in GAAP. The parties hereto acknowledge and agree that if at any
time any change in GAAP would affect the computation of any financial ratio or
requirement set forth in any Loan Document, and either the Borrowers or the
Required Lenders shall so request, the Administrative Agent, the Lenders and the

 

24



--------------------------------------------------------------------------------

Borrowers shall negotiate in good faith to amend such ratio or requirement to
preserve the original intent thereof in light of such change in GAAP (subject to
the approval of the Required Lenders); provided that, until so amended, (i) such
ratio or requirement shall continue to be computed in accordance with GAAP prior
to such change therein and (ii) the Borrowers shall provide to the
Administrative Agent and the Lenders financial statements and other documents
required under this Agreement or as reasonably requested hereunder setting forth
a reconciliation between calculations of such ratio or requirement made before
and after giving effect to such change in GAAP.

(c) Harborview Carve-Out. Notwithstanding anything to the contrary contained
herein, for purposes of determining the financial effects of the Harborview
Project, which would otherwise qualify as a sold property which would be
required by GAAP to remain on the consolidated financial statements of any one
or more of the Consolidated Parties as a result of applying the financing,
profit sharing or other alternative accounting methods prescribed by paragraphs
25 to 29 of Financial Accounting Standards Board Statement of Financial
Accounting Standards No. 66, “Accounting for Sales of Real Estate,” issued
October, 1982 (“FAS 66”), such provisions of FAS 66 shall, for the duration of
this Agreement, not be reflected for purposes of calculating the financial
covenants contained in the Loan Documents. For purposes of clarification, all
real estate transactions other than the Harborview Project shall, for the
duration of this Agreement, be accounted for using standard GAAP accounting
(including application, as applicable, of paragraphs 25 to 29 of FAS 66).

(d) Consolidation of Variable Interest Entities. All references herein to
consolidated financial statements of the Principal Borrower and its Subsidiaries
or to the determination of any amount for the Principal Borrower and its
Subsidiaries on a consolidated basis or any similar reference shall, in each
case, be deemed to include each variable interest entity that the Principal
Borrower is required to consolidate pursuant to FASB Interpretation No. 46 –
Consolidation of Variable Interest Entities: an interpretation of ARB No. 51
(January 2003) as if such variable interest entity were a Subsidiary as defined
herein.

(e) Treatment of Equity Interests Subject to Redemption Notices. Notwithstanding
anything contained herein to the contrary or anything set forth in GAAP to the
contrary, all Equity Interests constituting preferred stock of Highwoods
Properties that is the subject of an outstanding redemption notice from
Highwoods Properties shall, for purposes of the Section 7.11 financial covenant
calculations required to be performed herein and any other determination of the
liabilities or the Indebtedness of Highwoods Properties (regardless of whether
liabilities or Indebtedness of any other Persons are included in such
calculation) shall be treated as equity rather than as a liability for purposes
of this Agreement; provided, that such treatment shall be given subject to the
following terms and conditions: (i) the treatment of any given share of
Highwoods Properties’ preferred stock as equity during any redemption
notification period shall not exceed a period of sixty (60) days during the term
of this Agreement (provided, that the status of such share shall, following any
such sixty (60) day period, be subject to interpretation under GAAP) and
(ii) the treatment of any given share of Highwoods Properties’ preferred stock
as equity when such share would otherwise be treated as a liability pursuant to
GAAP shall be effective only with respect to shares of preferred stock that are
subject to the giving of mandatory redemption notices.

1.04 Rounding.

Any financial ratios required to be maintained by the Borrowers pursuant to this
Agreement shall be calculated by dividing the appropriate component by the other
component, carrying the result to one place more than the number of places by
which such ratio is expressed herein and rounding the result up or down to the
nearest number (with a rounding-up if there is no nearest number).

1.05 Times of Day.

Unless otherwise specified, all references herein to times of day shall be
references to Eastern Time (daylight or standard, as applicable).

1.06 Letter of Credit Amounts.

Unless otherwise specified herein, the amount of a Letter of Credit at any time
shall be deemed to be the stated amount of such Letter of Credit in effect at
such time; provided, however, that with respect to any Letter of Credit that, by
its terms or the terms of any Issuer Document related thereto, provides for one
or more automatic

 

25



--------------------------------------------------------------------------------

increases in the stated amount thereof, the amount of such Letter of Credit
shall be deemed to be the maximum stated amount of such Letter of Credit after
giving effect to all such increases, whether or not such maximum stated amount
is in effect at such time.

1.07 Calculation of Values.

To the extent any calculation of the value of any Property contained herein is
based on the appraised value of such Property, the Administrative Agent shall
have the right, in its discretion (or at the request of the Required Lenders) to
obtain, in addition to any appraisals obtained on or prior to the date hereof,
additional appraisals with respect to each such Property not more than once
every twelve (12) calendar months after the date hereof, and such cost of such
additional appraisals shall be paid by Borrower to the Administrative Agent on
demand pursuant to Section 10.04 hereof.

1.08 Joint and Several Liability of the Borrowers.

(a) Each of the Borrowers is accepting joint and several liability hereunder in
consideration of the financial accommodation to be provided by the Lenders under
this Agreement, for the mutual benefit, directly and indirectly, of each of the
Borrowers and in consideration of the undertakings of each of the Borrowers to
accept joint and several liability for the obligations of each of them.

(b) Each of the Borrowers jointly and severally hereby irrevocably and
unconditionally accepts, not merely as a surety but also as a co-debtor, joint
and several liability with the other Borrowers with respect to the payment and
performance of all of the Obligations arising under this Agreement and the other
Loan Documents, it being the intention of the parties hereto that all the
Obligations shall be the joint and several obligations of each of the Borrowers
without preferences or distinction among them.

(c) If and to the extent that any of the Borrowers shall fail to make any
payment with respect to any of the obligations hereunder as and when due or to
perform any of such obligations in accordance with the terms thereof, then in
each such event, the other Borrowers will make such payment with respect to, or
perform, such obligation.

(d) The obligations of each Borrower under the provisions of this Section 1.08
constitute full recourse obligations of such Borrower, enforceable against it to
the full extent of its properties and assets, irrespective of the validity,
regularity or enforceability of this Agreement or any other circumstances
whatsoever.

(e) Except as otherwise expressly provided herein, each Borrower hereby waives
notice of acceptance of its joint and several liability, notice of occurrence of
any Default or Event of Default (except to the extent notice is expressly
required to be given pursuant to the terms of this Agreement), or of any demand
for any payment under this Agreement, notice of any action at any time taken or
omitted by the Administrative Agent and/or Lenders under or in respect of any of
the Obligations hereunder, any requirement of diligence and, generally, all
demands, notices and other formalities of every kind in connection with this
Agreement. Each Borrower hereby assents to, and waives notice of, any extension
or postponement of the time for the payment of any of the Obligations hereunder,
the acceptance of any partial payment thereon, any waiver, consent or other
action or acquiescence by the Administrative Agent and/or Lenders at any time or
times in respect of any default by any Borrower in the performance or
satisfaction of any term, covenant, condition or provision of this Agreement,
any and all other indulgences whatsoever by the Administrative Agent and/or
Lenders in respect of any of the Obligations hereunder, and the taking,
addition, substitution or release, in whole or in part, at any time or times, of
any security for any of such Obligations or the addition, substitution or
release, in whole or in part, of any Borrower. Without limiting the generality
of the foregoing, each Borrower assents to any other action or delay in acting
or any failure to act on the part of the Administrative Agent and/or Lenders,
including, without limitation, any failure strictly or diligently to assert any
right or to pursue any remedy or to comply fully with applicable laws or
regulations thereunder which might, but for the provisions of this Section 1.08,
afford grounds for terminating, discharging or relieving such Borrower, in whole
or in part, from any of its obligations under this Section 1.08, it being the
intention of each Borrower that, so long as any of the Obligations hereunder
remain unsatisfied, the obligations of such Borrower

 

26



--------------------------------------------------------------------------------

under this Section 1.08 shall not be discharged except by performance and then
only to the extent of such performance. The obligations of each Borrower under
this Section 1.08 shall not be diminished or rendered unenforceable by any
winding up, reorganization, arrangement, liquidation, reconstruction or similar
proceeding with respect to any reconstruction or similar proceeding with respect
to any Borrower, the Administrative Agent or any Lender. The joint and several
liability of the Borrowers hereunder shall continue in full force and effect
notwithstanding any absorption, merger, amalgamation or any other change
whatsoever in the name, membership, constitution or place of formation of any
Borrower, the Administrative Agent or any Lender.

(f) The provisions of this Section 1.08 are made for the benefit of the
Administrative Agent and the Lenders and their respective successors and
assigns, and may be enforced by any such Person from time to time against any of
the Borrowers as often as occasion therefor may arise and without requirement on
the part of any Lender first to marshal any of its claims or to exercise any of
its rights against any of the other Borrowers or to exhaust any remedies
available to it against any of the other Borrowers or to resort to any other
source or means of obtaining payment of any of the Obligations or to elect any
other remedy. Without limiting the generality of the foregoing, each Borrower
hereby specifically waives the benefits of N.C. Gen. Stat. §§26-7 through 26-9,
inclusive, to the extent applicable. The provisions of this Section 1.08 shall
remain in effect until all the Obligations hereunder shall have been paid in
full or otherwise fully satisfied.

(g) Notwithstanding any provision to the contrary contained herein or in any
other of the Loan Documents, the obligations of each Borrower hereunder shall be
limited to an aggregate amount equal to the largest amount that would not render
its obligations hereunder subject to avoidance under Section 548 of the
Bankruptcy Code or any comparable provisions of any applicable state law.

1.09 Appointment of Principal Borrower as Agent for Borrowers.

Each of the Borrowers hereby appoints the Principal Borrower to act as its
exclusive agent for all purposes under this Agreement and the other Loan
Documents (including, without limitation, with respect to all matters related to
the borrowing, repayment and administration of Credit Extensions as described in
Articles II and III hereof). Each of the Borrowers acknowledges and agrees that
(a) the Principal Borrower may execute such documents on behalf of all the
Borrowers as the Principal Borrower deems appropriate in its sole discretion and
each Borrower shall be bound by and obligated by all of the terms of any such
document executed by the Principal Borrower on its behalf, (b) any notice or
other communication delivered by the Administrative Agent or any Lender
hereunder to the Principal Borrower shall be deemed to have been delivered to
each of the Borrowers and (c) the Administrative Agent and each of the Lenders
shall accept (and shall be permitted to rely on) any document or agreement
executed by the Principal Borrower on behalf of the Borrowers (or any of them).
The Borrowers must act through the Principal Borrower for all purposes under
this Agreement and the other Loan Documents. Notwithstanding anything contained
herein to the contrary, to the extent any provision in this Agreement requires
any Borrower to interact in any manner with the Administrative Agent or the
Lenders, such Borrower shall do so through the Principal Borrower.

ARTICLE II

THE COMMITMENTS AND CREDIT EXTENSIONS

2.01 Committed Loans.

Subject to the terms and conditions set forth herein, each Lender severally
agrees to make loans (each such loan, a “Committed Loan”) to the Borrowers from
time to time, on any Business Day during the Availability Period, in an
aggregate amount not to exceed at any time outstanding the amount of such
Lender’s Commitment; provided, however, that after giving effect to any
Committed Borrowing, (i) the Total Outstandings shall not exceed the Aggregate
Commitments, and (ii) the aggregate Outstanding Amount of the Committed Loans of
any Lender, plus such Lender’s Applicable Percentage of the Outstanding Amount
of all L/C Obligations, plus such Lender’s Applicable Percentage of the
Outstanding Amount of all Swing Line Loans shall not exceed such Lender’s
Commitment. Within the limits of each Lender’s Commitment, and subject to the
other terms and conditions hereof,

 

27



--------------------------------------------------------------------------------

the Borrower may borrow under this Section 2.01, prepay under Section 2.05, and
reborrow under this Section 2.01. Committed Loans may be Base Rate Loans or
Eurodollar Rate Loans, as further provided herein.

2.02 Borrowings, Conversions and Continuations of Committed Loans.

(a) Each Committed Borrowing, each conversion of Committed Loans from one Type
to the other, and each continuation of Eurodollar Rate Loans shall be made upon
the Borrowers’ irrevocable notice to the Administrative Agent (which notice
shall be delivered by the Principal Borrower), which may be given by telephone.
Each such notice must be received by the Administrative Agent not later than
11:00 a.m. (i) three (3) Business Days prior to the requested date of any
Borrowing of, conversion to or continuation of Eurodollar Rate Loans or of any
conversion of Eurodollar Rate Loans to Base Rate Committed Loans, and (ii) on
the requested date of any Borrowing of Base Rate Committed Loans; provided,
however, that if the Borrowers wishes to request Eurodollar Rate Loans having an
Interest Period other than one, two, three or six months in duration as provided
in the definition of “Interest Period”, the applicable notice must be received
by the Administrative Agent not later than 11:00 a.m. four (4) Business Days
prior to the requested date of such Borrowing, conversion or continuation,
whereupon the Administrative Agent shall give prompt notice to the Lenders of
such request and determine whether the requested Interest Period is acceptable
to all of them. If the Interest Period requested is greater than six months, not
later than 11:00 a.m., three (3) Business Days before the requested date of such
Borrowing, conversion or continuation, the Administrative Agent shall notify the
Principal Borrower (which notice may be by telephone) whether or not the
requested Interest Period has been consented to by all the Lenders. Each
telephonic notice by the Borrowers pursuant to this Section 2.02(a) must be
confirmed promptly by delivery to the Administrative Agent of a written
Committed Loan Notice, appropriately completed and signed by a Responsible
Officer of the Principal Borrower. Each Borrowing of, conversion to or
continuation of Eurodollar Rate Loans shall be in a principal amount of
$5,000,000 or a whole multiple of $1,000,000 in excess thereof. Except as
provided in Sections 2.03(c) and 2.04(c), each Borrowing of or conversion to
Base Rate Committed Loans shall be in a principal amount of $500,000 or a whole
multiple of $100,000 in excess thereof. Each Committed Loan Notice (whether
telephonic or written) shall specify (i) whether the Borrowers are requesting a
Committed Borrowing, a conversion of Committed Loans from one Type to the other,
or a continuation of Eurodollar Rate Loans, (ii) the requested date of the
Borrowing, conversion or continuation, as the case may be (which shall be a
Business Day), (iii) the principal amount of Committed Loans to be borrowed,
converted or continued, (iv) the Type of Committed Loans to be borrowed or to
which existing Committed Loans are to be converted, and (v) if applicable, the
duration of the Interest Period with respect thereto. If the Borrowers fail to
specify a Type of Committed Loan in a Committed Loan Notice or if the Borrowers
fail to give a timely notice requesting a conversion or continuation, then the
applicable Committed Loans shall be made as, or converted to, Base Rate Loans.
Any such automatic conversion to Base Rate Loans shall be effective as of the
last day of the Interest Period then in effect with respect to the applicable
Eurodollar Rate Loans. If the Borrowers request a Borrowing of, conversion to,
or continuation of Eurodollar Rate Loans in any such Committed Loan Notice, but
fail to specify an Interest Period, it will be deemed to have specified an
Interest Period of one month.

(b) Following receipt of a Committed Loan Notice, the Administrative Agent shall
promptly notify each Lender of the amount of its Applicable Percentage of the
applicable Committed Loans, and if no timely notice of a conversion or
continuation is provided by the Borrowers, the Administrative Agent shall notify
each Lender of the details of any automatic conversion to Base Rate Loans
described in the preceding subsection. In the case of a Committed Borrowing,
each Lender shall make the amount of its Committed Loan available to the
Administrative Agent in immediately available funds at the Administrative
Agent’s Office not later than 1:00 p.m. on the Business Day specified in the
applicable Committed Loan Notice. Upon satisfaction of the applicable conditions
set forth in Section 4.02 (and, if such Borrowing is the initial Credit
Extension, Section 4.01), the Administrative Agent shall make all funds so
received available to the Borrowers in like funds as received by the
Administrative Agent either by (i) crediting the account of the applicable
Borrower(s) on the books of Bank of America with the amount of such funds or
(ii) wire transfer of such funds, in each case in accordance with instructions
provided to (and reasonably acceptable to) the Administrative Agent by the
Borrowers; provided, however, that if, on the date the Committed Loan Notice
with respect to such Borrowing is given by the Borrowers, there are L/C
Borrowings outstanding, then the proceeds of such Borrowing, first, shall be
applied to the payment in full of any such L/C Borrowings, and second, shall be
made available to the Borrowers as provided above.

 

28



--------------------------------------------------------------------------------

(c) Except as otherwise provided herein, a Eurodollar Rate Loan may be continued
or converted only on the last day of an Interest Period for such Eurodollar Rate
Loan. During the existence of a Default, no Loans may be requested as, converted
to or continued as Eurodollar Rate Loans without the consent of the Required
Lenders.

(d) The Administrative Agent shall promptly notify the Borrowers and the Lenders
of the interest rate applicable to any Interest Period for Eurodollar Rate Loans
upon determination of such interest rate. At any time that Base Rate Loans are
outstanding, the Administrative Agent shall notify the Borrower and the Lenders
of any change in Bank of America’s prime rate used in determining the Base Rate
promptly following the public announcement of such change.

(e) After giving effect to all Committed Borrowings, all conversions of
Committed Loans from one Type to the other, and all continuations of Committed
Loans as the same Type, there shall not be more than ten Interest Periods in
effect with respect to Committed Loans.

2.03 Letters of Credit.

(a) The Letter of Credit Commitment.

(i) Subject to the terms and conditions set forth herein, (A) the L/C Issuer
agrees, in reliance upon the agreements of the Lenders set forth in this
Section 2.03, (1) from time to time on any Business Day during the period from
the Closing Date until the Letter of Credit Expiration Date, to issue Letters of
Credit for the account of the respective Borrowers or their Subsidiaries (as
requested by the Principal Borrower), and to amend Letters of Credit previously
issued by it, in accordance with subsection (b) below, and (2) to honor drawings
under the Letters of Credit; and (B) the Lenders severally agree to participate
in Letters of Credit issued for the account of the respective Borrowers or their
Subsidiaries and any drawings thereunder; provided that after giving effect to
any L/C Credit Extension with respect to any Letter of Credit, (x) the Total
Outstandings shall not exceed the Aggregate Commitments, (y) the aggregate
Outstanding Amount of the Committed Loans of any Lender, plus such Lender’s
Applicable Percentage of the Outstanding Amount of all L/C Obligations, plus
such Lender’s Applicable Percentage of the Outstanding Amount of all Swing Line
Loans shall not exceed such Lender’s Commitment, and (z) the Outstanding Amount
of the L/C Obligations shall not exceed the Letter of Credit Sublimit. Each
request by the Borrowers for the issuance or amendment of a Letter of Credit
shall be deemed to be a representation by the Borrowers that the L/C Credit
Extension so requested complies with the conditions set forth in the proviso to
the preceding sentence. Within the foregoing limits, and subject to the terms
and conditions hereof, the Borrowers’ ability to obtain Letters of Credit shall
be fully revolving, and accordingly the Borrowers may, during the foregoing
period, obtain Letters of Credit to replace Letters of Credit that have expired
or that have been drawn upon and reimbursed. The parties hereto all agree that
all Existing Letters of Credit shall be deemed to have been issued pursuant
hereto, and from and after the Closing Date shall be subject to and governed by
the terms and conditions hereof.

(ii) The L/C Issuer shall not issue any Letter of Credit, if:

(A) the expiry date of such requested Letter of Credit would occur more than
twelve months after the date of issuance, unless the L/C Issuer shall have
approved such expiry date (in its sole discretion); or

(B) the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless the Borrowers Cash-Collateralize such
Letter of Credit pursuant to Section 2.03(g) or all of the Lenders have
otherwise approved such expiry date.

(iii) The L/C Issuer shall not be under any obligation to issue any Letter of
Credit if:

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the L/C Issuer from issuing
such Letter of Credit, or any Law applicable to the L/C Issuer or any request or
directive (whether or not having the force of

 

29



--------------------------------------------------------------------------------

law) from any Governmental Authority with jurisdiction over the L/C Issuer shall
prohibit, or request that the L/C Issuer refrain from, the issuance of letters
of credit generally or such Letter of Credit in particular or shall impose upon
the L/C Issuer with respect to such Letter of Credit any restriction, reserve or
capital requirement (for which the L/C Issuer is not otherwise compensated
hereunder) not in effect on the Closing Date, or shall impose upon the L/C
Issuer any unreimbursed loss, cost or expense which was not applicable on the
Closing Date and which the L/C Issuer in good faith deems material to it;

(B) the issuance of such Letter of Credit would violate one or more policies of
the L/C Issuer;

(C) such Letter of Credit is to be denominated in a currency other than Dollars;

(D) such Letter of Credit contains any provisions for automatic reinstatement of
the stated amount after any drawing thereunder; or

(E) a default of any Lender’s obligations to fund under Section 2.03(c) exists
or any Lender is at such time a Defaulting Lender hereunder, unless the L/C
Issuer has entered into satisfactory arrangements with the Borrowers or such
Lender to eliminate the L/C Issuer’s risk with respect to such Lender.

(iv) The L/C Issuer shall not amend any Letter of Credit if the L/C Issuer would
not be permitted at such time to issue such Letter of Credit in its amended form
under the terms hereof.

(v) The L/C Issuer shall be under no obligation to amend any Letter of Credit if
(A) the L/C Issuer would have no obligation at such time to issue such Letter of
Credit in its amended form under the terms hereof, or (B) the beneficiary of
such Letter of Credit does not accept the proposed amendment to such Letter of
Credit.

(vi) The L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and the
L/C Issuer shall have all of the benefits and immunities (A) provided to the
Administrative Agent in Article IX with respect to any acts taken or omissions
suffered by the L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and Issuer Documents pertaining to such Letters of
Credit as fully as if the term “Administrative Agent” as used in Article IX
included the L/C Issuer with respect to such acts or omissions, and (B) as
additionally provided herein with respect to the L/C Issuer.

(b) Procedures for Issuance and Amendment of Letters of Credit.

(i) Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the Borrowers delivered to the L/C Issuer (with a copy to the
Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Principal
Borrower. Such Letter of Credit Application must be received by the L/C Issuer
and the Administrative Agent not later than 11:00 a.m. at least two (2) Business
Days (or such later date and time as the Administrative Agent and the L/C Issuer
may agree in a particular instance in their sole discretion) prior to the
proposed issuance date or date of amendment, as the case may be. In the case of
a request for an initial issuance of a Letter of Credit, such Letter of Credit
Application shall specify in form and detail satisfactory to the L/C Issuer:
(A) the proposed issuance date of the requested Letter of Credit (which shall be
a Business Day); (B) the amount thereof; (C) the expiry date thereof; (D) the
name and address of the beneficiary thereof; (E) the documents to be presented
by such beneficiary in case of any drawing thereunder; (F) the full text of any
certificate to be presented by such beneficiary in case of any drawing
thereunder; and (G) such other matters as the L/C Issuer may require. In the
case of a request for an amendment of any outstanding Letter of Credit, such
Letter of Credit Application shall specify in form and detail satisfactory to
the L/C Issuer (A) the Letter of Credit to be amended; (B) the proposed date of
amendment thereof (which shall be a Business Day); (C) the nature of the
proposed amendment; and (D) such other matters as the L/C Issuer may require.
Additionally, the Borrowers shall furnish to the L/C

 

30



--------------------------------------------------------------------------------

Issuer and the Administrative Agent such other documents and information
pertaining to such requested Letter of Credit issuance or amendment, including
any Issuer Documents, as the L/C Issuer or the Administrative Agent may require.

(ii) Promptly after receipt of any Letter of Credit Application, the L/C Issuer
will confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has received a copy of such Letter of Credit Application
from the Borrower and, if not, the L/C Issuer will provide the Administrative
Agent with a copy thereof. Unless the L/C Issuer has received written notice
from any Lender, the Administrative Agent or any Loan Party, at least one
Business Day prior to the requested date of issuance or amendment of the
applicable Letter of Credit, that one or more applicable conditions contained in
Article IV shall not then be satisfied, then, subject to the terms and
conditions hereof, the L/C Issuer shall, on the requested date, issue a Letter
of Credit for the account of the applicable Borrower or Subsidiary thereof or
enter into the applicable amendment, as the case may be, in each case in
accordance with the L/C Issuer’s usual and customary business practices.
Immediately upon the issuance of each Letter of Credit, each Lender shall be
deemed to, and hereby irrevocably and unconditionally agrees to, purchase from
the L/C Issuer a risk participation in such Letter of Credit in an amount equal
to the product of such Lender’s Applicable Percentage times the amount of such
Letter of Credit.

(iii) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the L/C Issuer will also deliver to the Borrowers and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.

(c) Drawings and Reimbursements; Funding of Participations.

(i) Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, the L/C Issuer shall notify the Borrowers
and the Administrative Agent thereof. Not later than 11:00 a.m. on the date of
any payment by the L/C Issuer under a Letter of Credit (each such date, an
“Honor Date”), the Borrowers shall reimburse the L/C Issuer through the
Administrative Agent in an amount equal to the amount of such drawing. If the
Borrowers fail to so reimburse the L/C Issuer by such time, the Administrative
Agent shall promptly notify each Lender of the Honor Date, the amount of the
unreimbursed drawing (the “Unreimbursed Amount”), and the amount of such
Lender’s Applicable Percentage thereof. In such event, the Borrowers shall be
deemed to have requested a Committed Borrowing of Base Rate Loans to be
disbursed on the Honor Date in an amount equal to the Unreimbursed Amount,
without regard to the minimum and multiples specified in Section 2.02 for the
principal amount of Base Rate Loans, but subject to the amount of the unutilized
portion of the Aggregate Commitments and the conditions set forth in
Section 4.02 (other than the delivery of a Committed Loan Notice). Any notice
given by the L/C Issuer or the Administrative Agent pursuant to this
Section 2.03(c)(i) may be given by telephone if immediately confirmed in
writing; provided that the lack of such an immediate confirmation shall not
affect the conclusiveness or binding effect of such notice.

(ii) Each Lender shall upon any notice pursuant to Section 2.03(c)(i) make funds
available to the Administrative Agent for the account of the L/C Issuer at the
Administrative Agent’s Office in an amount equal to its Applicable Percentage of
the Unreimbursed Amount not later than 1:00 p.m. on the Business Day specified
in such notice by the Administrative Agent, whereupon, subject to the provisions
of Section 2.03(c)(iii), each Lender that so makes funds available shall be
deemed to have made a Base Rate Committed Loan to the Borrowers in such amount.
The Administrative Agent shall remit the funds so received to the L/C Issuer.

(iii) With respect to any Unreimbursed Amount that is not fully refinanced by a
Committed Borrowing of Base Rate Loans because the conditions set forth in
Section 4.02 cannot be satisfied or for any other reason, the Borrowers shall be
deemed to have incurred from the L/C Issuer an L/C Borrowing in the amount of
the Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be
due and payable on demand (together with interest) and shall bear interest at
the Default Rate. In such event, each Lender’s payment to the Administrative
Agent for the account of the L/C Issuer pursuant to Section 2.03(c)(ii) shall be
deemed payment in respect of its participation in such L/C Borrowing and shall

 

31



--------------------------------------------------------------------------------

constitute an L/C Advance from such Lender in satisfaction of its participation
obligation under this Section 2.03.

(iv) Until each Lender funds its Committed Loan or L/C Advance pursuant to this
Section 2.03(c) to reimburse the L/C Issuer for any amount drawn under any
Letter of Credit, interest in respect of such Lender’s Applicable Percentage of
such amount shall be solely for the account of the L/C Issuer.

(v) Each Lender’s obligation to make Committed Loans or L/C Advances to
reimburse the L/C Issuer for amounts drawn under Letters of Credit, as
contemplated by this Section 2.03(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against the L/C Issuer, the Borrowers or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Lender’s obligation to make Committed Loans
pursuant to this Section 2.03(c) is subject to the conditions set forth in
Section 4.02 (other than delivery by the Borrower of a Committed Loan Notice).
No such making of an L/C Advance shall relieve or otherwise impair the
obligation of the Borrowers to reimburse the L/C Issuer for the amount of any
payment made by the L/C Issuer under any Letter of Credit, together with
interest as provided herein.

(vi) If any Lender fails to make available to the Administrative Agent for the
account of the L/C Issuer any amount required to be paid by such Lender pursuant
to the foregoing provisions of this Section 2.03(c) by the time specified in
Section 2.03(c)(ii), the L/C Issuer shall be entitled to recover from such
Lender (acting through the Administrative Agent), on demand, such amount with
interest thereon for the period from the date such payment is required to the
date on which such payment is immediately available to the L/C Issuer at a rate
per annum equal to the greater of the Federal Funds Rate and a rate determined
by the L/C Issuer in accordance with banking industry rules on interbank
compensation. A certificate of the L/C Issuer submitted to any Lender (through
the Administrative Agent) with respect to any amounts owing under this
clause (vi) shall be conclusive absent manifest error.

(d) Repayment of Participations.

(i) At any time after the L/C Issuer has made a payment under any Letter of
Credit and has received from any Lender such Lender’s L/C Advance in respect of
such payment in accordance with Section 2.03(c), if the Administrative Agent
receives for the account of the L/C Issuer any payment in respect of the related
Unreimbursed Amount or interest thereon (whether directly from the Borrowers or
otherwise, including proceeds of Cash Collateral applied thereto by the
Administrative Agent), the Administrative Agent will distribute to such Lender
its Applicable Percentage thereof (appropriately adjusted, in the case of
interest payments, to reflect the period of time during which such Lender’s L/C
Advance was outstanding) in the same funds as those received by the
Administrative Agent.

(ii) If any payment received by the Administrative Agent for the account of the
L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under any
of the circumstances described in Section 10.05 (including pursuant to any
settlement entered into by the L/C Issuer in its discretion), each Lender shall
pay to the Administrative Agent for the account of the L/C Issuer its Applicable
Percentage thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned by such Lender,
at a rate per annum equal to the Federal Funds Rate from time to time in effect.
The obligations of the Lenders under this clause shall survive the payment in
full of the Obligations and the termination of this Agreement.

(e) Obligations Absolute. The obligation of the Borrowers to reimburse the L/C
Issuer for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute, joint and several, unconditional and irrevocable,
and shall be paid strictly in accordance with the terms of this Agreement under
all circumstances, including the following:

(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;

 

32



--------------------------------------------------------------------------------

(ii) the existence of any claim, counterclaim, setoff, defense or other right
that the Borrower or any Subsidiary may have at any time against any beneficiary
or any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), the L/C Issuer or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;

(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

(iv) any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or

(v) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrowers or any
Subsidiary thereof.

The Borrowers shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Principal Borrower’s instructions or other irregularity,
the Borrowers will immediately notify the L/C Issuer. The Borrowers shall be
conclusively deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid.

(f) Role of L/C Issuer. Each Lender and each of the Borrowers agree that, in
paying any drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuer,
the Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuer shall be liable to any
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of the Lenders or the Required Lenders, as applicable;
(ii) any action taken or omitted in the absence of gross negligence or willful
misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Issuer Document. The Borrowers hereby assume all risks of the acts or omissions
of any beneficiary or transferee with respect to its use of any Letter of
Credit; provided, however, that this assumption is not intended to, and shall
not, preclude the Borrowers’ pursuing such rights and remedies as they may have
against the beneficiary or transferee at law or under any other agreement. None
of the L/C Issuer, the Administrative Agent, any of their respective Related
Parties nor any correspondent, participant or assignee of the L/C Issuer shall
be liable or responsible for any of the matters described in clauses (i) through
(v) of Section 2.03(e); provided, however, that anything in such clauses to the
contrary notwithstanding, the Borrowers may have a claim against the L/C Issuer,
and the L/C Issuer may be liable to the Borrowers, to the extent, but only to
the extent, of any direct, as opposed to consequential or exemplary, damages
suffered by the Borrowers which the Borrowers prove were caused by the L/C
Issuer’s willful misconduct or gross negligence or the L/C Issuer’s willful
failure to pay under any Letter of Credit after the presentation to it by the
beneficiary of a sight draft and certificate(s) strictly complying with the
terms and conditions of a Letter of Credit. In furtherance and not in limitation
of the foregoing, the L/C Issuer may accept documents that appear on their face
to be in order, without responsibility for further investigation, regardless of
any notice or information to the contrary, and the L/C Issuer shall not be
responsible for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign a Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, which may prove
to be invalid or ineffective for any reason.

 

33



--------------------------------------------------------------------------------

(g) Cash Collateral. Upon the request of the Administrative Agent, (i) if the
L/C Issuer has honored any full or partial drawing request under any Letter of
Credit and such drawing has resulted in an L/C Borrowing, or (ii) if, as of the
Letter of Credit Expiration Date, any L/C Obligation for any reason remains
outstanding, the Borrowers shall, in each case, immediately Cash Collateralize
the then Outstanding Amount of all L/C Obligations. Sections 2.05 and 8.02(c)
set forth certain additional requirements to deliver Cash Collateral hereunder.
For purposes of this Section 2.03, Section 2.05 and Section 8.02(c), “Cash
Collateralize” means to pledge and deposit with or deliver to the Administrative
Agent, for the benefit of the L/C Issuer and the Lenders, as collateral for the
L/C Obligations, cash or deposit account balances pursuant to documentation in
form and substance reasonably satisfactory to the Administrative Agent and the
L/C Issuer (which documents are hereby consented to by the Lenders). Derivatives
of such term have corresponding meanings. The Borrowers hereby grant to the
Administrative Agent, for the benefit of the L/C Issuer and the Lenders, a
security interest in all such cash, deposit accounts and all balances therein
and all proceeds of the foregoing. Cash Collateral shall be maintained in
blocked, non-interest bearing deposit accounts at Bank of America.

(h) Applicability of ISP. Unless otherwise expressly agreed by the L/C Issuer
and the Principal Borrower when a Letter of Credit is issued (including any such
agreement applicable to an Existing Letter of Credit), the rules of the ISP
shall apply to each standby Letter of Credit.

(i) Letter of Credit Fees. The Borrowers shall pay to the Administrative Agent
for the account of each Lender in accordance with its Applicable Percentage a
Letter of Credit fee (the “Letter of Credit Fee”) for each Letter of Credit
equal to the Applicable Rate times the daily amount available to be drawn under
such Letter of Credit. For purposes of computing the daily amount available to
be drawn under any Letter of Credit, the amount of such Letter of Credit shall
be determined in accordance with Section 1.06. Letter of Credit Fees shall be
(i) computed on a quarterly basis in arrears and (ii) due and payable on the
first Business Day after the end of each March, June, September and December,
commencing with the first such date to occur after the issuance of such Letter
of Credit, on the Letter of Credit Expiration Date and thereafter on demand. If
there is any change in the Applicable Rate during any quarter, the daily amount
available to be drawn under each Letter of Credit shall be computed and
multiplied by the Applicable Rate separately for each period during such quarter
that such Applicable Rate was in effect. Notwithstanding anything to the
contrary contained herein, upon the request of the Required Lenders, while any
Event of Default exists, all Letter of Credit Fees shall accrue at the Default
Rate.

(j) Fronting Fee and Documentary and Processing Charges Payable to L/C Issuer.
The Borrowers shall pay directly to the L/C Issuer for its own account a
fronting fee for each Letter of Credit equal to 0.125% per annum times the daily
maximum amount available to be drawn under such Letter of Credit (whether or not
such maximum amount is then in effect under such Letter of Credit). Such
fronting fee for each Letter of Credit shall be (i) computed on a quarterly
basis in arrears and (ii) due and payable on the first Business Day after the
end of each March, June, September and December, commencing with the first such
date to occur after the issuance of such Letter of Credit, on the Letter of
Credit Expiration Date and thereafter within five (5) days of demand. In
addition, the Borrowers shall pay directly to the L/C Issuer for its own account
the customary issuance, presentation, amendment and other processing fees, and
other standard costs and charges, of the L/C Issuer relating to letters of
credit as from time to time in effect. Such customary fees and standard costs
and charges are due and payable on demand and are nonrefundable.

(k) Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

(l) Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter of
Credit issued or outstanding hereunder is in support of any obligations of, or
is for the account of, a Subsidiary of any Borrower, the Borrowers shall be
obligated to reimburse the L/C Issuer hereunder for any and all drawings under
such Letter of Credit. The Borrowers hereby acknowledge that the issuance of
Letters of Credit for the account of any such Subsidiaries inures to the benefit
of the Borrowers, and that the Borrowers’ business derives substantial benefits
from the businesses of such Subsidiaries.

 

34



--------------------------------------------------------------------------------

2.04 Swing Line Loans.

(a) The Swing Line. Subject to the terms and conditions set forth herein, the
Swing Line Lender agrees, in reliance upon the agreements of the other Lenders
set forth in this Section 2.04, to make loans (each such loan, a “Swing Line
Loan”) to the Borrowers from time to time on any Business Day during the
Availability Period in an aggregate amount not to exceed at any time outstanding
the amount of the Swing Line Sublimit, notwithstanding the fact that such Swing
Line Loans, when aggregated with the Applicable Percentage of the Outstanding
Amount of Committed Loans and L/C Obligations of the Lender acting as Swing Line
Lender, may exceed the amount of such Lender’s Commitment; provided, however,
that after giving effect to any Swing Line Loan, (i) the Total Outstandings
shall not exceed the Aggregate Commitments, and (ii) the aggregate Outstanding
Amount of the Committed Loans of any Lender, plus such Lender’s Applicable
Percentage of the Outstanding Amount of all L/C Obligations, plus such Lender’s
Applicable Percentage of the Outstanding Amount of all Swing Line Loans shall
not exceed such Lender’s Commitment, and provided, further, that the Borrowers
shall not use the proceeds of any Swing Line Loan to refinance any outstanding
Swing Line Loan. Within the foregoing limits, and subject to the other terms and
conditions hereof, the Borrowers may borrow under this Section 2.04, prepay
under Section 2.05, and reborrow under this Section 2.04. Each Swing Line Loan
shall be a Base Rate Loan. Immediately upon the making of a Swing Line Loan,
each Lender shall be deemed to, and hereby irrevocably and unconditionally
agrees to, purchase from the Swing Line Lender a risk participation in such
Swing Line Loan in an amount equal to the product of such Lender’s Applicable
Percentage times the amount of such Swing Line Loan.

(b) Borrowing Procedures. Each Swing Line Borrowing shall be made upon the
Borrowers’ irrevocable notice to the Swing Line Lender and the Administrative
Agent, which may be given by telephone. Each such notice must be received by the
Swing Line Lender and the Administrative Agent not later than 1:00 p.m. on the
requested borrowing date, and shall specify (i) the amount to be borrowed, which
shall be a minimum of $100,000, and (ii) the requested borrowing date, which
shall be a Business Day. Each such telephonic notice must be confirmed promptly
by delivery to the Swing Line Lender and the Administrative Agent of a written
Swing Line Loan Notice, appropriately completed and signed by a Responsible
Officer of the Principal Borrower. Promptly after receipt by the Swing Line
Lender of any telephonic Swing Line Loan Notice, the Swing Line Lender will
confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has also received such Swing Line Loan Notice and, if not,
the Swing Line Lender will notify the Administrative Agent (by telephone or in
writing) of the contents thereof. Unless the Swing Line Lender has received
notice (by telephone or in writing) from the Administrative Agent (including at
the request of any Lender) prior to 2:00 p.m. on the date of the proposed Swing
Line Borrowing (A) directing the Swing Line Lender not to make such Swing Line
Loan as a result of the limitations set forth in the proviso to the first
sentence of Section 2.04(a), or (B) that one or more of the applicable
conditions specified in Article IV is not then satisfied, then, subject to the
terms and conditions hereof, the Swing Line Lender will, not later than
3:00 p.m. on the borrowing date specified in such Swing Line Loan Notice, make
the amount of its Swing Line Loan available to the Borrowers.

(c) Refinancing of Swing Line Loans.

(i) The Swing Line Lender at any time in its sole and absolute discretion may
request, on behalf of the Borrowers (each of which hereby irrevocably authorize
the Swing Line Lender to so request on its behalf), that each Lender make a Base
Rate Committed Loan in an amount equal to such Lender’s Applicable Percentage of
the amount of Swing Line Loans then outstanding. Such request shall be made in
writing (which written request shall be deemed to be a Committed Loan Notice for
purposes hereof) and in accordance with the requirements of Section 2.02,
without regard to the minimum and multiples specified therein for the principal
amount of Base Rate Loans, but subject to the unutilized portion of the
Aggregate Commitments and the conditions set forth in Section 4.02. The Swing
Line Lender shall furnish the Borrowers with a copy of the applicable Committed
Loan Notice promptly after delivering such notice to the Administrative Agent.
Each Lender shall make an amount equal to its Applicable Percentage of the
amount specified in such Committed Loan Notice available to the Administrative
Agent in immediately available funds for the account of the Swing Line Lender at
the Administrative Agent’s Office not later than 1:00 p.m. on the day specified
in such Committed Loan Notice, whereupon, subject to Section 2.04(c)(ii), each
Lender that so makes funds available shall be deemed to have made a Base Rate
Committed Loan to the Borrowers in such amount. The Administrative Agent shall
remit the funds so received to the Swing Line Lender.

 

35



--------------------------------------------------------------------------------

(ii) If for any reason any Swing Line Loan cannot be refinanced by such a
Committed Borrowing in accordance with Section 2.04(c)(i), the request for Base
Rate Committed Loans submitted by the Swing Line Lender as set forth herein
shall be deemed to be a request by the Swing Line Lender that each of the
Lenders fund its risk participation in the relevant Swing Line Loan and each
Lender’s payment to the Administrative Agent for the account of the Swing Line
Lender pursuant to Section 2.04(c)(i) shall be deemed payment in respect of such
participation.

(iii) If any Lender fails to make available to the Administrative Agent for the
account of the Swing Line Lender any amount required to be paid by such Lender
pursuant to the foregoing provisions of this Section 2.04(c) by the time
specified in Section 2.04(c)(i), the Swing Line Lender shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the Swing
Line Lender at a rate per annum equal to the greater of the Federal Funds Rate
and a rate determined by the Swing Line Lender in accordance with banking
industry rules on interbank compensation. A certificate of the Swing Line Lender
submitted to any Lender (through the Administrative Agent) with respect to any
amounts owing under this clause (iii) shall be conclusive absent manifest error.

(iv) Each Lender’s obligation to make Committed Loans or to purchase and fund
risk participations in Swing Line Loans pursuant to this Section 2.04(c) shall
be absolute and unconditional and shall not be affected by any circumstance,
including (A) any setoff, counterclaim, recoupment, defense or other right which
such Lender may have against the Swing Line Lender, the Borrowers or any other
Person for any reason whatsoever, (B) the occurrence or continuance of a
Default, or (C) any other occurrence, event or condition, whether or not similar
to any of the foregoing; provided, however, that each Lender’s obligation to
make Committed Loans pursuant to this Section 2.04(c) is subject to the
conditions set forth in Section 4.02. No such funding of risk participations
shall relieve or otherwise impair the obligation of the Borrower to repay Swing
Line Loans, together with interest as provided herein.

(d) Repayment of Participations.

(i) At any time after any Lender has purchased and funded a risk participation
in a Swing Line Loan, if the Swing Line Lender receives any payment on account
of such Swing Line Loan, the Swing Line Lender will distribute to such Lender
its Applicable Percentage of such payment (appropriately adjusted, in the case
of interest payments, to reflect the period of time during which such Lender’s
risk participation was funded) in the same funds as those received by the Swing
Line Lender; provided that any such payment shall, to the extent distributed
after the Business Day following the Swing Line Lender’s receipt thereof, be
accompanied by interest on such payment amount (payable by the Swing Line
Lender) calculated at the Federal Funds Rate commencing as of the date which is
two (2) days following the Business Day following the Swing Line Lender’s
receipt of such payment through the date on which the Swing Line Lender makes
such payment to the applicable Lender.

(ii) If any payment received by the Swing Line Lender in respect of principal or
interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 10.05 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Lender shall pay to the Swing Line Lender its Applicable
Percentage thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand (if such demand is received by a Lender by 2:00
p.m., and if such demand is received after 2:00 p.m., then the next Business
Day) to the date such amount is returned, at a rate per annum equal to the
Federal Funds Rate. The Administrative Agent will make such demand upon the
request of the Swing Line Lender. The obligations of the Lenders under this
clause shall survive the payment in full of the Obligations and the termination
of this Agreement.

(e) Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the Borrowers for interest on the Swing Line Loans.
Until each Lender funds its Base Rate Committed Loan or risk participation
pursuant to this Section 2.04 to refinance such Lender’s Applicable Percentage
of any

 

36



--------------------------------------------------------------------------------

Swing Line Loan, interest in respect of such Applicable Percentage shall be
solely for the account of the Swing Line Lender.

(f) Payments Directly to Swing Line Lender. The Borrowers shall make all
payments of principal and interest in respect of the Swing Line Loans directly
to the Swing Line Lender.

2.05 Prepayments.

(a) The Borrowers may, upon notice to the Administrative Agent, at any time or
from time to time voluntarily prepay Committed Loans in whole or in part without
premium or penalty; provided that (i) such notice must be received by the
Administrative Agent not later than 11:00 a.m. (A) three (3) Business Days prior
to any date of prepayment of Eurodollar Rate Loans and (B) on the date of
prepayment of Base Rate Committed Loans; (ii) any prepayment of Eurodollar Rate
Loans shall be in a principal amount of $5,000,000 or a whole multiple of
$500,000 in excess thereof; and (iii) any prepayment of Base Rate Committed
Loans shall be in a principal amount of $500,000 or a whole multiple of $100,000
in excess thereof or, in each case, if less, the entire principal amount thereof
then outstanding. Each such notice shall specify the date and amount of such
prepayment and the Type(s) of Committed Loans to be prepaid. The Administrative
Agent will promptly notify each Lender of its receipt of each such notice, and
of the amount of such Lender’s Applicable Percentage of such prepayment. If such
notice is given by the Borrowers, the Borrowers shall make such prepayment and
the payment amount specified in such notice shall be due and payable on the date
specified therein. Any prepayment of a Eurodollar Rate Loan shall be accompanied
by all accrued interest on the amount prepaid, together with any additional
amounts required pursuant to Section 3.05. Each such prepayment shall be applied
to the Committed Loans of the Lenders in accordance with their respective
Applicable Percentages.

(b) The Borrowers may, upon notice to the Swing Line Lender (with a copy to the
Administrative Agent), at any time or from time to time, voluntarily prepay
Swing Line Loans in whole or in part without premium or penalty; provided that
(i) such notice must be received by the Swing Line Lender and the Administrative
Agent not later than 1:00 p.m. on the date of the prepayment, and (ii) any such
prepayment shall be in a minimum principal amount of $100,000. Each such notice
shall specify the date and amount of such prepayment. If such notice is given by
the Borrowers, the Borrowers shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.

(c) If for any reason the Total Outstandings at any time exceed the Aggregate
Commitments then in effect, the Borrowers shall immediately prepay Loans and/or
Cash Collateralize the L/C Obligations in an aggregate amount equal to such
excess; provided, however, that the Borrowers shall not be required to Cash
Collateralize the L/C Obligations pursuant to this Section 2.05(c) unless after
the prepayment in full of the Loans the Total Outstandings exceed the Aggregate
Commitments then in effect.

2.06 Termination or Reduction of Commitments.

The Borrowers may, upon notice to the Administrative Agent, terminate the
Aggregate Commitments, or from time to time permanently reduce the Aggregate
Commitments; provided that (i) any such notice shall be received by the
Administrative Agent not later than 11:00 a.m. five (5) Business Days prior to
the date of termination or reduction, (ii) any such partial reduction shall be
in an aggregate amount of $10,000,000 or any whole multiple of $1,000,000 in
excess thereof, (iii) the Borrowers shall not terminate or reduce the Aggregate
Commitments if, after giving effect thereto and to any concurrent prepayments
hereunder, the Total Outstandings would exceed the Aggregate Commitments, and
(iv) if, after giving effect to any reduction of the Aggregate Commitments, the
Letter of Credit Sublimit or the Swing Line Sublimit exceeds the amount of the
Aggregate Commitments, such Sublimit shall be automatically reduced by the
amount of such excess. The Administrative Agent will promptly notify the Lenders
of any such notice of termination or reduction of the Aggregate Commitments. Any
reduction of the Aggregate Commitments shall be applied to the Commitment of
each Lender according to its Applicable Percentage. All fees accrued until the
effective date of any termination of the Aggregate Commitments shall be paid on
the effective date of such termination.

 

37



--------------------------------------------------------------------------------

2.07 Repayment of Loans.

(a) The Borrowers shall repay to the Lenders on the Maturity Date the aggregate
principal amount of Committed Loans outstanding on such date in accordance with
Section 2.14 hereof.

(b) The Borrowers shall repay each Swing Line Loan on the earlier to occur of
(i) the date five (5) Business Days after such Loan is made and (ii) the
Maturity Date.

2.08 Interest.

(a) Subject to the provisions of subsection (b) below, (i) each Eurodollar Rate
Loan shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to the Eurodollar Rate for such
Interest Period plus the Applicable Rate; (ii) each Base Rate Committed Loan
shall bear interest on the outstanding principal amount thereof from the
applicable borrowing date at a rate per annum equal to the Base Rate plus the
Applicable Rate; and (iii) each Swing Line Loan shall bear interest on the
outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Base Rate plus the Applicable Rate.

(b) (i) If any amount of principal of any Loan is not paid when due (without
regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.

(ii) If any amount (other than principal of any Loan) payable by the Borrowers
under any Loan Document is not paid when due (without regard to any applicable
grace periods), whether at stated maturity, by acceleration or otherwise, then
upon the request of the Required Lenders, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.

(iii) Upon the request of the Required Lenders, while any Event of Default
exists, the Borrowers shall pay interest on the principal amount of all
outstanding Obligations hereunder at a fluctuating interest rate per annum at
all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.

(iv) Accrued and unpaid interest on past due amounts (including interest on past
due interest) shall be due and payable upon demand.

(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

2.09 Fees.

In addition to certain fees described in subsections (i) and (j) of
Section 2.03:

(a) Facility Fee. For each day prior to the termination of this Agreement and
the payment in full of the Obligations other than days occurring during any
Unused Fee Period, the Borrowers shall pay to the Administrative Agent for the
account of each Lender in accordance with its Applicable Percentage, a facility
fee (the “Facility Fee”) equal to the Applicable Rate times the actual daily
amount of the Aggregate Commitments (or, if the Aggregate Commitments have
terminated, on the Outstanding Amount of all Committed Loans, Swing Line Loans
and L/C Obligations), regardless of usage. The Facility Fee shall accrue at all
times during the Availability Period (and thereafter so long as any Committed
Loans, Swing Line Loans or L/C Obligations remain outstanding), including at any
time during which one or more of the conditions in Article IV is not met, and
shall be due and payable quarterly in arrears on the last Business Day of each
March, June, September and December, commencing with the first such date to
occur after the Closing Date, and on the Maturity Date (and, if applicable,
thereafter on demand). The Facility Fee shall be calculated quarterly in
arrears, and if there is any change in the Applicable Rate

 

38



--------------------------------------------------------------------------------

during any quarter, the actual daily amount shall be computed and multiplied by
the Applicable Rate separately for each period during such quarter that such
Applicable Rate was in effect.

(b) Unused Fee. For each day during any Unusued Fee Period, the Borrowers shall
pay a fee to the Administrative Agent for the pro rata benefit of the Lenders in
an amount equal to the Daily Unused Fee for such day (all such fees incurred
during any given calendar quarter constituting the “Unused Fee” for such
quarter). The Unused Fee shall be payable quarterly in arrears on the first day
of each calendar quarter and as of the Maturity Date.

(c) Other Fees. The Borrowers shall, without duplication of any fees documented
herein, pay to the Arranger and the Administrative Agent for their own
respective accounts fees in the amounts and at the times specified in the Fee
Letter. Such fees shall be fully earned when paid and shall not be refundable
for any reason whatsoever, except as specifically set forth in the Fee Letter.

2.10 Computation of Interest and Fees.

All computations of interest for Base Rate Loans when the Base Rate is
determined by Bank of America’s “prime rate” shall be made on the basis of a
year of 365 or 366 days, as the case may be, and actual days elapsed. All other
computations of fees and interest shall be made on the basis of a 360-day year
and actual days elapsed (which results in more fees or interest, as applicable,
being paid than if computed on the basis of a 365-day year). Interest shall
accrue on each Loan for the day on which the Loan is made, and shall not accrue
on a Loan, or any portion thereof, for the day on which the Loan or such portion
is paid, provided that any Loan that is repaid on the same day on which it is
made shall, subject to Section 2.12(a), bear interest for one day. Each
determination by the Administrative Agent of an interest rate or fee hereunder
shall be conclusive and binding for all purposes, absent manifest error.

2.11 Evidence of Debt.

(a) The Credit Extensions made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and by the Administrative Agent in
the ordinary course of business. The accounts or records maintained by the
Administrative Agent and each Lender shall be conclusive absent manifest error
of the amount of the Credit Extensions made by the Lenders to the Borrowers and
the interest and payments thereon. Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of the
Borrowers hereunder to pay any amount owing with respect to the Obligations. In
the event of any conflict between the accounts and records maintained by any
Lender and the accounts and records of the Administrative Agent in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error. Upon the request of any Lender made through
the Administrative Agent, the Borrowers shall execute and deliver to such Lender
(through the Administrative Agent) a Note, which shall evidence such Lender’s
Loans in addition to such accounts or records. Each Lender may attach schedules
to its Note and endorse thereon the date, Type (if applicable), amount and
maturity of its Loans and payments with respect thereto.

(b) In addition to the accounts and records referred to in subsection (a), each
Lender and the Administrative Agent shall maintain in accordance with its usual
practice accounts or records evidencing the purchases and sales by such Lender
of participations in Letters of Credit and Swing Line Loans. In the event of any
conflict between the accounts and records maintained by the Administrative Agent
and the accounts and records of any Lender in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error.

2.12 Payments Generally; Administrative Agent’s Clawback.

(a) General. All payments to be made by the Borrowers shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein, all payments by the Borrowers
hereunder shall be made to the Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at the Administrative Agent’s
Office in Dollars and in immediately available funds not later than 2:00 p.m. on
the date specified herein. The Administrative Agent will promptly distribute to
each Lender its Applicable Percentage (or other applicable share as provided
herein) of such payment in like funds as received by

 

39



--------------------------------------------------------------------------------

wire transfer to such Lender’s Lending Office; provided that any such payment
shall, to the extent distributed after the Business Day following the
Administrative Agent’s receipt thereof, be accompanied by interest on such
payment amount (payable by the Administrative Agent) calculated at the Federal
Funds Rate commencing as of the date which is two (2) days following the
Business Day following the Administrative Agent’s receipt of such payment
through the date on which the Administrative Agent makes such payment to the
applicable Lender(s). All payments received by the Administrative Agent after
2:00 p.m. shall be deemed received on the next succeeding Business Day and any
applicable interest or fee shall continue to accrue. If any payment to be made
by the Borrowers shall come due on a day other than a Business Day, payment
shall be made on the next following Business Day, and such extension of time
shall be reflected in computing interest or fees, as the case may be.

(b) (i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Committed Borrowing of Eurodollar Rate Loans (or, in the
case of any Committed Borrowing of Base Rate Loans, prior to 12:00 noon on the
date of such Committed Borrowing) that such Lender will not make available to
the Administrative Agent such Lender’s share of such Committed Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with Section 2.02 (or, in the case of a Committed
Borrowing of Base Rate Loans, that such Lender has made such share available in
accordance with and at the time required by Section 2.02) and may, in reliance
upon such assumption, make available to the Borrowers a corresponding amount. In
such event, if a Lender has not in fact made its share of the applicable
Committed Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrowers severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount in immediately available funds
with interest thereon, for each day from and including the date such amount is
made available to the Borrowers to but excluding the date of payment to the
Administrative Agent, at (A) in the case of a payment to be made by such Lender,
the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation and (B) in the case of a payment to be made by the Borrowers, the
interest rate applicable to Base Rate Loans. If the Borrowers and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrowers the amount of such interest paid by the Borrowers for such period. If
such Lender pays its share of the applicable Committed Borrowing to the
Administrative Agent, then the amount so paid shall constitute such Lender’s
Committed Loan included in such Committed Borrowing. Any payment by the
Borrowers shall be without prejudice to any claim the Borrowers may have against
a Lender that shall have failed to make such payment to the Administrative
Agent.

(ii) Payments by Borrowers; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrowers prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or the L/C Issuer hereunder that the Borrowers will not make such
payment, the Administrative Agent may assume that the Borrowers have made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or the L/C Issuer, as the case may be, the
amount due. In such event, if the Borrowers have not in fact made such payment,
then each of the Lenders or the L/C Issuer, as the case may be, severally agrees
to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender or the L/C Issuer, in immediately available funds
with interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.

A notice of the Administrative Agent to any Lender or the Borrowers with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.

(c) Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the Borrowers by the Administrative Agent because the
conditions to the applicable Credit Extension set forth in Article IV are not
satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.

 

40



--------------------------------------------------------------------------------

(d) Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Committed Loans, to fund participations in Letters of Credit and Swing Line
Loans and to make payments pursuant to Section 10.04(c) are several and not
joint. The failure of any Lender to make any Committed Loan, to fund any such
participation or to make any payment under Section 10.04(c) on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Committed Loan, to purchase its participation or to
make its payment under Section 10.04(c).

(e) Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

2.13 Sharing of Payments by Lenders.

If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
the Committed Loans made by it, or the participations in L/C Obligations or in
Swing Line Loans held by it resulting in such Lender’s receiving payment of a
proportion of the aggregate amount of such Committed Loans or participations and
accrued interest thereon greater than its pro rata share thereof as provided
herein, then the Lender receiving such greater proportion shall (a) notify the
Administrative Agent of such fact, and (b) purchase (for cash at face value)
participations in the Committed Loans and subparticipations in L/C Obligations
and Swing Line Loans of the other Lenders, or make such other adjustments as
shall be equitable, so that the benefit of all such payments shall be shared by
the Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Committed Loans and other amounts owing
them, provided that:

(i) if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

(ii) the provisions of this Section shall not be construed to apply to (x) any
payment made by the Borrowers pursuant to and in accordance with the express
terms of this Agreement or (y) any payment obtained by a Lender as consideration
for the assignment of or sale of a participation in any of its Committed Loans
or subparticipations in L/C Obligations or Swing Line Loans to any assignee or
participant, other than to the Borrowers or any Subsidiary thereof (as to which
the provisions of this Section shall apply).

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.

2.14 Maturity Date.

(a) Initial Maturity Date. Subject to extension pursuant to the terms and
conditions set forth in clause (b) of this Section 2.14 and subject to the
provisions of clause (c) of this Section 2.14, the Borrowers shall, on May 1,
2009 (the “Initial Maturity Date”), cause the Obligations (including, without
limitation, all outstanding principal and interest on the Committed Loans and
Swing Line Loans and all fees, costs and expenses due and owing under the Loan
Documents) to be Fully Satisfied.

(b) Extended Maturity Date Option. Not more than 90 days and not less than 30
days prior to the Initial Maturity Date, the Principal Borrower may (on behalf
of all then-existing Borrowers) request in writing that the Lenders extend the
term of this Agreement to May 1, 2010 (the end of such period being the
“Extended Maturity Date”). Such extension option shall be subject to the
satisfaction of the following requirements:

(i) at the Initial Maturity Date, there shall not exist any Default or Event of
Default by the Borrower or any other Loan Party; and

 

41



--------------------------------------------------------------------------------

(ii) the Borrowers shall, at the Initial Maturity Date, deliver to the
Administrative Agent (for the pro rata benefit of the Lenders based on their
respective Commitments) an extension fee equal to two tenths of one percent
(0.20%) of the then-existing Aggregate Commitments (whether funded or unfunded).

(c) Satisfaction of Obligations Upon Acceleration. Notwithstanding anything
contained herein or in any other Credit Agreement to the contrary, to the extent
any of the Obligations are accelerated pursuant to the terms hereof (including,
without limitation, Section 8.02 hereof), the Borrowers shall, immediately upon
the occurrence of such acceleration, cause such accelerated Obligations to be
Fully Satisfied.

(d) Conflicting Provisions. This Section shall supersede any provisions in
Section 2.13 or 10.01 to the contrary.

2.15 Increase in Commitments.

(a) Request for Increase. Provided there exists no Default, upon notice to the
Administrative Agent (which shall promptly notify the Lenders), the Borrowers
may request increases in the Aggregate Commitments by an amount not exceeding,
in the aggregate, $50,000,000; provided that (i) any such request for an
increase shall be in a minimum amount of $25,000,000 and (ii) such written
request shall be delivered to the Administrative Agent not more than twenty-four
(24) calendar months following the Closing Date. At the time of sending such
notice, the Borrowers (in consultation with the Administrative Agent) shall
specify the time period within which each Lender is requested to respond (which
shall in no event be less than ten Business Days from the date of delivery of
such notice to the Lenders).

(b) Lender Elections to Increase. Each Lender shall notify the Administrative
Agent within such time period whether or not it agrees to increase its
Commitment and, if so, whether by an amount equal to, greater than, or less than
its Applicable Percentage of such requested increase. Any Lender not responding
within such time period shall be deemed to have declined to increase its
Commitment.

(c) Notification by Administrative Agent; Additional Lenders. The Administrative
Agent shall notify the Borrowers and each Lender of the Lenders’ responses to
each request made hereunder. To achieve the full amount of a requested increase
and subject to the approval of the Administrative Agent and the L/C Issuer
(which approvals shall not be unreasonably withheld), the Borrowers may also
invite additional Eligible Assignees to become Lenders pursuant to a joinder
agreement in form and substance satisfactory to the Administrative Agent and its
counsel.

(d) Effective Date and Allocations. If the Aggregate Commitments are increased
in accordance with this Section, the Administrative Agent and the Borrowers
shall determine the effective date (the “Increase Effective Date”) and the final
allocation of such increase. The Administrative Agent shall promptly notify the
Borrowers and the Lenders of the final allocation of such increase and the
Increase Effective Date.

(e) Conditions to Effectiveness of Increase. As a condition precedent to such
increase, the Borrowers shall deliver to the Administrative Agent a certificate
of each Loan Party dated as of the Increase Effective Date (in sufficient copies
for each Lender) signed by a Responsible Officer of such Loan Party
(i) certifying and attaching the resolutions adopted by such Loan Party
approving or consenting to such increase, and (ii) in the case of the Borrowers,
certifying that, before and after giving effect to such increase, (A) the
representations and warranties contained in Article V and the other Loan
Documents are true and correct on and as of the Increase Effective Date, except
to the extent that such representations and warranties specifically refer to an
earlier date, in which case they are true and correct as of such earlier date,
and except that for purposes of this Section 2.15, the representations and
warranties contained in subsections (a) and (b) of Section 5.05 shall be deemed
to refer to the most recent statements furnished pursuant to clauses (a) and
(b), respectively, of Section 6.01, and (B) no Default exists. The Borrowers
shall prepay any Committed Loans outstanding on the Increase Effective Date (and
pay any additional amounts required pursuant to Section 3.05) to the extent
necessary to keep the outstanding Committed Loans ratable with any revised
Applicable Percentages arising from any nonratable increase in the Commitments
under this Section. In

 

42



--------------------------------------------------------------------------------

addition, the Borrowers shall, to the extent requested by any Lender(s), deliver
to such Lender(s), as of the Increase Effective Date, new Notes representing the
Commitment(s) of such Lender(s).

(f) Conflicting Provisions. This Section shall supersede any provisions in
Sections 2.13 or 10.01 to the contrary.

ARTICLE III

TAXES, YIELD PROTECTION AND ILLEGALITY

3.01 Taxes.

(a) Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrowers hereunder or under any other Loan Document shall be
made free and clear of and without reduction or withholding for any Indemnified
Taxes or Other Taxes, provided that if the Borrowers shall be required by
applicable law to deduct any Indemnified Taxes (including any Other Taxes) from
such payments, then (i) the sum payable shall be increased as necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section) the Administrative Agent, Lender or
L/C Issuer, as the case may be, receives an amount equal to the sum it would
have received had no such deductions been made, (ii) the Borrowers shall make
such deductions and (iii) the Borrowers shall timely pay the full amount
deducted to the relevant Governmental Authority in accordance with applicable
law.

(b) Payment of Other Taxes by the Borrowers. Without limiting the provisions of
subsection (a) above, the Borrowers shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.

(c) Indemnification by the Borrower. The Borrowers shall indemnify the
Administrative Agent, each Lender and the L/C Issuer, within ten (10) days after
demand therefor, for the full amount of any Indemnified Taxes or Other Taxes
(including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) paid by the Administrative
Agent, such Lender or the L/C Issuer, as the case may be, and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to the Borrowers by a Lender
or the L/C Issuer (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender or the L/C
Issuer, shall be conclusive absent manifest error.

(d) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrowers to a Governmental Authority,
the Borrowers shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

(e) Status of Lenders. Any Foreign Lender that is entitled to an exemption from
or reduction of withholding tax under the law of the jurisdiction in which any
Borrower is resident for tax purposes, or any treaty to which such jurisdiction
is a party, with respect to payments hereunder or under any other Loan Document
shall deliver to the Borrowers (with a copy to the Administrative Agent), at the
time or times prescribed by applicable law or reasonably requested by the
Borrowers or the Administrative Agent, such properly completed and executed
documentation prescribed by applicable law as will permit such payments to be
made without withholding or at a reduced rate of withholding. In addition, any
Lender, if requested by the Borrowers or the Administrative Agent, shall deliver
such other documentation prescribed by applicable law or reasonably requested by
the Borrowers or the Administrative Agent as will enable the Borrowers or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.

Without limiting the generality of the foregoing, in the event that any Borrower
is resident for tax purposes in the United States, any Foreign Lender shall
deliver to the Borrowers and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender

 

43



--------------------------------------------------------------------------------

becomes a Lender under this Agreement (and from time to time thereafter upon the
request of the Borrowers or the Administrative Agent, but only if such Foreign
Lender is legally entitled to do so), whichever of the following is applicable:

(i) duly completed copies of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States is a
party,

(ii) duly completed copies of Internal Revenue Service Form W-8ECI,

(iii) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under section 881(c) of the Code, (x) a certificate to the
effect that such Foreign Lender is not (A) a “bank” within the meaning of
section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of each
Borrower within the meaning of section 881(c)(3)(B) of the Code, or (C) a
“controlled foreign corporation” described in section 881(c)(3)(C) of the Code
and (y) duly completed copies of Internal Revenue Service Form W-8BEN, or

(iv) any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in United States Federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
applicable law to permit the Borrower to determine the withholding or deduction
required to be made.

(f) Treatment of Certain Refunds. If the Administrative Agent, any Lender or the
L/C Issuer determines, in its sole discretion, that it has received a refund of
any Taxes or Other Taxes as to which it has been indemnified by the Borrowers or
with respect to which the Borrowers have paid additional amounts pursuant to
this Section, it shall pay to the Borrowers an amount equal to such refund (but
only to the extent of indemnity payments made, or additional amounts paid, by
the Borrowers under this Section with respect to the Taxes or Other Taxes giving
rise to such refund), net of all out-of-pocket expenses of the Administrative
Agent, such Lender or the L/C Issuer, as the case may be, and without interest
(other than any interest paid by the relevant Governmental Authority with
respect to such refund), provided that the Borrowers, upon the request of the
Administrative Agent, such Lender or the L/C Issuer, agree to repay the amount
paid over to the Borrowers (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) to the Administrative Agent,
such Lender or the L/C Issuer in the event the Administrative Agent, such Lender
or the L/C Issuer is required to repay such refund to such Governmental
Authority. This subsection shall not be construed to require the Administrative
Agent, any Lender or the L/C Issuer to make available its tax returns (or any
other information relating to its taxes that it deems confidential) to the
Borrowers or any other Person.

3.02 Illegality.

If any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender or its
applicable Lending Office to make, maintain or fund Eurodollar Rate Loans, or to
determine or charge interest rates based upon the Eurodollar Rate, or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars in the London
interbank market, then, on notice thereof by such Lender to the Borrower through
the Administrative Agent, any obligation of such Lender to make or continue
Eurodollar Rate Loans or to convert Base Rate Committed Loans to Eurodollar Rate
Loans shall be suspended until such Lender notifies the Administrative Agent and
the Borrowers that the circumstances giving rise to such determination no longer
exist. Upon receipt of such notice, the Borrowers shall, upon demand from such
Lender (with a copy to the Administrative Agent), prepay or, if applicable,
convert all Eurodollar Rate Loans of such Lender to Base Rate Loans, either on
the last day of the Interest Period therefor, if such Lender may lawfully
continue to maintain such Eurodollar Rate Loans to such day, or immediately, if
such Lender may not lawfully continue to maintain such Eurodollar Rate Loans.
Upon any such prepayment or conversion, the Borrowers shall also pay accrued
interest on the amount so prepaid or converted.

 

44



--------------------------------------------------------------------------------

3.03 Inability to Determine Rates.

If the Required Lenders determine that for any reason in connection with any
request for a Eurodollar Rate Loan or a conversion to or continuation thereof
that (a) Dollar deposits are not being offered to banks in the London interbank
eurodollar market for the applicable amount and Interest Period of such
Eurodollar Rate Loan, (b) adequate and reasonable means do not exist for
determining the Eurodollar Rate for any requested Interest Period with respect
to a proposed Eurodollar Rate Loan , or (c) the Eurodollar Rate for any
requested Interest Period with respect to a proposed Eurodollar Rate Loan does
not adequately and fairly reflect the cost to such Lenders of funding such Loan,
the Administrative Agent will promptly so notify the Borrowers and each Lender.
Thereafter, the obligation of the Lenders to make or maintain Eurodollar Rate
Loans shall be suspended until the Administrative Agent (upon the instruction of
the Required Lenders) revokes such notice. Upon receipt of such notice, the
Borrowers may revoke any pending request for a Borrowing of, conversion to or
continuation of Eurodollar Rate Loans or, failing that, will be deemed to have
converted such request into a request for a Committed Borrowing of Base Rate
Loans in the amount specified therein.

3.04 Increased Costs.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement reflected in the Eurodollar Rate) or the L/C
Issuer;

(ii) subject any Lender or the L/C Issuer to any tax of any kind whatsoever with
respect to this Agreement, any Letter of Credit, any participation in a Letter
of Credit or any Eurodollar Rate Loan made by it, or change the basis of
taxation of payments to such Lender or the L/C Issuer in respect thereof (except
for Indemnified Taxes or Other Taxes covered by Section 3.01 and the imposition
of, or any change in the rate of, any Excluded Tax payable by such Lender or the
L/C Issuer); or

(iii) impose on any Lender or the L/C Issuer or the London interbank market any
other condition, cost or expense affecting this Agreement or Eurodollar Rate
Loans made by such Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Rate Loan (or of maintaining its
obligation to make any such Loan), or to increase the cost to such Lender or the
L/C Issuer of participating in, issuing or maintaining any Letter of Credit (or
of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or the L/C Issuer hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender or the L/C Issuer, the Borrowers will
pay to such Lender or the L/C Issuer, as the case may be, such additional amount
or amounts as will compensate such Lender or the L/C Issuer, as the case may be,
for such additional costs incurred or reduction suffered.

(b) Capital Requirements. If any Lender or the L/C Issuer determines that any
Change in Law affecting such Lender or the L/C Issuer or any Lending Office of
such Lender or such Lender’s or the L/C Issuer’s holding company, if any,
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s or the L/C Issuer’s capital or on the capital of such
Lender’s or the L/C Issuer’s holding company, if any, as a consequence of this
Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by the L/C Issuer, to a level below that which such Lender or the
L/C Issuer or such Lender’s or the L/C Issuer’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
the L/C Issuer’s policies and the policies of such Lender’s or the L/C Issuer’s
holding company with respect to capital adequacy), then from time to time the
Borrowers will pay to such Lender or the L/C Issuer, as the case may be, such
additional amount or amounts as will compensate such Lender or the L/C Issuer or
such Lender’s or the L/C Issuer’s holding company for any such reduction
suffered.

 

45



--------------------------------------------------------------------------------

(c) Certificates for Reimbursement. A certificate of a Lender or the L/C Issuer
setting forth the amount or amounts necessary to compensate such Lender or the
L/C Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section and delivered to the Borrowers shall be
conclusive absent manifest error. The Borrower shall pay such Lender or the L/C
Issuer, as the case may be, the amount shown as due on any such certificate
within ten (10) days after receipt thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender or the L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section shall not constitute a waiver of such Lender’s or the L/C Issuer’s right
to demand such compensation, provided that the Borrowers shall not be required
to compensate a Lender or the L/C Issuer pursuant to the foregoing provisions of
this Section for any increased costs incurred or reductions suffered more than
nine (9) months prior to the date that such Lender or the L/C Issuer, as the
case may be, notifies the Borrowers of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or the L/C Issuer’s intention
to claim compensation therefor (except that, if the Change in Law giving rise to
such increased costs or reductions is retroactive, then the nine (9) month
period referred to above shall be extended to include the period of retroactive
effect thereof).

3.05 Compensation for Losses.

Upon demand of any Lender (with a copy to the Administrative Agent) from time to
time, the Borrowers shall promptly compensate such Lender for and hold such
Lender harmless from any loss, cost or expense incurred by it as a result of:

(a) any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);

(b) any failure by the Borrowers (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrowers; or

(c) any assignment of a Eurodollar Rate Loan on a day other than the last day of
the Interest Period therefor as a result of a request by the Borrower pursuant
to Section 10.13;

including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained.
The Borrowers shall also pay any customary administrative fees charged by such
Lender in connection with the foregoing.

For purposes of calculating amounts payable by the Borrowers to the Lenders
under this Section 3.05, each Lender shall be deemed to have funded each
Eurodollar Rate Loan made by it at the Eurodollar Base Rate for such Loan by a
matching deposit or other borrowing in the London interbank eurodollar market
for a comparable amount and for a comparable period, whether or not such
Eurodollar Rate Loan was in fact so funded.

3.06 Mitigation Obligations; Replacement of Lenders.

(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or the Borrowers are required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, or if any Lender gives a notice pursuant to
Section 3.02, then such Lender shall use reasonable efforts to designate a
different Lending Office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 3.01 or 3.04,
as the case may be, in the future, or eliminate the need for the notice pursuant
to Section 3.02, as applicable, and (ii) in each case, would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender. The Borrowers hereby agree to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment.

 

46



--------------------------------------------------------------------------------

(b) Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrowers are required to pay any additional amount to
any Lender or any Governmental Authority for the account of any Lender pursuant
to Section 3.01, the Borrower may replace such Lender in accordance with
Section 10.13.

3.07 Survival.

All of the Borrowers’ obligations under this Article III shall survive
termination of the Aggregate Commitments and repayment of all other Obligations
hereunder.

ARTICLE IV

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

4.01 Conditions of Initial Credit Extension.

The obligation of the L/C Issuer and each Lender to make its initial Credit
Extension hereunder is subject to satisfaction of the following conditions
precedent:

(a) The Administrative Agent’s receipt of the following, each of which shall be
originals or telecopies (followed promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer of the signing Loan
Party, each dated the Closing Date (or, in the case of certificates of
governmental officials, a recent date before the Closing Date) and each in form
and substance satisfactory to the Administrative Agent and each of the Lenders:

(i) fully executed counterparts of this Agreement and the Guaranty, sufficient
in number for distribution to the Administrative Agent, each Lender and the
Principal Borrower;

(ii) a Note executed by the Borrowers in favor of each Lender requesting a Note;

(iii) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Loan Party as the
Administrative Agent may require evidencing the identity, authority and capacity
of each Responsible Officer thereof authorized to act as a Responsible Officer
in connection with this Agreement and the other Loan Documents to which such
Loan Party is a party (provided, that with respect to all of the above other
than resolutions or similar approval/authority documents, to the extent such
materials were delivered in connection with the Existing Credit Agreement, the
Loan Parties shall be permitted to provide certificates of no change with
respect to such items);

(iv) such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized or formed,
and that each of the Loan Parties is validly existing, in good standing and
qualified to engage in business in each jurisdiction where its ownership, lease
or operation of properties or the conduct of its business requires such
qualification, except to the extent that failure to do so could not reasonably
be expected to have a Material Adverse Effect (provided, that to the extent such
materials were delivered in connection with the Existing Credit Agreement, the
Loan Parties shall be permitted to provide certificates of no change with
respect to such items and shall not be required to provide new good standing or
similar certifications from Governmental Authorities);

(v) a favorable opinion of DLA Piper Rudnick Gray Cary US LLP, counsel to the
Loan Parties, addressed to the Administrative Agent and each Lender, as to the
matters set forth in Exhibit G and such other matters concerning the Loan
Parties and the Loan Documents as the Required Lenders may reasonably request;

(vi) a certificate of a Responsible Officer of each Loan Party either
(A) attaching copies of all consents, licenses and approvals required in
connection with the execution, delivery

 

47



--------------------------------------------------------------------------------

and performance by such Loan Party and the validity against such Loan Party of
the Loan Documents to which it is a party, and such consents, licenses and
approvals shall be in full force and effect, or (B) stating that no such
consents, licenses or approvals are so required;

(vii) a certificate signed by a Responsible Officer of each of the Borrowers
certifying (A) that each Consolidated Party is in compliance with all existing
financial obligations, (B) all governmental, shareholder and third party
consents and approvals necessary for the Loan Parties to enter into the Loan
Documents and fully perform thereunder, if any, have been obtained,
(C) immediately after giving effect to this Agreement, the other Loan Documents
and all the transactions contemplated therein to occur on such date, (1) each of
the Loan Parties is solvent, (2) no Default or Event of Default exists, (3) all
representations and warranties contained herein and in the other Loan Documents
are true and correct in all material respects, and (4) the Loan Parties are in
compliance with each of the financial covenants set forth in Section 7.11;
(D) that the conditions specified in Sections 4.02(a) and (b) have been
satisfied; (E) that there has been no event or circumstance since the date of
the Audited Financial Statements that has had or could be reasonably expected to
have, either individually or in the aggregate, a Material Adverse Effect;
(F) the current Debt Ratings; and (G) a calculation of the TL/TA Ratio as of the
last day of the fiscal quarter of the Principal Borrower most recently ended
prior to the Closing Date;

(viii) evidence that all insurance required to be maintained pursuant to the
Loan Documents has been obtained and is in effect;

(ix) evidence that the Existing Credit Agreement has been or concurrently with
the Closing Date is being terminated and all Liens securing obligations under
the Existing Credit Agreement have been or concurrently with the Closing Date
are being released; and

(x) such other assurances, certificates, documents, consents or opinions as the
Administrative Agent, the L/C Issuer, the Swing Line Lender or the Required
Lenders reasonably may require.

(b) There shall not have occurred a material adverse change since December 31,
2005 in the business, assets, operations, condition (financial or otherwise) or
prospects of the Borrowers and the other Loan Parties taken as a whole, or in
the facts and information regarding such entities as represented to date;
provided, that the re-evaluation of the accounting treatment given to various
transactions in which the Principal Borrower and its Subsidiaries have been a
party, the related restatements of certain financial statements of the Principal
Borrower and Highwoods Realty, the status of the Principal Borrower’s internal
control over financial reporting as disclosed in reports of the Borrowers filed
prior to the date hereof with the SEC and the investigation of same by the SEC
shall not be deemed a material adverse change, except to the extent such
re-evaluation, restatements or investigation actually have a material adverse
effect upon the financial statements previously delivered by the Principal
Borrower or result in or reveal any condition or circumstance that would result
in a Default or Event of Default.

(c) There shall not exist any action, suit, investigation, or proceeding pending
or threatened, in any court or before any arbitrator or governmental authority
that could have a Material Adverse Effect, except, in each case, related to the
re-evaluation of the accounting treatment given to various transactions in which
the Principal Borrower and its Subsidiaries have been a party and the related
restatements of certain financial statements of the Principal Borrower and
Highwooods Realty as referenced above (to the extent such re-evaluation and/or
restatements do not reveal the existence of any material adverse effect upon the
financial condition of the Borrowers as set forth in the financial statements
previously delivered by the Principal Borrower and Highwooods Realty in
connection with the Existing Credit Agreement or result in or reveal any
condition or circumstance that would result in an existing Default or Event of
Default under the terms and conditions set forth herein or under the other Loan
Documents).

(d) Any fees required to be paid on or before the Closing Date shall have been
paid.

 

48



--------------------------------------------------------------------------------

(e) Unless waived by the Administrative Agent, the Borrowers shall have paid all
fees, charges and disbursements of counsel to the Administrative Agent to the
extent invoiced prior to or on the Closing Date, plus such additional amounts of
such fees, charges and disbursements as shall constitute their reasonable
estimate of such fees, charges and disbursements incurred or to be incurred by
them through the closing proceedings (provided that such estimate shall not
thereafter preclude a final settling of accounts between the Borrowers and the
Administrative Agent).

Without limiting the generality of the provisions of Section 9.04, for purposes
of determining compliance with the conditions specified in this Section 4.01,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

4.02 Conditions to all Credit Extensions.

The obligation of each Lender to honor any Request for Credit Extension (other
than a Committed Loan Notice requesting only a conversion of Committed Loans to
the other Type, or a continuation of Eurodollar Rate Loans) is subject to the
following conditions precedent:

(a) The representations and warranties of the Borrower and each other Loan Party
contained in Article V or any other Loan Document, or which are contained in any
document furnished at any time under or in connection herewith or therewith,
shall be true and correct on and as of the date of such Credit Extension, except
to the extent that such representations and warranties specifically refer to an
earlier date, in which case they shall be true and correct as of such earlier
date, and except that for purposes of this Section 4.02, the representations and
warranties contained in subsections (a) and (b) of Section 5.05 shall be deemed
to refer to the most recent statements furnished pursuant to clauses (a) and
(b), respectively, of Section 6.01.

(b) No Default, Event of Default or (except in the case of the extension of a
Loan that is already outstanding) Restricted Period shall exist and be
continuing either prior to or after giving effect to such proposed Credit
Extension or from the application of the proceeds thereof.

(c) The Administrative Agent and, if applicable, the L/C Issuer or the Swing
Line Lender shall have received a Request for Credit Extension in accordance
with the requirements hereof, together with a certificate of the chief financial
officer of the Principal Borrower substantially in the form of Exhibit D,
(i) demonstrating compliance with the financial covenants contained in Sections
7.11(a) and (b) hereof by calculation thereof after giving effect to the making
of the requested Loan (and the application of the proceeds thereof) or to the
issuance of the requested Letter of Credit, as the case may be, and (ii) stating
that no Default or Event of Default exists, or if any Default or Event of
Default does exist, specifying the nature and extent thereof and what action the
Loan Parties propose to take with respect thereto

Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Committed Loans to the other Type or a continuation of
Eurodollar Rate Loans) submitted by the Borrower shall be deemed to be a
representation and warranty that the conditions specified in Sections 4.02(a)
and (b) have been satisfied on and as of the date of the applicable Credit
Extension.

ARTICLE V

REPRESENTATIONS AND WARRANTIES

Each of the Borrowers hereby represents and warrants to the Administrative Agent
and the Lenders that:

5.01 Existence, Qualification and Power; Compliance with Laws.

Each Loan Party and each Subsidiary thereof (a) is duly organized or formed,
validly existing and in good standing under the Laws of the jurisdiction of its
incorporation or organization, (b) has all requisite power and

 

49



--------------------------------------------------------------------------------

authority and all requisite governmental licenses, authorizations, consents and
approvals to (i) own or lease its assets and carry on its business and
(ii) execute, deliver and perform its obligations under the Loan Documents to
which it is a party, (c) is duly qualified and is licensed and in good standing
under the Laws of each jurisdiction where its ownership, lease or operation of
properties or the conduct of its business requires such qualification or
license, and (d) is in compliance with all Laws; except in each case referred to
in clause (b)(i), (c) or (d), to the extent that failure to do so could not
reasonably be expected to have a Material Adverse Effect.

5.02 Authorization; No Contravention.

The execution, delivery and performance by each Loan Party of each Loan Document
to which such Person is party, have been duly authorized by all necessary
corporate or other organizational action, and do not and will not (a) contravene
the terms of any of such Person’s Organization Documents; (b) conflict with or
result in any breach or contravention of, or the creation of any Lien under, or
require any payment to be made under (i) any Contractual Obligation to which
such Person is a party or affecting such Person or the properties of such Person
or any of its Subsidiaries or (ii) any order, injunction, writ or decree of any
Governmental Authority or any arbitral award to which such Person or its
property is subject; or (c) violate any Law. Each Loan Party and each Subsidiary
thereof is in compliance with all Contractual Obligations referred to in
clause (b)(i), except to the extent that failure to do so could not reasonably
be expected to have a Material Adverse Effect.

5.03 Governmental Authorization; Other Consents.

No approval, consent, exemption, authorization, or other action by, or notice
to, or filing with, any Governmental Authority or any other Person is necessary
or required in connection with the execution, delivery or performance by, or
enforcement against, any Loan Party of this Agreement or any other Loan
Document.

5.04 Binding Effect.

This Agreement has been, and each other Loan Document, when delivered hereunder,
will have been, duly executed and delivered by each Loan Party that is party
thereto. This Agreement constitutes, and each other Loan Document when so
delivered will constitute, a legal, valid and binding obligation of such Loan
Party, enforceable against each Loan Party that is party thereto in accordance
with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditors’ rights generally and by general equitable principles
(whether enforcement is sought by proceedings in equity or at law).

5.05 Financial Statements; No Material Adverse Effect; No Internal Control
Event.

(a) The Audited Financial Statements (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; (ii) fairly present the financial condition of the
Principal Borrower and its Subsidiaries as of the date thereof and their results
of operations for the period covered thereby in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; and (iii) show all material indebtedness and other
liabilities, direct or contingent, of the Principal Borrower and its
Subsidiaries as of the date thereof, including liabilities for taxes, material
commitments and Indebtedness.

(b) The unaudited consolidated balance sheet of the Principal Borrower and its
Subsidiaries dated March 31, 2006, and the related consolidated statements of
income or operations, shareholders’ equity and cash flows for the fiscal quarter
ended on that date (i) were prepared in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein, and (ii) fairly present the financial condition of the Principal
Borrower and its Subsidiaries as of the date thereof and their results of
operations for the period covered thereby, subject, in the case of clauses (i)
and (ii), to the absence of footnotes and to normal year-end audit adjustments.
Schedule 5.05 sets forth all material indebtedness and other liabilities, direct
or contingent, of the Principal Borrower and its consolidated Subsidiaries as of
March 31, 2006, including liabilities for taxes, material commitments and
Indebtedness.

 

50



--------------------------------------------------------------------------------

(c) Since the date of the Audited Financial Statements, there has been no event
or circumstance, either individually or in the aggregate, that has had or could
reasonably be expected to have a Material Adverse Effect.

(d) To the best knowledge of the Borrowers, since the date of the Audited
Financial Statements, no Internal Control Event has occurred, other than as
disclosed in reports of the Borrowers filed prior to the date hereof with the
SEC.

5.06 Litigation.

There are no actions, suits, proceedings, claims or disputes pending or, to the
knowledge of the Borrowers after due and diligent investigation, threatened or
contemplated, at law, in equity, in arbitration or before any Governmental
Authority, by or against any Borrower or any of their Subsidiaries or against
any of their properties or revenues that (a) purport to affect or pertain to
this Agreement or any other Loan Document, or any of the transactions
contemplated hereby, or (b) except as specifically disclosed in Schedule 5.06,
either individually or in the aggregate, if determined adversely, could
reasonably be expected to have a Material Adverse Effect, and there has been no
adverse change in the status, or financial effect on any Loan Party or any
Subsidiary thereof, of the matters described on Schedule 5.06.

5.07 No Default.

Neither the Borrowers nor any of their Subsidiaries is in default under or with
respect to any Contractual Obligation that could, either individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. No Default
has occurred and is continuing or would result from the consummation of the
transactions contemplated by this Agreement or any other Loan Document.

5.08 Ownership of Property; Liens.

Each of the Borrowers and each of their Subsidiaries has good record and
marketable title in fee simple to, or valid leasehold interests in, all real
property necessary or used in the ordinary conduct of its business, except for
such defects in title as could not, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect. The property of the Borrowers and
their Subsidiaries is subject to no Liens, other than Liens not prohibited by
Section 7.01.

5.09 Environmental Compliance.

Each of the Borrowers and each of their Subsidiaries conduct in the ordinary
course of business a review of the effect of existing Environmental Laws and
claims alleging potential liability or responsibility for violation of any
Environmental Law on their respective businesses, operations and properties, and
as a result thereof the Borrowers have reasonably concluded that, except as
specifically disclosed in Schedule 5.09, such Environmental Laws and claims
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect. In furtherance (and not in limitation) of the
foregoing, the Borrowers hereby represent and warrant that:

(a) There is no violation of any Environmental Law with respect to the
facilities and properties owned, leased or operated by the Subject Parties or
the businesses operated by the Subject Parties which would, in the aggregate,
result in anticipated clean-up costs in excess of $25,000,000.

(b) No Subject Party has, to the best knowledge of the Borrowers, been notified
of any material action, suit, proceeding or investigation which calls into
question compliance by any Subject Party with any Environmental Laws or which
seeks to suspend, revoke or terminate any license, permit or approval necessary
for the generation, handling, storage, treatment or disposal of any Hazardous
Material in any material respect of the Subject Parties taken as a whole.

5.10 Insurance.

The properties of each of the Borrowers and each of their Subsidiaries are
insured with financially sound and reputable insurance companies not Affiliates
of any Borrower, in such amounts, with such deductibles and

 

51



--------------------------------------------------------------------------------

covering such risks as are customarily carried by companies engaged in similar
businesses and owning similar properties in localities where the applicable
Borrower or the applicable Subsidiary operates. The present insurance coverage
of the Borrowers and each of their Subsidiaries is outlined as to carrier,
policy number, expiration date, type and amount on Schedule 5.10.

5.11 Taxes.

Each of the Borrowers and each of their Subsidiaries (as applicable) have filed
all Federal, state and other material tax returns and reports required to be
filed, and have paid all Federal, state and other material taxes, assessments,
fees and other governmental charges levied or imposed upon them or their
properties, income or assets otherwise due and payable, except those which are
being contested in good faith by appropriate proceedings diligently conducted
and for which adequate reserves have been provided in accordance with GAAP.
There is no proposed tax assessment against any Borrower or any of their
Subsidiaries that would, if made, have a Material Adverse Effect. Neither any
Loan Party nor any Subsidiary thereof is party to any tax sharing agreement.

5.12 ERISA Compliance.

(a) Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other Federal or state Laws. Each Plan that is
intended to qualify under Section 401(a) of the Code has received a favorable
determination letter from the IRS or an application for such a letter is
currently being processed by the IRS with respect thereto and, to the best
knowledge of the Borrowers, nothing has occurred which would prevent, or cause
the loss of, such qualification. The Borrowers and each ERISA Affiliate have
made all required contributions to each Plan subject to Section 412 of the Code,
and no application for a funding waiver or an extension of any amortization
period pursuant to Section 412 of the Code has been made with respect to any
Plan.

(b) There are no pending or, to the best knowledge of the Borrowers, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan that could reasonably be expected to have a Material Adverse
Effect. There has been no prohibited transaction or violation of the fiduciary
responsibility rules with respect to any Plan that has resulted or could
reasonably be expected to result in a Material Adverse Effect.

(c) (i) No ERISA Event has occurred or is reasonably expected to occur; (ii) no
Pension Plan has any Unfunded Pension Liability; (iii) neither the Borrowers nor
any ERISA Affiliate has incurred, or reasonably expects to incur, any liability
under Title IV of ERISA with respect to any Pension Plan (other than premiums
due and not delinquent under Section 4007 of ERISA); (iv) neither the Borrowers
nor any ERISA Affiliate has incurred, or reasonably expects to incur, any
liability (and no event has occurred which, with the giving of notice under
Section 4219 of ERISA, would result in such liability) under Sections 4201 or
4243 of ERISA with respect to a Multiemployer Plan; and (v) neither the
Borrowers nor any ERISA Affiliate has engaged in a transaction that could be
subject to Sections 4069 or 4212(c) of ERISA.

5.13 Subsidiaries; Equity Interests.

Set forth on Schedule 5.13 is a complete and accurate list of all Subsidiaries
of each Consolidated Party and each other Subject Party. Information on Schedule
5.13 includes (a) jurisdiction of incorporation or organization and (b) with
respect to any Subsidiary or other Subject Party that is not a Wholly Owned
Subsidiary, the number of shares of each class of Equity Interests outstanding,
the number and percentage of outstanding shares of each class owned (directly or
indirectly) by such Subsidiary or other Subject Party, and the number and
effect, if exercised, of all outstanding options, warrants, rights of conversion
or purchase and all other similar rights with respect thereto. The outstanding
Equity Interests of all such Subsidiaries and other Subject Parties is validly
issued, fully paid and non-assessable and is owned by each such Consolidated
Party, directly or indirectly, free and clear of all Liens. Other than as set
forth in Schedule 5.13, no Subsidiary or other Subject Party that is not a
Wholly Owned Subsidiary has outstanding any securities convertible into or
exchangeable for its Equity Interests nor does any such Person have outstanding
any rights to subscribe for or to purchase or any options for the purchase of,
or any agreements providing for the issuance (contingent or otherwise) of, or
any calls, commitments or claims of any character relating to its Equity
Interests. Schedule 5.13 may be updated from time to time by the Borrowers by
giving written notice thereof to the Administrative Agent.

 

52



--------------------------------------------------------------------------------

5.14 Margin Regulations; Investment Company Act; Public Utility Holding Company
Act.

(a) The Borrowers are not engaged and will not engage, principally or as one of
its important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock.

(b) None of the Borrowers, any Person Controlling any of the Borrowers, or any
Subsidiary of any Borrower (i) is a “holding company,” or a “subsidiary company”
of a “holding company,” or an “affiliate” of a “holding company” or of a
“subsidiary company” of a “holding company,” within the meaning of the Public
Utility Holding Company Act of 1935, or (ii) is or is required to be registered
as an “investment company” under the Investment Company Act of 1940.

5.15 Disclosure.

The Borrowers have disclosed to the Administrative Agent and the Lenders all
agreements, instruments and corporate or other restrictions to which they or any
of their respective Subsidiaries are subject, and all other matters known to
them, that, individually or in the aggregate, could reasonably be expected to
result in a Material Adverse Effect. No report, financial statement, certificate
or other information furnished (whether in writing or orally) by or on behalf of
any Loan Party to the Administrative Agent or any Lender in connection with the
transactions contemplated hereby and the negotiation of this Agreement or
delivered hereunder or under any other Loan Document (in each case, as modified
or supplemented by other information so furnished) contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided that, with respect to projected financial
information, the Borrowers represent only that such information was prepared in
good faith based upon assumptions believed to be reasonable at the time.

5.16 Compliance with Laws.

Each Borrower and each of their Subsidiaries are in compliance in all material
respects with the requirements of all Laws and all orders, writs, injunctions
and decrees applicable to it or to its properties, except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted or
(b) the failure to comply therewith, either individually or in the aggregate,
could not reasonably be expected to have a Material Adverse Effect.

5.17 Intellectual Property; Licenses, Etc.

Each Borrower and each of their Subsidiaries own, or possess the right to use,
all of the trademarks, service marks, trade names, copyrights, patents, patent
rights, franchises, licenses and other intellectual property rights
(collectively, “IP Rights”) that are reasonably necessary for the operation of
their respective businesses, without conflict with the rights of any other
Person. To the best knowledge of the Borrowers, no slogan or other advertising
device, product, process, method, substance, part or other material now
employed, or now contemplated to be employed, by the Borrowers or any Subsidiary
of any of them infringes upon any rights held by any other Person. Except as
specifically disclosed in Schedule 5.17, no claim or litigation regarding any of
the foregoing is pending or, to the best knowledge of the Borrowers, threatened,
which, either individually or in the aggregate, could reasonably be expected to
have a Material Adverse Effect.

 

53



--------------------------------------------------------------------------------

ARTICLE VI

AFFIRMATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, the Borrowers shall, and shall (except in the case of
the covenants set forth in Sections 6.01, 6.02, 6.03 and 6.15) cause each of
their Subsidiaries to:

6.01 Financial Statements.

Deliver to the Administrative Agent and each Lender, in form and detail
satisfactory to the Administrative Agent and the Required Lenders:

(a) as soon as available, but in any event within 120 days after the end of each
fiscal year of the Principal Borrower, a consolidated balance sheet of the
Principal Borrower and its Subsidiaries as at the end of such fiscal year, and
the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year, setting forth in each case in
comparative form the figures for the previous fiscal year, all in reasonable
detail and prepared in accordance with GAAP, audited and accompanied by (A) a
report and opinion of a Registered Public Accounting Firm of nationally
recognized standing reasonably acceptable to the Required Lenders, which report
and opinion shall be prepared in accordance with generally accepted auditing
standards and applicable Securities Laws and shall not be subject to any “going
concern” or like qualification or exception or any qualification or exception as
to the scope of such audit and (B) an attestation report of such Registered
Public Accounting Firm as to the Principal Borrower’s internal controls pursuant
to Section 404 of Sarbanes-Oxley;

(b) as soon as available, but in any event within 45 days after the end of each
of the first three fiscal quarters of each fiscal year of the Principal Borrower
(except that the second quarterly financial statements for calendar year 2006
will be due within seventy-five (75) days of the end of such quarter and the
third quarterly financial for calendar year 2006 will be due within sixty
(60) days of the end of such quarter), a consolidated balance sheet of the
Principal Borrower and its Subsidiaries as at the end of such fiscal quarter,
and the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal quarter and for the portion of the
Principal Borrower’s fiscal year then ended (including applicable 10-Q’s and
10-K’s (subject to the delayed deliveries thereof provided for herein)), setting
forth in each case in comparative form the figures for the corresponding fiscal
quarter of the previous fiscal year and the corresponding portion of the
previous fiscal year, all in reasonable detail, certified by a Responsible
Officer of the Principal Borrower as fairly presenting the financial condition,
results of operations, shareholders’ equity and cash flows of the Principal
Borrower and its Subsidiaries in accordance with GAAP, subject only to normal
year-end audit adjustments and the absence of footnotes.

As to any information contained in materials furnished pursuant to
Section 6.02(d), the Borrower shall not be separately required to furnish such
information under clause (a) or (b) above, but the foregoing shall not be in
derogation of the obligation of the Borrower to furnish the information and
materials described in clauses (a) and (b) above at the times specified therein.

6.02 Certificates; Other Information.

Deliver to the Administrative Agent and each Lender, in form and detail
satisfactory to the Administrative Agent and the Required Lenders:

(a) concurrently with the delivery of the financial statements referred to in
Section 6.01(a):

(i) a certificate of its independent certified public accountants certifying
such financial statements and stating that in making the examination necessary
therefor no knowledge was obtained of any Default under the financial covenants
set forth herein or, if any such Default shall exist, stating the nature and
status of such event;

(ii) a projection of Capital Expenditures for the next fiscal year for each
Property of any Subject Party; and

(iii) a forecasted balance sheet and income statement of the Principal Borrower
and its Subsidiaries for each of the eight (8) succeeding fiscal quarters,
together with related forecasted consolidated statements of operations and of
cash sources and uses for each such succeeding fiscal quarter.

 

54



--------------------------------------------------------------------------------

(b) concurrently with the delivery of the financial statements referred to in
Sections 6.01(a) and (b):

(i) a certificate of the chief financial officer of the Principal Borrower
substantially in the form of Exhibit D attached hereto, (A) demonstrating
compliance, as of the end of each such fiscal period, with (1) the financial
covenants contained in Section 7.11 and (2) the financial covenants contained in
each of the indentures or other agreements relating to any publicly issued debt
securities of any Consolidated Party, in each case by detailed calculation
thereof (which calculation shall be in form satisfactory to the Agent and which
shall include, among other things, an explanation of the methodology used in
such calculation and a breakdown of the components of such calculation),
(B) stating that the Loan Parties were in compliance with each of the covenants
set forth in Articles VI and VII of this Agreement at all times during such
fiscal period; and (C) stating that, as of the end of each such fiscal period,
no Default or Event of Default exists, or if any Default or Event of Default
does exist, specifying the nature and extent thereof and what action the Loan
Parties propose to take with respect thereto;

(ii) a schedule of the Properties summarizing total revenues, expenses, net
operating income, Adjusted NOI, Annualized Adjusted NOI and occupancy rates as
of the last day of the applicable quarter;

(iii) a Quarterly Stock Repurchase/Joinder Statement, together with (A) a
certification from a Responsible Officer confirming that, as of the date of the
Quarterly Stock Repurchase/Joinder Statement, there exist no Subsidiaries of any
Borrower that, pursuant to the terms of the Loan Documents, should be, but have
not yet been, joined as Loan Parties and (B) copies of all counterparts to the
Guaranty executed by any Person during the immediately preceding fiscal quarter;

(iv) a listing of all Properties Under Development showing the total capital
obligation of the Loan Parties with respect to each such Property Under
Development and funds expended to date in connection with each such Property
Under Development;

(v) a projection of Dispositions for the next fiscal quarter for each
Consolidated Party and each other Subject Party;

(vi) a summary of land purchases by the Consolidated Parties and each other
Subject Party for the prior quarter;

(vii) a summary of all Net Cash Proceeds received by the Loan Parties during
such fiscal quarter, together with a verification of the amount of such Net Cash
Proceeds, in each case in form and detail satisfactory to the Administrative
Agent; and

(viii) a complete list of all Guarantees of the Loan Parties described in
clause (a)(iv) of the definition of the term “Guarantee” set forth in
Section 1.01 hereof and, for each of such obligations, information as to (A) the
amount of leasable space, per square foot rental rate and term applicable to
such obligations, (B) any leases or other revenue sources for which the Loan
Parties receive credit towards such obligations and (C) any cash reserves being
maintained in relation to such obligations and the method of calculation
thereof.

(c) promptly after any request by the Administrative Agent or any Lender, copies
of any detailed audit reports, management letters or recommendations submitted
to the board of directors (or the audit committee of the board of directors) of
the Principal Borrower by independent accountants in connection with the
accounts or books of the Principal Borrower or any Subsidiary of any Borrower,
or any audit of any of them;

(d) promptly after the same are available, copies of each annual report, proxy
or financial statement or other report or communication sent to the stockholders
of the Borrowers, and copies of all

 

55



--------------------------------------------------------------------------------

annual, regular, periodic and special reports and registration statements which
any of the Borrowers may file or be required to file with the SEC under
Section 13 or 15(d) of the Securities Exchange Act of 1934, and not otherwise
required to be delivered to the Administrative Agent pursuant hereto;

(e) promptly, such additional information regarding the business, financial or
corporate affairs of the Principal Borrower or any other Subject Party, or
compliance with the terms of the Loan Documents, as the Administrative Agent or
any Lender may from time to time reasonably request.

Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(d) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Principal Borrower posts such documents, or provides a link thereto on the
Principal Borrower’s website on the Internet at the website address listed on
Schedule 10.02; or (ii) on which such documents are posted on the Principal
Borrower’s behalf on an Internet or intranet website, if any, to which each
Lender and the Administrative Agent have access (whether a commercial,
third-party website or whether sponsored by the Administrative Agent); provided
that: (i) the Borrowers shall deliver paper copies of such documents to the
Administrative Agent or any Lender that requests the Borrowers to deliver such
paper copies until a written request to cease delivering paper copies is given
by the Administrative Agent or such Lender and (ii) the Borrowers shall notify
the Administrative Agent and each Lender (by telecopier or electronic mail) of
the posting of any such documents and provide to the Administrative Agent by
electronic mail electronic versions (i.e., soft copies) of such documents.
Notwithstanding anything contained herein, in every instance the Borrowers shall
be required to provide paper copies of the officer’s certificates required by
Section 6.02(b)(i) to the Administrative Agent. Except for such certificates,
the Administrative Agent shall have no obligation to request the delivery or to
maintain copies of the documents referred to above, and in any event shall have
no responsibility to monitor compliance by the Borrowers with any such request
for delivery, and each Lender shall be solely responsible for requesting
delivery to it or maintaining its copies of such documents.

The Borrowers hereby acknowledge that (a) the Administrative Agent and/or the
Arranger will make available to the Lenders and the L/C Issuer materials and/or
information provided by or on behalf of the Borrowers hereunder (collectively,
“Borrower Materials”) by posting the Borrower Materials on IntraLinks or another
similar electronic system (the “Platform”) and (b) certain of the Lenders may be
“public-side” Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to the Borrower or its securities) (each, a
“Public Lender”). The Borrowers hereby agree that (w) all Borrower Materials
that are to be made available to Public Lenders shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (x) by marking
Borrower Materials “PUBLIC,” the Borrowers shall be deemed to have authorized
the Administrative Agent, the Arranger, the L/C Issuer and the Lenders to treat
such Borrower Materials as not containing any material non-public information
with respect to the Borrowers or their respective securities for purposes of
United States Federal and state securities laws (provided, however, that to the
extent such Borrower Materials constitute Information, they shall be treated as
set forth in Section 10.07); (y) all Borrower Materials marked “PUBLIC” are
permitted to be made available through a portion of the Platform designated
“Public Investor;” and (z) the Administrative Agent and the Arranger shall be
entitled to treat any Borrower Materials that are not marked “PUBLIC” as being
suitable only for posting on a portion of the Platform not designated “Public
Investor.”

6.03 Notices.

Promptly notify the Administrative Agent and each Lender:

(a) of the occurrence of any Default;

(b) of any matter that has resulted or could reasonably be expected to result in
a Material Adverse Effect, including (i) breach or non-performance of, or any
default under, a Contractual Obligation of any Borrower or any Subsidiary of any
of them; (ii) any dispute, litigation, investigation, proceeding or suspension
between any Borrower or any Subsidiary of any of them and any Governmental
Authority; or (iii) the commencement of, or any material development in, any
litigation or proceeding affecting any Borrower or any Subsidiary of any of
them, including pursuant to any applicable Environmental Laws;

 

56



--------------------------------------------------------------------------------

(c) of the occurrence of any ERISA Event;

(d) of any material change in accounting policies or financial reporting
practices by any Borrower or any Subsidiary of any of them;

(e) of the occurrence of any Internal Control Event; and

(f) of any announcement by Moody’s or S&P of any change or possible change in a
Debt Rating.

Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer of the Principal Borrower setting forth details of the
occurrence referred to therein and stating what action the Borrowers have taken
and propose to take with respect thereto. Each notice pursuant to
Section 6.03(a) shall describe with particularity any and all provisions of this
Agreement and any other Loan Document that have been breached.

6.04 Payment of Obligations.

Pay and discharge as the same shall become due and payable, all its obligations
and liabilities, including (a) all tax liabilities, assessments and governmental
charges or levies upon it or its properties or assets, unless the same are being
contested in good faith by appropriate proceedings diligently conducted and
adequate reserves in accordance with GAAP are being maintained by the applicable
Borrower or Subsidiary; (b) all lawful claims which, if unpaid, would by law
become a Lien upon its property; and (c) all Indebtedness, as and when due and
payable, but subject to any subordination provisions contained in any instrument
or agreement evidencing such Indebtedness.

6.05 Preservation of Existence, Etc.

(a) Preserve, renew and maintain in full force and effect its legal existence
and good standing under the Laws of the jurisdiction of its organization except
in a transaction permitted by Section 7.04 or 7.05;

(b) take all reasonable action to maintain all rights, privileges, permits,
licenses and franchises necessary or desirable in the normal conduct of its
business, except to the extent that failure to do so could not reasonably be
expected to have a Material Adverse Effect; and

(c) preserve or renew all of its registered patents, trademarks, trade names and
service marks, the non-preservation of which could reasonably be expected to
have a Material Adverse Effect.

6.06 Maintenance of Properties.

(a) Maintain, preserve and protect all of its material properties and equipment
necessary in the operation of its business in good working order and condition,
ordinary wear and tear excepted;

(b) make all necessary repairs thereto and renewals and replacements thereof
except where the failure to do so could not reasonably be expected to have a
Material Adverse Effect; and

(c) use the standard of care typical in the industry in the operation and
maintenance of its facilities.

6.07 Maintenance of Insurance.

Maintain with financially sound and reputable insurance companies not Affiliates
of any Borrower, insurance with respect to its properties and business against
loss or damage of the kinds customarily insured against by Persons engaged in
the same or similar business, of such types and in such amounts as are
customarily carried under similar circumstances by such other Persons and
providing for not less than thirty (30) days’ prior notice to the Administrative
Agent of termination, lapse or cancellation of such insurance.

 

57



--------------------------------------------------------------------------------

6.08 Compliance with Laws.

Comply in all material respects with the requirements of all Laws (including,
without limitation, all Environmental Laws) and all other orders, writs,
injunctions and decrees applicable to it or to its business or property, except
in such instances in which (a) such requirement of Law or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted; or (b) the failure to comply therewith could not
reasonably be expected to have a Material Adverse Effect.

6.09 Books and Records.

(a) Maintain proper books of record and account, in which full, true and correct
entries in conformity with GAAP consistently applied shall be made of all
financial transactions and matters involving the assets and business of the
Borrower or such Subsidiary, as the case may be; and

(b) maintain such books of record and account in material conformity with all
applicable requirements of any Governmental Authority having regulatory
jurisdiction over such Borrower or such Subsidiary, as the case may be.

6.10 Inspection Rights.

Permit representatives appointed by the Administrative Agent, including, without
limitation, independent accountants, agents, attorneys, and appraisers to visit
and inspect any of its Properties, to examine its corporate, financial and
operating records, and make copies thereof or abstracts therefrom, and to
discuss its affairs, finances and accounts with its directors, officers, and
independent public accountants, all at the expense of the Borrowers and at such
reasonable times during normal business hours and as often as may be reasonably
desired, upon reasonable advance notice to the Borrowers in a manner that will
not unreasonably interfere with such Person’s business operations; provided,
however, that when an Event of Default exists the Administrative Agent or any
Lender (or any of their respective representatives or independent contractors)
may do any of the foregoing at the expense of the Borrowers at any time during
normal business hours and without advance notice.

6.11 Use of Proceeds.

Use the proceeds of the Credit Extensions solely for the following purposes:
(a) to repay amounts owing under (i) the Borrowers’ existing revolving credit
facility agented by Bank of America and (ii) the Borrowers’ existing term loan
facility agented by Wells Fargo Bank; (b) to finance the acquisition of real
properties; (c) to finance the acquisition of Persons whose primary business is
the ownership, leasing and management of real properties; (d) to finance the
development of improvements to real properties owned by the Borrowers; and
(e) for working capital and other general corporate purposes; each as further
limited pursuant to the terms hereof or of the other Loan Documents.

6.12 Additional Guarantors; Release of Guarantors.

(a) If any Person (other than a Non-Guarantor Subsidiary) becomes a Subsidiary
of any Loan Party or upon the formation of any Preferred Stock Subsidiary or if
at any time any Non-Guarantor Subsidiary qualifying as such as a result of
clauses (a), (b) or (c) of the definition thereof could become a Loan Party
without violating the terms of any material contract, agreement or document to
which it is a party, the Principal Borrower shall (i) if such Person is a
Domestic Subsidiary of a Loan Party or a Preferred Stock Subsidiary, cause such
Person become a Guarantor by executing and delivering to the Administrative
Agent a counterpart of the Guaranty or such other document as the Administrative
Agent shall deem appropriate for such purpose, (ii) provide the Administrative
Agent with notice thereof on a quarterly basis by delivering a Quarterly Stock
Repurchase/Joinder Statement and other documentation as required in
Section 6.2(b)(iii), and (iii) cause such Person to deliver to the
Administrative Agent documents of the types referred to in clauses (iii) and
(iv) of Section 4.01(a), all in form, content and scope reasonably satisfactory
to the Administrative Agent; provided, that to the extent such Person holds
(whether upon delivery of the items required above or at any time after the
delivery of the items required above) assets with a fair market value in excess
of $5,000,000 or to the extent requested by Administrative Agent, the Borrowers
shall cause to be delivered to the Administrative Agent favorable opinions of
counsel to such Person (which shall cover, among

 

58



--------------------------------------------------------------------------------

other things, the legality, validity, binding effect and enforceability of the
documentation referred to in this clause (a)). If a Non-Guarantor Subsidiary
executes and delivers the Guaranty it shall no longer be deemed a Non-Guarantor
Subsidiary under this Credit Agreement.

(b) Notwithstanding any other provisions of this Agreement to the contrary, to
the extent a Guarantor anticipates becoming or intends to become a Non-Guarantor
Subsidiary pursuant to any of clauses (b), (c) or (d) of the definition thereof,
the Principal Borrower may request a release of such Guarantor as a Guarantor
hereunder in accordance with the following:

(i) the Principal Borrower shall deliver to the Administrative Agent, not less
than ten (10) days and not more than thirty (30) days prior to the anticipated
or intended conversion of a Guarantor into a Non-Guarantor Subsidiary, a written
request for release of the applicable Guarantor and a pro forma compliance
certificate of the chief financial officer of the Principal Borrower in form and
substance acceptable to the Administrative Agent, (A) demonstrating that upon
such release the Loan Parties will on a pro forma basis continue to comply with
(1) the financial covenants contained in Section 7.11 and (2) the financial
covenants contained in each of the indentures or other agreements relating to
any publicly issued debt securities of any Consolidated Party, in each case by a
reasonably detailed calculation thereof (which calculation shall be in form
reasonably satisfactory to the Administrative Agent and which shall include,
among other things, an explanation of the methodology used in such calculation
and a breakdown of the components of such calculation), (B) stating that the
Loan Parties will be in compliance with each of the covenants set forth in
Articles VI and VII of the Agreement at all times following such release,
(C) stating that, following such release, no Default or Event of Default will
exist under the Agreement or any of the other Loan Documents, or if any Default
or Event of Default will exist, specifying the nature and extent thereof and
what action the Loan Parties propose to take with respect thereto, and
(D) attaching, pursuant to Section 5.13 of the Agreement, an updated version of
Schedule 5.13 to the Agreement;

(ii) the Administrative Agent shall have reviewed and approved (in writing) the
request for release and pro forma compliance certificate delivered pursuant to
subclause (i) above; provided, that the failure of the Administrative Agent to
respond to such a request within ten (10) days of its receipt thereof shall
constitute the Administrative Agent’s approval thereof; provided, that any
approval of the Administrative Agent provided pursuant to this subclause
(ii) shall lapse and be null and void thirty (30) days following the granting
thereof if the applicable Guarantor has not, on or prior to the completion of
such period, met the criteria for qualification as a Non-Guarantor Subsidiary
(as evidenced by the delivery by the Principal Borrower of a notice and
certification in accordance with subclause (iii) below); and

(iii) the Principal Borrower shall, concurrently with or promptly following the
applicable Guarantor’s satisfaction of the criteria for qualification as a
Non-Guarantor Subsidiary deliver to the Administrative Agent a notice and
certification of such qualification.

Notwithstanding any language to the contrary above, so long as the chief
financial officer of the Principal Borrower has certified in a compliance
certificate (and the Administrative Agent has no evidence or information which
brings into reasonable doubt the veracity of such certifications) that: (A) upon
such release the Loan Parties (1) will on a pro forma basis continue to comply
with the financial covenants contained in Section 7.11 hereof, and the financial
covenants contained in each of the indentures or other agreements relating to
any publicly issued debt securities of any Consolidated Party, and (2) will be
in compliance with each of the covenants set forth in Articles VI and VII of the
Agreement at all times following such release, (B) following such release, no
Default or Event of Default will exist under the Credit Agreement or any of the
other Loan Documents, or if any Default or Event of Default will exist, the
nature and extent thereof and what action the Loan Parties propose to take with
respect thereto will be specified, and (C) attached pursuant to Section 5.13 of
the Agreement, is an updated version of Schedule 5.13 to the Agreement, the
request for release shall be approved and issued by the Administrative Agent
within the 10-day time period specified in subsection (b)(ii).

Upon satisfaction of each of the above-noted conditions, a Guarantor shall be
deemed released from its obligations hereunder and under each of the Loan
Documents.

 

59



--------------------------------------------------------------------------------

6.13 Non-Guarantor Subsidiary Cash Flows.

Each Loan Party shall, to the extent it exercises sufficient control over the
activities of the applicable Non-Guarantor Subsidiary(ies), cause all NGS Excess
Cash Flow of each Non-Guarantor Subsidiary to be transferred to a Loan Party as
promptly as possible but at least once a month.

6.14 REIT Status.

Take all action necessary to maintain Highwoods Properties’ status as a REIT.

6.15 Environmental Matters.

(a) Reimburse the Administrative Agent and Lenders for and hereby hold the
Administrative Agent and Lenders harmless from all fines or penalties made or
levied against the Administrative Agent or any of the Lenders by any
Governmental Authority as a result of or in connection with (i) the use of
Hazardous Materials at the Properties, (ii) the use of Hazardous Materials at
the facilities thereon, or (iii) the use, generation, storage, transportation,
discharge, release or handling of any Hazardous Materials at the Properties, or
as a result of any release of any Hazardous Materials onto the ground or into
the water or air from or upon the Properties at any time. The Loan Parties also
agree that they will reimburse the Administrative Agent and Lenders for and
indemnify and hold the Administrative Agent and Lenders harmless from any and
all costs, expenses (including reasonably attorneys’ fees actually incurred) and
for all civil claims, judgments or penalties incurred entered, assessed, or
levied against the Administrative Agent or any of the Lenders as a result of any
of the Loan Parties’ use of Hazardous Materials at the Properties or as a result
of any release of any Hazardous Materials on the ground or into the water or air
by any of the Loan Parties from or upon the Properties. Such reimbursement or
indemnification shall include but not be limited to any and all judgments or
penalties to recover the costs of cleanup of any such release by any of the Loan
Parties from or upon Properties and all reasonable expenses incurred by the
Administrative Agent or any of the Lenders as a result of such a civil action,
including but not limited to reasonable attorneys’ fees. The Loan Parties’
obligations under this section shall survive the repayment of the Loans and be
in supplement of any and all other reimbursement or indemnity obligations of the
Borrowers set forth herein.

(b) If the Administrative Agent requests in writing and if (i) the applicable
Borrower or Subsidiary does not have environmental insurance with respect to any
property owned, leased or operated by a Subject Party or (ii) the Administrative
Agent has reason to believe that there exist Hazardous Materials on any property
owned, leased or operated by a Subject Party which materially affect the value
of such property and with respect to which the Borrowers have not furnished a
report within the immediately previous twelve (12) month period, furnish or
cause to be furnished to the Administrative Agent, at the Borrowers’ expense, a
report of an environmental assessment of reasonable scope, form and depth,
including, where appropriate, invasive soil or groundwater sampling, by a
consultant reasonably acceptable to the Administrative Agent as to the nature
and extent of the presence of any Hazardous Materials on any such property and
as to the compliance by the applicable Subject Party(ies) with Environmental
Laws; provided that if there exists a continuing Default or Event of Default as
of the date of the Administrative Agent’s written request for an environmental
report pursuant to the terms hereof, the Borrowers shall provide such report
regardless of whether either of the conditions set forth in subsections (i) and
(ii) above have been satisfied. If the Borrowers fail to deliver such an
environmental report within seventy-five (75) days after receipt of such written
request then the Administrative Agent may arrange for same, and the parties
hereto hereby grant to the Administrative Agent and their representatives or
shall attempt in good faith to cause the applicable Subject Party(ies) to so
grant access to the Properties and a license of a scope reasonably necessary to
undertake such an assessment (including, where appropriate, invasive soil or
groundwater sampling).

(c) Conduct and complete (or use good faith efforts to cause to be conducted and
completed) all investigations, studies, sampling, and testing and all remedial,
removal, and other actions necessary to address all Hazardous Materials on,
from, or affecting any Property to the extent necessary to be in compliance with
all Environmental Laws and all other applicable federal, state, and local laws,
regulations, rules and policies and with the orders and directives of all
Governmental Authorities exercising jurisdiction over such real property to the
extent any failure could reasonably be expected to have a Material Adverse
Effect.

(d) Provide upon such Person’s receipt thereof all insurance certificate(s)
evidencing the environmental insurance held by any Person with respect to any of
the Properties.

 

60



--------------------------------------------------------------------------------

ARTICLE VII

NEGATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, the Borrowers shall not, nor shall they permit any of
their respective Subsidiaries to, directly or indirectly:

7.01 Liens.

Contract, create, incur, assume or permit to exist any Lien with respect to any
of its other property, assets or revenues or the property, assets or revenues of
any other Person, whether now owned or hereafter acquired, if the Indebtedness
underlying such Lien would cause the Borrowers to be in violation of
Section 7.11(c) hereof.

7.02 Intentionally Omitted.

7.03 Intentionally Omitted.

7.04 Fundamental Changes.

Merge, dissolve, liquidate, consolidate with or into another Person, or Dispose
of (whether in one transaction or in a series of transactions) all or
substantially all of its assets (whether now owned or hereafter acquired) to or
in favor of any Person, except that, so long as no Default exists or would
result therefrom:

(a) any Borrower may merge with any other Borrower or may Dispose of all or
substantially all of its assets to any other Borrower;

(b) any Subsidiary may merge with (i) a Borrower, provided that such Borrower
shall be the continuing or surviving Person, or (ii) any one or more other
Subsidiaries, provided that when any Guarantor is merging with another
Subsidiary, the Guarantor shall be the continuing or surviving Person;

(c) any Subsidiary may Dispose of all or substantially all of its assets (upon
voluntary liquidation or otherwise) to the Borrower or to another Subsidiary;
provided that if the transferor in such a transaction is a Guarantor, then the
transferee must either be the Borrower or a Guarantor;

(d) any of the Borrowers (other than the Principal Borrower and Highwoods Realty
Limited Partnership) or Guarantors may be merged into or consolidated with any
other Borrower or Guarantor so long as the surviving entity is a Borrower or
Guarantor; and

(e) all or substantially all of the assets or all of the Equity Interests of a
Subsidiary may be Disposed of to the extent such Disposition is permitted
pursuant to Section 7.05.

7.05 Dispositions.

Make any Disposition or enter into any agreement to make any Disposition,
except:

(a) Dispositions of obsolete or worn out property, whether now owned or
hereafter acquired, in the ordinary course of business;

(b) Dispositions of inventory in the ordinary course of business;

(c) Dispositions of equipment or real property to the extent that (i) such
property is exchanged for credit against the purchase price of similar
replacement property or (ii) the proceeds of such Disposition are reasonably
promptly applied to the purchase price of such replacement property;

 

61



--------------------------------------------------------------------------------

(d) Dispositions of property by any Subsidiary to the Borrowers or to any
wholly-owned Subsidiary thereof; provided that if the transferor of such
property is a Guarantor, the transferee thereof must either be a Borrower or a
Guarantor;

(e) Dispositions permitted by Section 7.04(a) – (d);

(f) Dispositions by the Borrowers and their Subsidiaries of any property
(whether in one transaction or in several related transactions), the aggregate
fair market value of which is less than $30,000,000; and

(g) Dispositions in which the fair market value of the assets subject to such
Disposition exceeds $30,000,000, if and to the extent the Principal Borrower
shall have delivered to the Administrative Agent at least two (2) Business Days
prior to such Disposition a Pro Forma Compliance Certificate demonstrating that,
upon giving effect to such Disposition, on a pro forma basis, the Borrowers
shall be in compliance with all of the covenants contained in Section 7.11;

provided, however, that any Disposition pursuant to clauses (a) through
(g) above shall be for fair market value.

7.06 Intentionally Omitted.

7.07 Change in Nature of Business.

Engage in any material line of business substantially different from those lines
of business conducted by the Borrowers and their Subsidiaries on the date hereof
or any business substantially related or incidental thereto.

7.08 Transactions with Affiliates.

Except as otherwise contemplated or permitted pursuant to Section 7.04, enter
into any transaction of any kind with any Affiliate of any Borrower, whether or
not in the ordinary course of business, other than on fair and reasonable terms
substantially as favorable to such Borrower or such Subsidiary as would be
obtainable by such Borrower or such Subsidiary at the time in a comparable arm’s
length transaction with a Person other than an Affiliate.

7.09 Burdensome Agreements.

Enter into any Contractual Obligation (other than this Agreement or any other
Loan Document) that (a) limits the ability (i) of any Subsidiary to make
Restricted Payments to any Borrower or any Guarantor or to otherwise transfer
property to any Borrower or any Guarantor, (ii) of any Subsidiary to Guarantee
the Indebtedness of the Borrowers or (iii) of any Borrower or any Subsidiary to
create, incur, assume or suffer to exist Liens on property of such Person;
provided, however, that this clause (iii) shall not prohibit any Negative Pledge
incurred or provided in favor of any holder of Indebtedness permitted hereunder
solely to the extent any such Negative Pledge relates to the property financed
by or the subject of such Indebtedness; or (b) requires the grant of a Lien to
secure an obligation of such Person if a Lien is granted to secure another
obligation of such Person; provided, that this Section 7.09 shall not be deemed
to restrict the ability of any Non-Guarantor Subsidiary from entering into
Contractual Obligations of any type related to secured financing transactions.

7.10 Use of Proceeds.

Use the proceeds of any Credit Extension, whether directly or indirectly, and
whether immediately, incidentally or ultimately, to purchase or carry margin
stock (within the meaning of Regulation U of the FRB) or to extend credit to
others for the purpose of purchasing or carrying margin stock or to refund
indebtedness originally incurred for such purpose.

7.11 Financial Covenants.

(a) Permit, at any time during the term hereof, the TL/TA Ratio to be greater
than 0.60x.

 

62



--------------------------------------------------------------------------------

(b) Permit, at any time during the term hereof, the ratio of Unencumbered Asset
Value to Unsecured Debt to be less than 1.67x.

(c) Permit, at any time during the term hereof, the ratio of Secured Debt to
Total Asset Value to be greater than 0.35x.

(d) Permit, at any time during the term hereof, Adjusted EBITDA for the
immediately preceding twelve (12) months to Fixed Charges for such period to be
less than 1.50x, provided, that during the period commencing on the Closing Date
and ending as of the date twelve (12) calendar months following the Closing
Date, Adjusted EBITDA for the immediately preceding twelve (12) months to Fixed
Charges for such period shall not be less than 1.45x.

(e) Permit, at any time during the term hereof, the ratio of Annualized Adjusted
NOI from Unencumbered Assets (to the extent such Unencumbered Assets are Income
Producing Properties or Highwoods Preserve I and V) to Interest Expense with
respect to Unsecured Debt for the immediately preceding 12 months, to be less
than 2.00x.

(f) Permit, at any time during the term hereof, Tangible Net Worth to be less
than 85% of actual Tangible Net Worth as of March 31, 2006, plus 85% of Net Cash
Proceeds of any Equity Issuance occurring after the Closing Date (except to the
extent such Net Cash Proceeds are used to cash out or otherwise retire
pre-existing Equity Interests of one or more of the Borrowers within a calendar
year of the receipt of such proceeds).

(g) Permit, at any time during the term hereof:

(i) the ratio of (A) the Value of all Non-Income Producing Properties to
(B) Total Asset Value to be greater than twenty-five percent (25.0%); or

(ii) the ratio of (A) the Value of Income Producing Properties other than
(1) “for lease” office and industrial properties and (2) the CC Plaza Project to
(B) Total Asset Value to be greater than fifteen percent (15.0%).

(h) Permit Restricted Payments, for any twelve (12) month period, to exceed an
amount equal to (i) ninety-five percent (95.0%) multiplied by (ii) FFO for such
period; provided, that the Principal Borrower shall, in addition to the
Restricted Payments permitted above, be permitted to make Restricted Payments
(A) in any amount for the purpose of repurchasing or otherwise redeeming shares
of its outstanding capital stock to the extent such Restricted Payments are made
from the proceeds of an Equity Issuance within one year of the receipt of such
proceeds, and (B) in an aggregate amount equal to not more than $150,000,000
during the term hereof for the purpose of repurchasing or otherwise redeeming
shares of its outstanding Equity Interests to the extent the funds for such
repurchases/redemptions arise from asset sales proceeds derived from sales
completed on or following January 1, 2006.

(i) Permit, at any time, the Total Asset Value attributable to assets held by
parties that are not Consolidated Parties to exceed twenty percent (20.0%) of
Total Asset Value.

7.12 Organizational Documents; Ownership of Subsidiaries.

(a) Permit any Loan Party to (i) amend, modify, waive or change its Organization
Documents in a manner materially adverse to the Lenders or in a manner that
permits any Person to, at any time, own more than twenty-five percent (25.0%) of
the voting equity securities of the Principal Borrower, or (b) create, acquire
or permit to exist or permit or cause any of their Subsidiaries to create,
acquire or permit to exist, any Foreign Subsidiaries.

(b) Notwithstanding any other provisions of this Agreement to the contrary,
permit any Consolidated Party other than Highwoods Properties, Highwoods Realty
or any Preferred Stock Subsidiary to issue any shares of preferred Equity
Interests to any Person other than a Loan Party. Furthermore, Highwoods Realty
and Highwoods Properties shall at all times maintain ownership, directly or
indirectly, all of the Equity Interests of AP Southeast Portfolio Partners,
L.P., a Delaware limited partnership, AP-GP Southeast Portfolio Partners, L.P.,
a Delaware limited

 

63



--------------------------------------------------------------------------------

partnership and Highwoods Realty GP Corp., a Delaware corporation, except to the
extent any such entity is merged with a Borrower or Guarantor in accordance with
the provisions of Section 7.04 hereof.

7.13 Non-Guarantor Subsidiary Restrictions.

Notwithstanding any other provision of this Agreement, the Loan Parties shall
prohibit any Non-Guarantor Subsidiary from incurring any Indebtedness that is
recourse to any Loan Party.

7.14 Negative Pledges.

Enter into, assume or become subject to any Negative Pledge or any other
agreement prohibiting or otherwise restricting the creation or assumption of any
Lien upon its properties or assets, whether now owned or hereafter acquired, or
requiring the grant of any security for such obligation if security is given for
some other obligation except pursuant to any document or instrument governing
Indebtedness that does not result in any violation of the covenants set forth in
Section 7.11 hereof and is not otherwise prohibited by this Agreement or any
other Loan Document, provided that any such restriction contained therein
relates only to the properties or assets constructed or acquired in connection
with such Indebtedness.

7.15 Sale Leasebacks.

Except as could not reasonably be expected to have a Material Adverse Effect,
directly or indirectly, become or remain liable as lessee or as guarantor or
other surety with respect to any lease, whether an operating lease or a capital
lease, of any property (whether real or personal or mixed), whether now owned or
hereafter acquired, (a) which such Person has sold or transferred or is to sell
or transfer to a Person which is not a Consolidated Party or (b) which such
Person intends to use for substantially the same purpose as any other property
which has been sold or is to be sold or transferred by such Person to another
Person which is not a Consolidated Party in connection with such lease.

7.16 Prepayments of Indebtedness, etc..

(a) If any Default or Event of Default has occurred and is continuing or would
be directly or indirectly caused as a result thereof, after the issuance
thereof, amend or modify (or permit the amendment or modification of) any of the
terms of any Indebtedness of such Person if such amendment or modification would
add or change any terms in a manner adverse to the issuer of such Indebtedness,
or shorten the final maturity or average life to maturity or require any payment
to be made sooner than originally scheduled or increase the interest rate
applicable thereto or change any subordination provision thereof; or

(b) if any Default or Event of Default has occurred and is continuing or would
be directly or indirectly caused as a result thereof, make (or give any notice
with respect thereto) any voluntary or optional payment or prepayment or
redemption or acquisition for value of (including without limitation, by way of
depositing money or securities with the trustee with respect thereto before due
for the purpose of paying when due), refund, refinance or exchange of any other
Indebtedness.

7.17 Anti-Terrorism Laws; FCPA.

(a) Be an “enemy” or an “ally of the enemy” within the meaning of Section 2 of
the Trading with the Enemy Act of the United States of America (50 U.S.C. App.
§§ 1 et seq.), as amended. Neither any Loan Party nor any or its Subsidiaries is
in violation of (i) the Trading with the Enemy Act, as amended, (ii) any of the
foreign assets control regulations of the United States Treasury Department (31
CFR, Subtitle B, Chapter V, as amended) or any enabling legislation or executive
order relating thereto or (iii) the Act (as defined in Section 10.17); or

(b) fail to be in compliance with the Foreign Corrupt Practices Act, 15 U.S.C.
§§ 78dd-1, et seq., and any foreign counterpart thereto.

 

64



--------------------------------------------------------------------------------

ARTICLE VIII

EVENTS OF DEFAULT AND REMEDIES

8.01 Events of Default.

Any of the following shall constitute an Event of Default:

(a) Non-Payment. Any Borrower or any other Loan Party fails to pay (i) when and
as required to be paid herein, any amount of principal of any Loan or any L/C
Obligation, or (ii) within three (3) days after the same becomes due, any
interest on any Loan or on any L/C Obligation, or any fee due hereunder, or
(iii) within five (5) days after the same becomes due, any other amount payable
hereunder or under any other Loan Document; or

(b) Specific Covenants. The Borrowers fail to perform or observe any term,
covenant or agreement contained in any of Section 6.01, 6.02, 6.03, 6.05, 6.07,
6.10, 6.11 or 6.12 or Article VII or the Guaranty given by any Guarantor or any
provision thereof shall cease to be in full force and effect (other than as a
result of a release of the applicable Guarantor in accordance with the terms and
conditions hereof), or any Guarantor or any Person acting by or on behalf of
such Guarantor shall deny or disaffirm such Guarantor’s obligations under such
guaranty, or any Guarantor shall default in the due performance or observance of
any term, covenant or agreement on its part to be performed or observed pursuant
to any Guaranty; provided, however, that if the Borrowers default in performance
or observance of any financial covenant set forth in Section 7.11 hereof solely
as a result of an adjustment of the Capitalization Rate by the Lenders in
accordance with the terms of the definition of such term (and for no other
reason), such resultant violation of such financial covenants shall not
constitute an Event of Default hereunder to the extent the Borrowers cure such
violations within a period of one hundred twenty (120) days following such
adjustment; or

(c) Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in subsection (a) or (b) above) contained
in herein on its part to be performed or observed and such failure continues for
thirty (30) days or fails to perform or observe any other covenant or agreement
in any other Loan Document within the grace or cure period provided for therein
(or, if no such grace or cure period is specified, within thirty (30) days of
the occurrence of such failure); or

(d) Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of the Borrowers or any
other Loan Party herein, in any other Loan Document, or in any document
delivered in connection herewith or therewith shall be incorrect or misleading
when made or deemed made; or

(e) Cross-Default.

(i) The Borrowers or any Subsidiary of any of them: (A) fails to make any
payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Indebtedness or Guarantee
(other than Indebtedness hereunder and Indebtedness under Swap Contracts) having
an aggregate principal amount (including undrawn committed or available amounts
and including amounts owing to all creditors under any combined or syndicated
credit arrangement) of more than the Threshold Amount, or (B) fails to observe
or perform any other agreement or condition relating to any Indebtedness or
Guarantee having an aggregate principal amount (including undrawn committed or
available amounts and including amounts owing to all creditors under any
combined or syndicated credit arrangement) of more than the Threshold Amount or
contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event occurs, the effect of which default or other event
is to cause, or to permit the holder or holders of such Indebtedness or the
beneficiary or beneficiaries of such Guarantee (or a trustee or agent on behalf
of such holder or holders or beneficiary or beneficiaries) to cause, with the
giving of notice if required, such Indebtedness to be demanded or to become due
or to be repurchased, prepaid, defeased or redeemed (automatically or
otherwise), or an offer to repurchase, prepay, defease or redeem such
Indebtedness to be made, prior to its stated maturity, or such Guarantee to
become payable or cash collateral in respect thereof to be demanded; or

 

65



--------------------------------------------------------------------------------

(ii) there occurs under any Swap Contract an Early Termination Date (as defined
in such Swap Contract) resulting from (A) any event of default under such Swap
Contract as to which any Borrower or any Subsidiary of any of them is the
Defaulting Party (as defined in such Swap Contract) or (B) any Termination Event
(as so defined) under such Swap Contract as to which any Borrower or any
Subsidiary of any of them is an Affected Party (as so defined) and, in either
event, the Swap Termination Value owed by the Borrower or such Subsidiary as a
result thereof is greater than the Threshold Amount; or

(f) Insolvency Proceedings, Etc. Any Loan Party or any of their Subsidiaries
institutes or consents to the institution of any proceeding under any Debtor
Relief Law, or makes an assignment for the benefit of creditors; or applies for
or consents to the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer for it or for all or any material
part of its property; or any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer is appointed without the
application or consent of such Person and the appointment continues undischarged
or unstayed for 60 calendar days; or any proceeding under any Debtor Relief Law
relating to any such Person or to all or any material part of its property is
instituted without the consent of such Person and continues undismissed or
unstayed for sixty (60) calendar days, or an order for relief is entered in any
such proceeding; or

(g) Inability to Pay Debts; Attachment. (i) Any Borrower or any Subsidiary or
any of them becomes unable or admits in writing its inability or fails generally
to pay its debts as they become due, or (ii) any writ or warrant of attachment
or execution or similar process is issued or levied against all or any material
part of the property of any such Person and is not released, vacated or fully
bonded within thirty (30) days after its issue or levy; or

(h) Judgments. There is entered against any Borrower or any Subsidiary of any of
them (i) a final judgment or order for the payment of money in an aggregate
amount exceeding the Threshold Amount (to the extent not covered by independent
third-party insurance as to which the insurer does not dispute coverage), or
(ii) any one or more non-monetary final judgments that have, or could reasonably
be expected to have, individually or in the aggregate, a Material Adverse Effect
and, in either case, (A) enforcement proceedings are commenced by any creditor
upon such judgment or order, or (B) there is a period of thirty (30) consecutive
days during which a stay of enforcement of such judgment, by reason of a pending
appeal or otherwise, is not in effect; or

(i) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of the Borrower under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of the Threshold
Amount, or (ii) the Borrower or any ERISA Affiliate fails to pay when due, after
the expiration of any applicable grace period, any installment payment with
respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan in an aggregate amount in excess of the Threshold Amount; or

(j) Invalidity of Loan Documents. Any material provision of any Loan Document,
at any time after its execution and delivery and for any reason other than as
expressly permitted hereunder or thereunder or satisfaction in full of all the
Obligations, ceases to be in full force and effect; or any Loan Party or any
other Person contests in any manner the validity or enforceability of any
provision of any Loan Document; or any Loan Party denies that it has any or
further liability or obligation under any Loan Document, or purports to revoke,
terminate or rescind any provision of any Loan Document; or

(k) Change of Control. There occurs any Change of Control.

8.02 Remedies Upon Event of Default.

If any Event of Default occurs and is continuing, the Administrative Agent
shall, at the request of, or may, with the consent of, the Required Lenders,
take any or all of the following actions:

(a) declare the commitment of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;

 

66



--------------------------------------------------------------------------------

(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrower;

(c) require that the Borrowers Cash Collateralize the L/C Obligations (in an
amount equal to the then Outstanding Amount thereof); and

(d) exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents;

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to any Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrowers to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.

8.03 Application of Funds.

After the exercise of remedies provided for in Section 8.02 (or after the Loans
have automatically become immediately due and payable and the L/C Obligations
have automatically been required to be Cash Collateralized as set forth in the
proviso to Section 8.02), any amounts received on account of the Obligations
shall be applied by the Administrative Agent in the following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuer (including fees, charges
and disbursements of counsel to the respective Lenders and the L/C Issuer
(including fees and time charges for attorneys who may be employees of any
Lender or the L/C Issuer, but expressly excluding any amounts due in connection
with any Swap Contracts that constitute a portion of the Obligations) and
amounts payable under Article III), ratably among them in proportion to the
respective amounts described in this clause Second payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans, L/C Borrowings and other
Obligations (other than Obligations related to Swap Contracts), ratably among
the Lenders and the L/C Issuer in proportion to the respective amounts described
in this clause Third payable to them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings, ratably among the Lenders and the L/C
Issuer in proportion to the respective amounts described in this clause Fourth
held by them;

Fifth, to the Administrative Agent for the account of the L/C Issuer, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit;

Sixth, to any counterparties under any Swap Contracts constituting a portion of
the Obligations, any amounts due and owing by any Loan Party or any Subsidiary
thereof under such Swap Contracts ratably among such

 

67



--------------------------------------------------------------------------------

counterparties in proportion to the net obligations due and owing by any Loan
Party or any Subsidiary thereof under such Swap Contracts; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.

Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fifth above shall be
applied to satisfy drawings under such Letters of Credit as they occur. If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above.

ARTICLE IX

ADMINISTRATIVE AGENT

9.01 Appointment and Authority.

Each of the Lenders and the L/C Issuer hereby irrevocably appoints Bank of
America to act on its behalf as the Administrative Agent hereunder and under the
other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. The provisions of this
Article are solely for the benefit of the Administrative Agent, the Lenders and
the L/C Issuer, and neither the Borrowers nor any other Loan Party shall have
rights as a third party beneficiary of any of such provisions.

9.02 Rights as a Lender.

The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity. Such Person and its Affiliates may
accept deposits from, lend money to, act as the financial advisor or in any
other advisory capacity for and generally engage in any kind of business with
any Borrower or any Subsidiary or Affiliate of any of them as if such Person
were not the Administrative Agent hereunder and without any duty to account
therefor to the Lenders.

9.03 Exculpatory Provisions.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents. Without limiting the
generality of the foregoing, the Administrative Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law; and

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to any Borrower or any Subsidiary or
Affiliate of any of them that is communicated to or obtained by the Person
serving as the Administrative Agent or any of its Affiliates in any capacity.

 

68



--------------------------------------------------------------------------------

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct. The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Borrowers, a
Lender or the L/C Issuer.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

9.04 Reliance by Administrative Agent.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) reasonably
believed by it to be genuine and to have been signed, sent or otherwise
authenticated by the proper Person. The Administrative Agent also may rely upon
any statement made to it orally or by telephone and reasonably believed by it to
have been made by the proper Person, and shall not incur any liability for
relying thereon. In determining compliance with any condition hereunder to the
making of a Loan, or the issuance of a Letter of Credit, that by its terms must
be fulfilled to the satisfaction of a Lender or the L/C Issuer, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or the L/C Issuer unless the Administrative Agent shall have received
notice to the contrary from such Lender or the L/C Issuer prior to the making of
such Loan or the issuance of such Letter of Credit. The Administrative Agent may
consult with legal counsel (who may be counsel for the Borrowers), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

9.05 Delegation of Duties.

The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent. The Administrative
Agent and any such sub-agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Article shall apply to any such sub-agent and to
the Related Parties of the Administrative Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as
Administrative Agent.

9.06 Resignation of Administrative Agent.

The Administrative Agent may at any time give notice of its resignation to the
Lenders, the L/C Issuer and the Borrowers. Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, in consultation with the
Principal Borrower, to appoint a successor, which shall be a bank with an office
in the United States, or an Affiliate of any such bank with an office in the
United States. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within thirty (30) days after
the retiring Administrative Agent gives notice of its resignation, then the
retiring Administrative Agent may on behalf of the Lenders and the L/C Issuer,
appoint a successor Administrative Agent meeting the qualifications set forth
above; provided that if the Administrative Agent shall notify the Borrowers and
the Lenders that no qualifying Person has accepted such appointment, then such
resignation shall nonetheless become effective in accordance with such notice
and (1) the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder and under the other Loan Documents (except that in the
case of any collateral security held by the Administrative Agent on behalf

 

69



--------------------------------------------------------------------------------

of the Lenders or the L/C Issuer under any of the Loan Documents, the retiring
Administrative Agent shall continue to hold such collateral security until such
time as a successor Administrative Agent is appointed) and (2) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and the L/C
Issuer directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this Section. Upon the acceptance
of a successor’s appointment as Administrative Agent hereunder, such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring (or retired) Administrative Agent, and the retiring
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section). The fees payable by the Borrowers to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrowers and such successor.

In addition to the foregoing, the Required Lenders may remove the Administrative
Agent from its capacity as administrative agent in the event of the
Administrative Agent’s willful misconduct or gross negligence. Such removal
shall be effective upon appointment and acceptance of a successor Administrative
Agent selected by the Required Lenders. Any successor Administrative Agent must
satisfy the conditions set forth in this Section 9.06 (including, without
limitation, the consultation with, and approval from, the Borrower, to the
extent required under this Section 9.06). Upon the acceptance of any appointment
as Administrative Agent hereunder by a successor Administrative Agent, such
successor Administrative Agent shall thereupon succeed to and become vested with
all rights, powers, privileges and duties of the removed Administrative Agent,
and the removed Administrative Agent shall be discharged from all further duties
and obligations as Administrative Agent under this Agreement and the Loan
Documents, provided that the Administrative Agent shall remain liable to the
extent provided in the Loan Documents for its actions and omissions occurring
prior to such removal. The Commitment of the Lender which is acting as
Administrative Agent shall not be taken into account in the calculation of
Required Lenders for the purposes of removing Administrative Agent in the event
of the Administrative Agent’s willful misconduct or gross negligence.

Any resignation by, or removal of, Bank of America as Administrative Agent
pursuant to this Section shall also constitute its resignation or removal, as
applicable, as L/C Issuer and Swing Line Lender. Upon the acceptance of a
successor’s appointment as Administrative Agent hereunder, (a) such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring or removed L/C Issuer and Swing Line Lender, (b) the
retiring or removed L/C Issuer and Swing Line Lender shall be discharged from
all of their respective duties and obligations hereunder or under the other Loan
Documents, and (c) the successor L/C Issuer shall issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession or make other arrangement satisfactory to the retiring or removed L/C
Issuer to effectively assume, at the time of such succession, the obligations of
the retiring or removed L/C Issuer with respect to such Letters of Credit.

After the retiring or removed Administrative Agent’s, L/C Issuer’s and/or Swing
Line Lender’s resignation hereunder and under the other Loan Documents, the
provisions of this Article IX and Section 10.04 shall continue in effect for the
benefit of such retiring or removed Administrative Agent, L/C Issuer and/or
Swing Line Lender, their sub agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while the
retiring or removed Administrative Agent, L/C Issuer and/or Swing Line Lender
were acting as Administrative Agent, L/C Issuer and/or Swing Line Lender,
respectively.

9.07 Non-Reliance on Administrative Agent and Other Lenders.

Each Lender and the L/C Issuer acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and the L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

 

70



--------------------------------------------------------------------------------

9.08 No Other Duties, Etc.

Anything herein to the contrary notwithstanding, none of the Bookrunners,
Arrangers or other titles as necessary listed on the cover page hereof shall
have any powers, duties or responsibilities under this Agreement or any of the
other Loan Documents, except in its capacity, as applicable, as the
Administrative Agent, a Lender or the L/C Issuer hereunder.

9.09 Administrative Agent May File Proofs of Claim.

In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or L/C Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrowers) shall be entitled and empowered, by intervention in such
proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuer and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuer and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuer and the Administrative Agent
under Sections 2.03(i) and (j), 2.09 and 10.04) allowed in such judicial
proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the L/C Issuer, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.09
and 10.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or to authorize the
Administrative Agent to vote in respect of the claim of any Lender in any such
proceeding.

9.10 Guaranty Matters.

The Lenders and the L/C Issuer irrevocably authorize the Administrative Agent to
release any Guarantor from its obligations hereunder and under each of the other
Loan Documents to the extent (a) such release is requested by such Guarantor and
the Principal Borrower in accordance the provisions set forth in Section 6.12(b)
hereof and upon the satisfaction of the conditions set forth in such
Section 6.12(b) (as reasonably determined by the Administrative Agent) or (b) if
such Guarantor ceases to be a Subsidiary as a result of a transaction permitted
hereunder. Upon request by the Administrative Agent at any time, the Lenders
will confirm in writing the Administrative Agent’s authority to grant releases
and terminations pursuant to this Section 9.10. Further, the Administrative
Agent is hereby authorized by the Lenders, upon the request of any Guarantor
released pursuant to Section 6.12(b) hereof, to execute and deliver to such
Guarantor a document (in form and substance acceptable to the Administrative
Agent) evidencing such release.

 

71



--------------------------------------------------------------------------------

ARTICLE X

MISCELLANEOUS

10.01 Amendments, Etc.

No amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent to any departure by the Borrowers or any other Loan
Party therefrom, shall be effective unless in writing signed by the Required
Lenders and the Borrowers or the applicable Loan Party, as the case may be, and
acknowledged by the Administrative Agent, and each such waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given; provided, however, that no such amendment, waiver or consent shall:

(a) waive any condition set forth in Section 4.01(a) without the written consent
of each Lender;

(b) extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 8.02) without the written consent of such Lender;

(c) postpone any date fixed by this Agreement or any other Loan Document for any
payment or mandatory prepayment of principal, interest, fees or other amounts
due to the Lenders (or any of them) hereunder or under any other Loan Document
without the written consent of each Lender directly affected thereby;

(d) reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or (subject to clause (v) of the second proviso to this
Section 10.01) any fees or other amounts payable hereunder or under any other
Loan Document, or change the manner of computation of any financial ratio
(including any change in any applicable defined term) used in determining the
Applicable Rate that would result in a reduction of any interest rate on any
Loan or any fee payable hereunder without the written consent of each Lender
directly affected thereby; provided, however, that only the consent of the
Required Lenders shall be necessary to amend the definition of “Default Rate” or
to waive any obligation of the Borrowers to pay interest or Letter of Credit
Fees at the Default Rate;

(e) change Section 2.13 or Section 8.03 in a manner that would alter the pro
rata sharing of payments required thereby without the written consent of each
Lender;

(f) change any provision of this Section or the definitions of “Required
Lenders” or “Supermajority Lenders” or any other provision hereof specifying the
number or percentage of Lenders required to amend, waive or otherwise modify any
rights hereunder or make any determination or grant any consent hereunder
without the written consent of each Lender; or

(g) release (other than in accordance with the provisions of Section 9.10
hereof) any Guarantor from the Guaranty or otherwise modify the material
provisions thereof without the written consent of each Lender;

and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or consent shall, unless in writing and signed by the Swing
Line Lender in addition to the Lenders required above, affect the rights or
duties of the Swing Line Lender under this Agreement; (iii) no amendment, waiver
or consent shall, unless in writing and signed by the Administrative Agent in
addition to the Lenders required above, affect the rights or duties of the
Administrative Agent under this Agreement or any other Loan Document;
(iv) Section 10.06(h) may not be amended, waived or otherwise modified without
the consent of each Granting Lender all or any part of whose Loans are being
funded by an SPC at the time of such amendment, waiver or other modification;
and (v) the Fee Letter may be amended, or rights or privileges thereunder
waived, in a writing executed only by the parties thereto. Notwithstanding
anything to the contrary herein, no Defaulting Lender shall have any right to
approve or disapprove any amendment, waiver or consent hereunder, except that
the Commitment of such Lender may not be increased or extended without the
consent of such Lender.

 

72



--------------------------------------------------------------------------------

10.02 Notices; Effectiveness; Electronic Communication.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:

(i) if to any of the Borrowers, the Administrative Agent, the L/C Issuer or the
Swing Line Lender, to the address, telecopier number, electronic mail address or
telephone number specified for the Principal Borrower on Schedule 10.02; and

(ii) if to any other Lender, to the address, telecopier number, electronic mail
address or telephone number specified in its Administrative Questionnaire.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

(b) Electronic Communications. Notices and other communications to the Lenders
and the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or the L/C Issuer pursuant to
Article II if such Lender or the L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or the Borrowers
may, in their respective discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrowers, any Lender, the L/C Issuer
or any other Person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of the Borrowers’ or
the Administrative Agent’s transmission of Borrower Materials through the
Internet, except to the extent that such losses, claims, damages, liabilities or
expenses are determined by a court of competent jurisdiction by a final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Agent Party; provided, however, that in no

 

73



--------------------------------------------------------------------------------

event shall any Agent Party have any liability to the Borrower, any Lender, the
L/C Issuer or any other Person for indirect, special, incidental, consequential
or punitive damages (as opposed to direct or actual damages).

(d) Change of Address, Etc. Each of the respective Borrowers, the Administrative
Agent, the L/C Issuer and the Swing Line Lender may change its address,
telecopier or telephone number for notices and other communications hereunder by
notice to the other parties hereto. Each other Lender may change its address,
telecopier or telephone number for notices and other communications hereunder by
notice to the Borrowers, the Administrative Agent, the L/C Issuer and the Swing
Line Lender. In addition, each Lender agrees to notify the Administrative Agent
from time to time to ensure that the Administrative Agent has on record (i) an
effective address, contact name, telephone number, telecopier number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender.

(e) Reliance by Administrative Agent, L/C Issuer and Lenders. The Administrative
Agent, the L/C Issuer and the Lenders shall be entitled to rely and act upon any
notices (including telephonic Committed Loan Notices and Swing Line Loan
Notices) purportedly given by or on behalf of the Borrowers even if (i) such
notices were not made in a manner specified herein, were incomplete or were not
preceded or followed by any other form of notice specified herein, or (ii) the
terms thereof, as understood by the recipient, varied from any confirmation
thereof. The Borrowers shall indemnify the Administrative Agent, the L/C Issuer,
each Lender and the Related Parties of each of them from all losses, costs,
expenses and liabilities resulting from the reliance by such Person on each
notice purportedly given by or on behalf of the Borrowers. All telephonic
notices to and other telephonic communications with the Administrative Agent may
be recorded by the Administrative Agent, and each of the parties hereto hereby
consents to such recording.

(f) Delivery of Consents/Responses by Lenders. To the extent any consent,
acknowledgement, agreement or response is requested by the Administrative Agent
from one or more of the Lenders hereunder, unless otherwise specified in such
request (as determined in the discretion of the Administrative Agent) such
Lenders shall use good faith efforts provide any such consent, acknowledgement,
agreement or response within ten (10) days.

10.03 No Waiver; Cumulative Remedies.

No failure by any Lender, the L/C Issuer or the Administrative Agent to
exercise, and no delay by any such Person in exercising, any right, remedy,
power or privilege hereunder shall operate as a waiver thereof; nor shall any
single or partial exercise of any right, remedy, power or privilege hereunder
preclude any other or further exercise thereof or the exercise of any other
right, remedy, power or privilege. The rights, remedies, powers and privileges
herein provided are cumulative and not exclusive of any rights, remedies, powers
and privileges provided by law.

10.04 Expenses; Indemnity; Damage Waiver.

(a) Costs and Expenses. The Borrowers shall pay (i) all reasonable out-of-pocket
expenses incurred by the Administrative Agent and its Affiliates (including the
reasonable fees, charges and disbursements of counsel for the Administrative
Agent), in connection with the syndication of the credit facilities provided for
herein, the preparation, negotiation, execution, delivery and administration of
this Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable
out-of-pocket expenses incurred by the L/C Issuer in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder and (iii) all reasonable out-of-pocket expenses incurred
by the Administrative Agent, any Lender or the L/C Issuer (including the fees,
charges and disbursements of any counsel for the Administrative Agent, any
Lender or the L/C Issuer), and shall pay all fees and time charges for attorneys
who may be employees of the Administrative Agent, any Lender or the L/C Issuer,
in connection with the enforcement or protection of its rights (A) in connection
with this Agreement and the other Loan Documents, including its rights under
this Section, or (B) in connection with the Loans made or Letters of Credit
issued hereunder, including all such reasonable out-of-pocket expenses incurred
during any workout, restructuring or negotiations in respect of such Loans or
Letters of Credit.

(b) Indemnification by the Borrower. The Borrowers shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and the L/C
Issuer, and each Related Party of any of the foregoing Persons

 

74



--------------------------------------------------------------------------------

(each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses (including the reasonable fees, charges and disbursements of
any counsel for any Indemnitee), and shall indemnify and hold harmless each
Indemnitee from all fees and time charges and disbursements for attorneys who
may be employees of any Indemnitee, incurred by any Indemnitee or asserted
against any Indemnitee by any third party or by the Borrowers or any other Loan
Party arising out of, in connection with, or as a result of (i) the execution or
delivery of this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder, the consummation of the
transactions contemplated hereby or thereby, or, in the case of the
Administrative Agent (and any sub-agent thereof) and its Related Parties only,
the administration of this Agreement and the other Loan Documents, (ii) any Loan
or Letter of Credit or the use or proposed use of the proceeds therefrom
(including any refusal by the L/C Issuer to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any actual
or alleged presence or release of Hazardous Materials on or from any property
owned or operated by the Borrowers or any of their Subsidiaries, or any
Environmental Liability related in any way to the Borrowers or any of their
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by the Borrowers or any
other Loan Party, and regardless of whether any Indemnitee is a party thereto,
in all cases, whether or not caused by or arising, in whole or in part, out of
the comparative, contributory or sole negligence of the Indemnitee; provided
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, liabilities or related expenses (x) are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee or (y) result from a claim brought by the Borrowers or any other
Loan Party against an Indemnitee for breach in bad faith of such Indemnitee’s
obligations hereunder or under any other Loan Document, if the Borrowers or such
Loan Party has obtained a final and nonappealable judgment in its favor on such
claim as determined by a court of competent jurisdiction.

(c) Reimbursement by Lenders. To the extent that the Borrowers for any reason
fail to indefeasibly pay any amount required under subsection (a) or (b) of this
Section to be paid by it to the Administrative Agent (or any sub-agent thereof),
the L/C Issuer or any Related Party of any of the foregoing, each Lender
severally agrees to pay to the Administrative Agent (or any such sub-agent), the
L/C Issuer or such Related Party, as the case may be, such Lender’s Applicable
Percentage (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought) of such unpaid amount, provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or any such sub-agent) or the L/C Issuer in its capacity
as such, or against any Related Party of any of the foregoing acting for the
Administrative Agent (or any such sub-agent) or L/C Issuer in connection with
such capacity. The obligations of the Lenders under this subsection (c) are
subject to the provisions of Section 2.12(d).

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, the Borrowers shall not assert, and hereby waive, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof. No Indemnitee referred to in subsection (b) above
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby.

(e) Payments. All amounts due under this Section shall be payable not later than
ten Business Days after demand therefor.

(f) Survival. The agreements in this Section shall survive the resignation of
the Administrative Agent and the L/C Issuer, the replacement of any Lender, the
termination of the Aggregate Commitments and the repayment, satisfaction or
discharge of all the other Obligations.

 

75



--------------------------------------------------------------------------------

10.05 Payments Set Aside.

To the extent that any payment by or on behalf of the Borrowers is made to the
Administrative Agent, the L/C Issuer or any Lender, or the Administrative Agent,
the L/C Issuer or any Lender exercises its right of setoff, and such payment or
the proceeds of such setoff or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by the Administrative Agent, the L/C
Issuer or such Lender in its discretion) to be repaid to a trustee, receiver or
any other party, in connection with any proceeding under any Debtor Relief Law
or otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender and the L/C Issuer severally agrees to pay to
the Administrative Agent upon demand its applicable share (without duplication)
of any amount so recovered from or repaid by the Administrative Agent, plus
interest thereon from the date of such demand to the date such payment is made
at a rate per annum equal to the Federal Funds Rate from time to time in effect.
The obligations of the Lenders and the L/C Issuer under clause (b) of the
preceding sentence shall survive the payment in full of the Obligations and the
termination of this Agreement.

10.06 Successors and Assigns.

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that neither the Borrowers nor
any other Loan Party may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of the Administrative
Agent and each Lender and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an Eligible Assignee in accordance
with the provisions of subsection (b) of this Section, (ii) by way of
participation in accordance with the provisions of subsection (d) of this
Section, (iii) by way of pledge or assignment of a security interest subject to
the restrictions of subsection (f) of this Section, or (iv) to an SPC in
accordance with the provisions of subsection (h) of this Section (and any other
attempted assignment or transfer by any party hereto shall be null and void).
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent provided in subsection (d)
of this Section and, to the extent expressly contemplated hereby, the Related
Parties of each of the Administrative Agent, the L/C Issuer and the Lenders) any
legal or equitable right, remedy or claim under or by reason of this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans (including
for purposes of this subsection (b), participations in L/C Obligations and in
Swing Line Loans) at the time owing to it); provided that

(i) except in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans at the time owing to it or in the
case of an assignment to a Lender or an Affiliate of a Lender or an Approved
Fund with respect to a Lender, the aggregate amount of the Commitment (which for
this purpose includes Loans outstanding thereunder) or, if the Commitment is not
then in effect, the principal outstanding balance of the Loans of the assigning
Lender subject to each such assignment, determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date, shall not be less than $5,000,000 unless each
of the Administrative Agent and, so long as no Event of Default has occurred and
is continuing, the Principal Borrower otherwise consents (each such consent not
to be unreasonably withheld or delayed); provided, however, that concurrent
assignments to members of an Assignee Group and concurrent assignments from
members of an Assignee Group to a single Eligible Assignee (or to an Eligible
Assignee and members of its Assignee Group) will be treated as a single
assignment for purposes of determining whether such minimum amount has been met;

(ii) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement
with respect to the Loans or the Commitment assigned, except that this
clause (ii) shall not apply to rights in respect of Swing Line Loans;

 

76



--------------------------------------------------------------------------------

(iii) any assignment of a Commitment must be approved by the Administrative
Agent, the L/C Issuer and the Swing Line Lender unless the Person that is the
proposed assignee is itself a Lender (whether or not the proposed assignee would
otherwise qualify as an Eligible Assignee); and

(iv) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee in the amount, if any, required as set forth in
Schedule 10.06, and the Eligible Assignee, if it shall not be a Lender, shall
deliver to the Administrative Agent an Administrative Questionnaire.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment. Upon request, the Borrowers (at their expense) shall execute and
deliver a Note to the assignee Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section.

(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at the Administrative Agent’s Office a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts of the Loans and L/C Obligations owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, and the Borrowers, the Administrative Agent
and the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by each of the Principal Borrower and the L/C Issuer at
any reasonable time and from time to time upon reasonable prior notice. In
addition, at any time that a request for a consent for a material or substantive
change to the Loan Documents is pending, any Lender may request and receive from
the Administrative Agent a copy of the Register.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person, any Borrower or any of the Borrowers’
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans (including such Lender’s
participations in L/C Obligations and/or Swing Line Loans) owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrowers, the
Administrative Agent, the Lenders and the L/C Issuer shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant. Subject to subsection (e) of this
Section, the Borrowers agree that each Participant shall be entitled to the
benefits of Sections 3.01, 3.04 and 3.05 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to subsection (b) of
this Section. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.08 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.13 as though it were a
Lender.

(e) Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Section 3.01 or 3.04 than the applicable
Lender would have been entitled to receive with respect to

 

77



--------------------------------------------------------------------------------

the participation sold to such Participant, unless the sale of the participation
to such Participant is made with the Principal Borrower’s prior written consent.
A Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 3.01 unless the Principal Borrower is
notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrowers, to comply with Section 3.01(e) as
though it were a Lender.

(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

(g) Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

(h) Special Purpose Funding Vehicles. Notwithstanding anything to the contrary
contained herein, any Lender (a “Granting Lender”) may grant to a special
purpose funding vehicle identified as such in writing from time to time by the
Granting Lender to the Administrative Agent and the Borrowers (an “SPC”) the
option to provide all or any part of any Committed Loan that such Granting
Lender would otherwise be obligated to make pursuant to this Agreement; provided
that (i) nothing herein shall constitute a commitment by any SPC to fund any
Committed Loan, and (ii) if an SPC elects not to exercise such option or
otherwise fails to make all or any part of such Committed Loan, the Granting
Lender shall be obligated to make such Committed Loan pursuant to the terms
hereof or, if it fails to do so, to make such payment to the Administrative
Agent as is required under Section 2.12(b)(ii). Each party hereto hereby agrees
that (i) neither the grant to any SPC nor the exercise by any SPC of such option
shall increase the costs or expenses or otherwise increase or change the
obligations of the Borrowers under this Agreement (including its obligations
under Section 3.04), (ii) no SPC shall be liable for any indemnity or similar
payment obligation under this Agreement for which a Lender would be liable, and
(iii) the Granting Lender shall for all purposes, including the approval of any
amendment, waiver or other modification of any provision of any Loan Document,
remain the lender of record hereunder. The making of a Committed Loan by an SPC
hereunder shall utilize the Commitment of the Granting Lender to the same
extent, and as if, such Committed Loan were made by such Granting Lender. In
furtherance of the foregoing, each party hereto hereby agrees (which agreement
shall survive the termination of this Agreement) that, prior to the date that is
one year and one day after the payment in full of all outstanding commercial
paper or other senior debt of any SPC, it will not institute against, or join
any other Person in instituting against, such SPC any bankruptcy,
reorganization, arrangement, insolvency, or liquidation proceeding under the
laws of the United States or any State thereof. Notwithstanding anything to the
contrary contained herein, any SPC may (i) with notice to, but without prior
consent of the Borrowers and the Administrative Agent and with the payment of a
processing fee in the amount of $2,500, assign all or any portion of its right
to receive payment with respect to any Committed Loan to the Granting Lender and
(ii) disclose on a confidential basis any non-public information relating to its
funding of Committed Loans to any rating agency, commercial paper dealer or
provider of any surety or Guarantee or credit or liquidity enhancement to such
SPC.

(i) Resignation as L/C Issuer or Swing Line Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time Bank
of America assigns all of its Commitment and Loans pursuant to subsection (b)
above, Bank of America may, (i) upon thirty (30) days’ notice to the Borrowers
and the Lenders, resign as L/C Issuer and/or (ii) upon thirty (30) days’ notice
to the Borrowers, resign as Swing Line Lender. In the event of any such
resignation as L/C Issuer or Swing Line Lender, the Borrowers shall be entitled
to appoint from among the Lenders a successor L/C Issuer or Swing Line Lender
hereunder; provided, however, that no failure by the Borrowers to appoint any
such successor shall affect the resignation of Bank of America as L/C Issuer or
Swing Line Lender, as the case may be. If Bank of America resigns as L/C Issuer,
it shall retain all the rights, powers, privileges and duties of the L/C Issuer
hereunder with respect to all Letters of Credit outstanding as of the effective

 

78



--------------------------------------------------------------------------------

date of its resignation as L/C Issuer and all L/C Obligations with respect
thereto (including the right to require the Lenders to make Base Rate Committed
Loans or fund risk participations in Unreimbursed Amounts pursuant to
Section 2.03(c)). If Bank of America resigns as Swing Line Lender, it shall
retain all the rights of the Swing Line Lender provided for hereunder with
respect to Swing Line Loans made by it and outstanding as of the effective date
of such resignation, including the right to require the Lenders to make Base
Rate Committed Loans or fund risk participations in outstanding Swing Line Loans
pursuant to Section 2.04(c). Upon the appointment of a successor L/C Issuer
and/or Swing Line Lender, (y) such successor shall succeed to and become vested
with all of the rights, powers, privileges and duties of the retiring L/C Issuer
or Swing Line Lender, as the case may be, and (z) the successor L/C Issuer shall
issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to Bank of America to effectively assume the obligations of Bank of
America with respect to such Letters of Credit.

10.07 Treatment of Certain Information; Confidentiality.

Each of the Administrative Agent, the Lenders and the L/C Issuer agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its Affiliates and to its and its
Affiliates’ respective partners, directors, officers, employees, agents,
advisors and representatives (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights or obligations under this Agreement or (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrowers and their obligations, (g) with the consent of the Borrowers or
(h) to the extent such Information (x) becomes publicly available other than as
a result of a breach of this Section or (y) becomes available to the
Administrative Agent, any Lender, the L/C Issuer or any of their respective
Affiliates on a nonconfidential basis from a source other than the Borrowers.

For purposes of this Section, “Information” means all information received from
the Borrowers or any Subsidiary of any them relating to the Borrowers or any
Subsidiary of any of them or any of their respective businesses, other than any
such information that is available to the Administrative Agent, any Lender or
the L/C Issuer on a nonconfidential basis prior to disclosure by the Borrowers
or any Subsidiary of any of them, provided that, in the case of information
received from the Borrowers or any Subsidiary of any of them after the date
hereof, such information is clearly identified at the time of delivery as
confidential. Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.

Each of the Administrative Agent, the Lenders and the L/C Issuer acknowledges
that (a) the Information may include material non-public information concerning
the Borrowers or a Subsidiary of any of them, as the case may be, (b) it has
developed compliance procedures regarding the use of material non-public
information and (c) it will handle such material non-public information in
accordance with applicable Law, including Federal and state securities Laws.

10.08 Right of Setoff.

If an Event of Default shall have occurred and be continuing, each Lender, the
L/C Issuer and each of their respective Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by applicable law,
to set off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender, the L/C
Issuer or any such Affiliate to or for the credit or the account of the
Borrowers or any other Loan Party

 

79



--------------------------------------------------------------------------------

against any and all of the obligations of the Borrowers or such Loan Party now
or hereafter existing under this Agreement or any other Loan Document to such
Lender or the L/C Issuer, irrespective of whether or not such Lender or the L/C
Issuer shall have made any demand under this Agreement or any other Loan
Document and although such obligations of the Borrowers or such Loan Party may
be contingent or unmatured or are owed to a branch or office of such Lender or
the L/C Issuer different from the branch or office holding such deposit or
obligated on such indebtedness. The rights of each Lender, the L/C Issuer and
their respective Affiliates under this Section are in addition to other rights
and remedies (including other rights of setoff) that such Lender, the L/C Issuer
or their respective Affiliates may have. Each Lender and the L/C Issuer agrees
to notify the Borrowers and the Administrative Agent promptly after any such
setoff and application, provided that the failure to give such notice shall not
affect the validity of such setoff and application.

10.09 Interest Rate Limitation.

Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by applicable Law (the “Maximum
Rate”). If the Administrative Agent or any Lender shall receive interest in an
amount that exceeds the Maximum Rate, the excess interest shall be applied to
the principal of the Loans or, if it exceeds such unpaid principal, refunded to
the Borrowers. In determining whether the interest contracted for, charged, or
received by the Administrative Agent or a Lender exceeds the Maximum Rate, such
Person may, to the extent permitted by applicable Law, (a) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest, (b) exclude voluntary prepayments and the effects thereof, and
(c) amortize, prorate, allocate, and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the Obligations
hereunder.

10.10 Counterparts; Integration; Effectiveness.

This Agreement may be executed in counterparts (and by different parties hereto
in different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract. This Agreement
and the other Loan Documents constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties hereto.
Delivery of an executed counterpart of a signature page of this Agreement by
telecopy shall be effective as delivery of a manually executed counterpart of
this Agreement.

10.11 Survival of Representations and Warranties.

All representations and warranties made hereunder and in any other Loan Document
or other document delivered pursuant hereto or thereto or in connection herewith
or therewith shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.

10.12 Severability.

If any provision of this Agreement or the other Loan Documents is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Agreement and the other Loan Documents shall
not be affected or impaired thereby and (b) the parties shall endeavor in good
faith negotiations to replace the illegal, invalid or unenforceable provisions
with valid provisions the economic effect of which comes as close as possible to
that of the illegal, invalid or unenforceable provisions. The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

80



--------------------------------------------------------------------------------

10.13 Replacement of Lenders.

If any Lender requests compensation under Section 3.04, or if the Borrowers are
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.01, or if any
Lender is a Defaulting Lender, then the Borrowers may, at their sole expense and
effort, upon notice to such Lender and the Administrative Agent, require such
Lender to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in, and consents required by, Section 10.06), all
of its interests, rights and obligations under this Agreement and the related
Loan Documents to an assignee that shall assume such obligations (which assignee
may be another Lender, if a Lender accepts such assignment), provided that:

(a) the Borrowers shall have paid to the Administrative Agent the assignment fee
specified in Section 10.06(b);

(b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Borrowers (in the case of all other amounts);

(c) in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter; and

(d) such assignment does not conflict with applicable Laws.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrowers to require such assignment and delegation
cease to apply.

10.14 Governing Law; Jurisdiction; Etc.

(a) GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NORTH CAROLINA.

(b) SUBMISSION TO JURISDICTION. THE BORROWER AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE
NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NORTH CAROLINA SITTING
IN MECKLENBURG COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE WESTERN
DISTRICT OF NORTH CAROLINA, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF
THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN
RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH
NORTH CAROLINA STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL
JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL
AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR THE L/C ISSUER MAY
OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT AGAINST THE BORROWER OR ANY OTHER LOAN PARTY OR ITS
PROPERTIES IN THE COURTS OF ANY JURISDICTION.

 

81



--------------------------------------------------------------------------------

(c) WAIVER OF VENUE. THE BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.

(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

10.15 Waiver of Jury Trial.

EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

10.16 No Advisory or Fiduciary Responsibility.

In connection with all aspects of each transaction contemplated hereby, the
Borrowers acknowledge and agree, and acknowledges their Affiliates’
understanding, that: (i) the credit facility provided for hereunder and any
related arranging or other services in connection therewith (including in
connection with any amendment, waiver or other modification hereof or of any
other Loan Document) are an arm’s-length commercial transaction between the
Borrowers, each other Loan Party and their respective Affiliates, on the one
hand, and the Administrative Agent and the Arranger, on the other hand, and each
Borrower and each other Loan Party is capable of evaluating and understanding
and understands and accepts the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents (including any amendment,
waiver or other modification hereof or thereof); (ii) in connection with the
process leading to such transaction, the Administrative Agent and the Arranger
each is and has been acting solely as a principal and is not the financial
advisor, agent or fiduciary, for the Borrowers, any other Loan Party or any of
their respective Affiliates, stockholders, creditors or employees or any other
Person; (iii) neither the Administrative Agent nor the Arranger has assumed or
will assume an advisory, agency or fiduciary responsibility in favor of the
Borrowers or any other Loan Party with respect to any of the transactions
contemplated hereby or the process leading thereto, including with respect to
any amendment, waiver or other modification hereof or of any other Loan Document
(irrespective of whether the Administrative Agent or the Arranger has advised or
is currently advising the Borrowers, any other Loan Party or any of their
respective Affiliates on other matters) and neither the Administrative Agent nor
the Arranger has any obligation to the Borrowers, any other Loan Party or any of
their respective Affiliates with respect to the transactions contemplated hereby
except those obligations expressly set forth herein and in the other Loan
Documents; (iv) the Administrative Agent and the Arranger and their respective
Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of the Borrowers, the other Loan Parties and
their respective Affiliates, and neither the Administrative Agent nor the
Arranger has any obligation to disclose any of such interests by virtue of any
advisory, agency or fiduciary relationship; and (v) the Administrative Agent and
the Arranger have not provided and will not provide any legal, accounting,
regulatory or tax advice with respect to any of the transactions contemplated
hereby (including any

 

82



--------------------------------------------------------------------------------

amendment, waiver or other modification hereof or of any other Loan Document)
and each of the Borrowers and the other Loan Parties has consulted its own
legal, accounting, regulatory and tax advisors to the extent it has deemed
appropriate. Each of the Borrowers hereby waives and releases, to the fullest
extent permitted by law, any claims that it may have against the Administrative
Agent and the Arranger with respect to any breach or alleged breach of agency or
fiduciary duty.

10.17 USA PATRIOT Act Notice.

Each Lender that is subject to the Act (as hereinafter defined) and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrower that pursuant to the requirements of the USA Patriot Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”), it
is required to obtain, verify and record information that identifies the
Borrower, which information includes the name and address of the Borrower and
other information that will allow such Lender or the Administrative Agent, as
applicable, to identify the Borrower in accordance with the Act.

10.18 Time of the Essence.

Time is of the essence of the Loan Documents.

10.19 Prior Credit Agreement.

Each of the parties hereto hereby agree that (a) the outstanding balance of the
obligations under the Existing Credit Agreement remains outstanding and
constitutes Obligations hereunder and (b) this Agreement is an amendment and
restatement of the Existing Credit Agreement, all documents, instruments or
agreements creating security interests or liens in favor of the “Administrative
Agent” or “Lenders” as defined in the Existing Credit Agreement and securing the
obligations thereunder continue to secure the Obligations under this Agreement
and nothing contained herein is intended to represent a novation of any type
with respect to the “Obligations” as defined in the Existing Credit Agreement or
with respect to any other Indebtedness evidenced by the Existing Credit
Agreement or any documents, instruments or agreements executed in connection
therewith.

10.20 Entire Agreement.

THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG
THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS,
OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL
AGREEMENTS AMONG THE PARTIES.

[remainder of page left intentionally blank – signature pages, exhibits and
schedules to follow]

 

83



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

BORROWERS:    

HIGHWOODS REALTY LIMITED PARTNERSHIP

By: Highwoods Properties, Inc.

HIGHWOODS PROPERTIES, INC.

HIGHWOODS SERVICES, INC.

HIGHWOODS FINANCE, LLC

By: Highwoods Properties, Inc.

HIGHWOODS/TENNESSEE HOLDINGS, L.P.

By: Highwoods/Tennessee Properties, Inc.

     

By:

 

/s/ Edward J. Fritsch

       

Name: Edward J. Fritsch

       

Title: President

(Signatures continued on next page)



--------------------------------------------------------------------------------

LENDERS/AGENTS:

   

BANK OF AMERICA, N.A.,

individually in its capacity as a Lender

     

By:

 

/s/ Will T. Bowers

     

Name:

 

Will T. Bowers

     

Title:

 

Senior Vice President

 

   

BANC OF AMERICA SECURITIES LLC,

individually in its capacity as Sole Lead Arranger/Sole Book Manager

     

By:

 

/s/ Brent G. Bowman

     

Name:

 

Brent G. Bowman

     

Title:

 

Vice President



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION

individually in its capacity as a Lender and in its capacity as Syndication
Agent

By:  

/s/ Authorized Signatory

Name:

    

Title:

    

[signature pages continued]



--------------------------------------------------------------------------------

BRANCH BANKING AND TRUST CO.

individually in its capacity as a Lender and as a Co-Documentation Agent

By:  

/s/ Authorized Signatory

Name:

    

Title:

    

[signature pages continued]



--------------------------------------------------------------------------------

WACHOVIA BANK, NATIONAL ASSOCIATION

individually in its capacity as a Lender and as a Co-Documentation Agent

By:  

/s/ Authorized Signatory

Name:

    

Title:

    

[signature pages continued]



--------------------------------------------------------------------------------

EMIGRANT BANK

individually in its capacity as a Lender and as a Co-Agent

By:  

/s/ Authorized Signatory

Name:

    

Title:

    

[signature pages continued]



--------------------------------------------------------------------------------

EUROHYPO AG, NEW YORK BRANCH

individually in its capacity as a Lender and as a Co-Agent

By:  

/s/ Authorized Signatory

Name:

    

Title:

     By:  

/s/ Authorized Signatory

Name:

    

Title:

    

[signature pages continued]



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION

individually in its capacity as a Lender and as a Co-Agent

By:  

/s/ Authorized Signatory

Name:

    

Title:

    

[signature pages continued]



--------------------------------------------------------------------------------

COMERICA BANK

individually in its capacity as a Lender

By:  

/s/ Authorized Signatory

Name:

    

Title:

    

[signature pages continued]



--------------------------------------------------------------------------------

RBC CENTURA BANK

individually in its capacity as a Lender

By:  

/s/ Authorized Signatory

Name:

    

Title:

    

[signature pages continued]



--------------------------------------------------------------------------------

UNION BANK OF CALIFORNIA, NA

individually in its capacity as a Lender

By:  

/s/ Authorized Signatory

Name:

    

Title:

    

[signature pages continued]



--------------------------------------------------------------------------------

AMSOUTH BANK

individually in its capacity as a Lender

By:  

/s/ Authorized Signatory

Name:

    

Title:

    

[signature pages continued]



--------------------------------------------------------------------------------

US BANK

individually in its capacity as a Lender

By:  

/s/ Authorized Signatory

Name:

    

Title:

    

[signature pages continued]



--------------------------------------------------------------------------------

FIRST HORIZON BANK, A DIVISION OF FIRST TENNESSEE BANK NATIONAL ASSOCIATION

individually in its capacity as a Lender

By:  

/s/ Authorized Signatory

Name:

    

Title:

    

[signature pages continued]



--------------------------------------------------------------------------------

CHEVY CHASE BANK

individually in its capacity as a Lender

By:  

/s/ Authorized Signatory

Name:

    

Title:

    

[signature pages continued]



--------------------------------------------------------------------------------

REGIONS BANK

individually in its capacity as a Lender

By:  

/s/ Authorized Signatory

Name:

    

Title:

    

[End of Signature Pages]